Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 1 of 169 Page ID
                                  #:6435


 1   Ryan H. Wu (SBN 222323)
     Ryan.Wu@capstonelawyers.com
 2   Steven R. Weinmann (SBN 190956)
     Steven.Weinmann@capstonelawyers.com
 3   Tarek H. Zohdy (SBN 247775)
     Tarek.Zohdy@capstonelawyers.com
 4   Cody R. Padgett (SBN 275553)
     Cody.Padgett@capstonelawyers.com
 5   Capstone Law APC
     1875 Century Park East, Suite 1000
 6   Los Angeles, California 90067
     Telephone: (310) 556-4811
 7   Facsimile: (310) 943-0396
 8   Attorneys for Plaintiffs and Class Members
 9                               UNITED STATES DISTRICT COURT
10              CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
11

12   OMAR VARGAS, ROBERT                             Case No. CV12-08388 AB (FFMx)
     BERTONE, MICHELLE HARRIS, and
13   SHARON HEBERLING individually,                  The Hon. André Birotte Jr.
     and on behalf of a class of similarly
14   situated individuals,                           DECLARATION OF RYAN H. WU IN
                                                     SUPPORT OF PLAINTIFFS’
15                 Plaintiffs,                       RENEWED MOTION FOR FINAL
                                                     APPROVAL OF THE CLASS ACTION
16         v.                                        SETTLEMENT
17   FORD MOTOR COMPANY,                             Date:           February 28, 2020
                                                     Time:           10:00 a.m.
18                 Defendant.                        Place:          Courtroom 7B
19
20

21

22

23

24

25

26

27

28

                            DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                      RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 2 of 169 Page ID
                                  #:6436


 1                             DECLARATION OF RYAN H. WU
 2          I, Ryan H. Wu, declare as follows:
 3          1.     I am an attorney licensed to practice before all courts of the State of
 4   California. Unless the context indicates otherwise, I have personal knowledge of the
 5   facts stated in this declaration and, if called as a witness, I could and would testify
 6   competently thereto. I am a partner at Capstone Law APC (“Capstone” or “Lead Class
 7   Counsel”), one of the counsel of record for Plaintiffs Omar Vargas, Michelle Harris,
 8   Sharon Heberling, Robert Bertone, Kevin Klipfel, Andrea Klipfel, Maureen Cusick, Eric
 9   Dufour, Abigail Fisher, Christie Groshong, Virginia Otte, Tonya Patze, Lindsay
10   Schmidt, Patricia Schwennker, Patricia Soltesiz, Joshua Bruno, Jason Porterfield, and
11   Jamie Porterfield in the above-captioned action. I make this declaration in support of
12   Plaintiffs’ Renewed Motion for Final Approval of the Class Action Settlement.
13          2.     Attached as Exhibit 1 is the Stipulation and Agreement of Settlement
14   (“Settlement Agreement”) between Plaintiffs and Defendant Ford Motor Company
15   (“Ford”) that was preliminarily approved by the Court on April 25, 2017. (ECF No.
16   133.) This copy of the Settlement Agreement does not include the attached exhibits, as
17   certain documents will be revised to conform to the revised terms as reflected in the
18   Amendment below.
19          3.     Attached as Exhibit 2 is Amendment of Stipulation and Agreement of
20   Settlement (“Amendment”) that was negotiated and agreed upon by Plaintiffs, Ford.
21   The Settlement Agreement and Amendment together comprise the “Amended
22   Settlement” or “Amended Settlement Agreement.” Unless specifically defined here, all
23   capitalized terms as used herein are defined in either the Settlement or the Amendment.
24   Because the final version of the Amendment was agreed upon by all parties only a day
25   before the date of this filing, I submit a copy of the Amendment executed by Class
26   Counsel, Ford’s counsel, and Ford’s corporate representative, and several Class
27   Representatives. The parties expect to file a fully executed Amendment by February 8,
28   2020, well before the final fairness hearing on February 28, 2020.
                                                    Page 1
                             DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                       RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 3 of 169 Page ID
                                  #:6437


 1

 2          4.     Attached as Exhibit 3 is a chart, which I prepared, comparing recently
 3   approved class action settlements alleging automotive defects to the proposed Amended
 4   Settlement.
 5          5.     Attached as Exhibit 4 are summaries of state lemon law provisions
 6   involving (a) statute of limitations; (b) pre-dispute resolution requirements; (c)
 7   presumption for a buyback; (d) notice requirements; (e) and manufacturers’ opportunity
 8   to cure previously submitted by Plaintiffs as Exhibits 1 through 5 in support their
 9   Response to Objections (ECF No. 170-1, at 5-46).
10          6.     Attached as Exhibit 5 is Capstone’s firm resume that summarizes the
11   firm’s major accomplishments and provides a short professional biography of each
12   attorney at the firm.
13                  SUMMARY OF ALLEGATIONS AND PROCEDURAL HISTORY
14          7.     This action consolidates three cases. The original action was filed by
15   Plaintiff Omar Vargas on September 28, 2012, in the Central District of California
16   against Ford. The Complaint alleged that the Transmission, which Ford billed as a new
17   type that combines the best features of automatic and standard transmissions, causes
18   Class Vehicles to slip, buck, jerk, and suffer sudden or delayed acceleration and delays
19   in downshifts (“Alleged Defect”). (ECF No. 1.) Alleging Ford failed to disclose to
20   consumers the Alleged Defect and that it was a safety hazard, Plaintiff sought damages
21   and injunctive relief under California consumer protection laws, breach of express
22   warranty, and breach of implied warranty under the Song-Beverly Consumer Warranty
23   Act. Subsequent amended pleadings added new claims and additional plaintiffs Robert
24   Bertone, Michelle Harris, and Sharon Heberling. (ECF Nos. 24, 57.) Another suit
25   alleging nearly identical claims, Klipfel v. Ford Motor Co., No. 15-CVP0044, was
26   consolidated with Vargas and Klipfel on December 2, 2015. (ECF No. 34.) Two
27   additional actions alleging similar claims, Cusick v. Ford Motor Company, Case No.
28   2:15-cv-08831-AB (C.D. Cal.), filed on November 12, 2015, and Anderson v. Ford
                                                    Page 2
                             DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                       RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 4 of 169 Page ID
                                  #:6438


 1   Motor Co., No. 1:16-cv-01632 (N.D. Ill.), filed on April 21, 2016, were also brought by
 2   Ford consumers. Cusick was consolidated with the instant action on February 22, 2017
 3   (ECF No. 52), and the First Amended Complaint in Cusick, filed on February 22, 2016,
 4   was deemed the “Operative Complaint” for settlement purposes.
 5          8.     Ford instituted three Customer Satisfaction Programs during the pendency
 6   of the litigation. The 14M01 Program attempted to address the problems Plaintiffs
 7   identified in this lawsuit by extending the warranty coverage for the Transmission’s
 8   input shafts, clutch, and software calibration in those Class Vehicles manufactured prior
 9   to June 5, 2013. The 14M02 Program extended the warranty on the Transmission
10   Control Module to 10 years of service or 150,000 miles for specific 2011-2015 Fiesta
11   and 2012-2015 Focus vehicles. In August 2019 Ford issued Program 19N08 which
12   extended the warranty on the clutch on additional Class Vehicles to 7 years/100,000
13   miles. https://static.nhtsa.gov/odi/tsbs/2019/MC-10164603-0001.pdf.
14          9.     Investigation and Discovery. Both before and after these actions were
15   filed, Plaintiffs thoroughly investigated and litigated their claims, including conducting
16   testing regarding the Alleged Defect, which allowed Plaintiffs’ counsel to evaluate
17   Ford’s representations concerning the alleged Transmission problems and repair
18   solutions. Among other tasks, Plaintiffs fielded tens of thousands of inquiries from
19   putative Class Members and investigated many of their reported claims. They consulted
20   and retained automotive experts and researched publicly available materials and
21   information provided by the National Highway Traffic Safety Administration
22   (“NHTSA”) concerning consumer complaints about the Transmission. They reviewed
23   and researched consumer complaints and discussions of Transmission problems in
24   articles and forums online, in addition to various manuals and technical service bulletins
25   (“TSBs”) discussing the alleged defect.
26          10.    Furthermore, Plaintiffs propounded discovery on Ford. In response, Ford
27   produced over 1.5 million pages of documents, including spreadsheets with millions of
28   lines of data, owners’ manuals, maintenance and warranty manuals, design documents
                                                    Page 3
                             DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                       RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 5 of 169 Page ID
                                  #:6439


 1   (e.g., technical drawings), VIN Decoders, TSBs, field reports, customer comments detail
 2   reports, warranty data, and internal emails and emails between Ford and third parties
 3   regarding the Transmission. Class Counsel also defended the depositions of four class
 4   representatives. Plaintiffs obtained additional discovery from third parties Getrag
 5   Transmission Corporation (“Getrag”), and LuK USA LLC, LuK Clutch Systems, LLC
 6   and LuK Transmission Systems, LLC (collectively, “LuK”), the manufacturers and
 7   suppliers of the Transmission and its clutches. Plaintiffs subpoenaed and received over
 8   20,000 documents comprised of 117,000 pages from Getrag and nearly 10,000
 9   documents comprised of over 36,000 pages from LuK.
10          11.    Plaintiffs also took Fed. R. Civ. P. 30(b)(6) depositions, including that of
11   Chris Kwasniewicz, the engineer Ford assigned to “problem solve” the Transmission,
12   and Matt Fyie, a Ford Design Analysis Engineer. These depositions elicited information
13   about the Transmission’s design, its dual-clutch function, the manufacturing processes of
14   its various components, the problems it exhibited and their root causes, changes to the
15   clutch material, the input shaft seals, control software, and the customer service
16   programs and warranty extensions Ford initiated during the litigation.
17          12.    In reviewing this discovery, including hundreds of thousands of pages of
18   email correspondence and databases containing millions of lines of data produced by
19   Ford, Class Counsel identified information that was instrumental to the case and to
20   Plaintiffs’ efforts during mediation.
21          13.    Furthermore, Class Counsel identified topics for Fed. R. Civ. P. 30(b)(6)
22   depositions, including those of Chris Kwasniewicz, the engineer Ford assigned to
23   “problem solve” the Transmission, and Matt Fyie, a Design Analysis Engineer for
24   Ford’s automatic transmissions. Mr. Kwasniewicz’s deposition elicited information
25   about the Transmission’s design, its dual-clutch function, the manufacturing processes of
26   its various components, the problems it exhibited and their root causes, changes to the
27   clutch material, the input shaft seals, control software, and the customer satisfaction
28   programs and warranty extensions Ford initiated during the litigation. Matt Fyie’s
                                                    Page 4
                             DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                       RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 6 of 169 Page ID
                                  #:6440


 1   deposition elicited information about the incidences of Transmission problems and the
 2   number of replacement parts provided to the class.
 3          14.    Moreover, over the course of litigation, thousands of Class Members
 4   contacted Class Counsel to report problems with their Class Vehicles and seek relief.
 5   Class Counsel logged each Class Member’s complaint in a database and developed a
 6   plan for litigation and settlement based in large part on their reported experiences with
 7   their Class Vehicles and with Ford dealers.
 8                 ARM’S-LENGTH NEGOTIATIONS AND INITIAL SETTLEMENT
 9          15.    Negotiating the Initial Nationwide Settlement: The proposed Settlement is
10   the culmination of lengthy discussions between the Parties, consultation with their
11   experts, comprehensive discovery, and thorough analysis of the pertinent facts and law at
12   issue. On August 18, 2015, the Parties attended the first of five in-person mediation
13   sessions in Boston, Massachusetts with one of the top mediators in the field, Professor
14   Eric D. Green of Resolutions LLC. In advance of the mediation, the Parties submitted
15   detailed mediation briefs setting forth their positions. The Parties were unable to reach
16   an agreement on all material terms of the proposed relief to the Class in this initial
17   mediation but agreed to engage in further negotiations with Prof. Green.
18          16.    Following a second session on May 6, 2016, the Parties made substantial
19   progress, and, with Prof. Green’s continuing assistance, agreed to terms regarding relief
20   for the Class during a third session on June 2, 2016. On June 9, 2016, after confirming
21   the terms for Class relief, the Parties participated in a fourth mediation session in Boston
22   with Prof. Green focused solely on the issue of attorneys’ fees, costs, and service awards,
23   which they were ultimately able to resolve. Plaintiffs and Class Counsel ensured that
24   their interests aligned with the Class’s by negotiating attorneys’ fees, costs, and service
25   awards only after the Settlement benefits for the Class had been determined.
26          17.    After completing mediation, the Parties worked diligently to formalize this
27   complex, sweeping Settlement and time to, inter alia, (a) refining and harmonizing the
28   separate cash payment components of the Settlement, (b) drafting the Arbitration Rules,
                                                    Page 5
                             DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                       RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 7 of 169 Page ID
                                  #:6441


 1   (c) researching each state’s lemon laws and class action settlements involving similar
 2   automotive defects, (d) creating notices that would clearly answersupporting documents.
 3   Class Members’ questions regarding the Settlement, and (e) drafting the final settlement
 4   and motion papers. The process of finalizing all of the terms of the Settlement spanned
 5   six months. Plaintiffs also spent considerable time vetting arbitration administrators
 6   before choosing DeMars & Associates. The proposed Settlement was previously
 7   submitted the Court on March 24, 2017, as part of Plaintiffs’ Motion for Preliminary
 8   Approval of the Class Action Settlement. (ECF No. 120.) The Court granted preliminary
 9   approval on April 25, 2017, certifying the Settlement Class, designating Plaintiffs as
10   Class Representatives, and appointed Capstone Law APC, Berger & Montague, P.C.,
11   and Zimmerman Law Offices, P.C. as Class Counsel and designated Capstone as Lead
12   Class Counsel. 23(b)(3). (ECF No. 133.)
13                  PRELIMINARY APPROVAL AND INITIAL FINAL APPROVAL
14          18.    Class Counsel prepared and filed Plaintiffs’ Motion for Preliminary
15   Approval of the Class Action Settlement on March 24, 2017. (ECF No. 120.) Following
16   the hearing on April 24, 2017, the Court granted preliminary approval on April 25, 2017.
17   (ECF No. 133.) In its Order Granting Preliminary Approval, this Court determined that
18   the Settlement Class, as defined, satisfies the requirements of Rule 23(a) and Rule
19   23(b)(3). The Court designated Plaintiffs Omar Vargas, Michelle Harris, Sharon
20   Heberling, Robert Bertone, Kevin Klipfel, Andrea Klipfel, Maureen Cusick, Eric
21   Dufour, Abigail Fisher, Christie Groshong, Virginia Otte, Tonya Patze, Lindsay
22   Schmidt, Patricia Schwennker, Patricia Soltesiz, Joshua Bruno, Jason Porterfield, and
23   Jamie Porterfield as the Class Representatives of the Settlement Class. The Court also
24   appointed Capstone Law APC, Berger & Montague, P.C., and Zimmerman Law
25   Offices, P.C. as Class Counsel, and designated Capstone as Lead Class Counsel.
26          19.    Upon review of the Settlement terms, this Court also found that the
27   Settlement’s “terms appear sufficiently fair, reasonable, and adequate” for the purposes
28   of preliminary approval. (ECF No. 133, ¶ 8.) The Court approved the form of the
                                                   Page 6
                            DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                      RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 8 of 169 Page ID
                                  #:6442


 1   notices, including the Short Form Class Notice to be disseminated to Class Members and
 2   a Long Form Class Notice that will be stored on the Settlement web site. The Court then
 3   appointed Kurtzman Carson Consultants (“KCC”) as Claims Administrator to
 4   administer the notice and claims process.
 5          20.    Following the Parties’ Stipulations, the Court entered orders amending the
 6   Preliminary Approval Order on scheduling (ECF No. 135) and the temporary restraining
 7   order. (ECF No. 139.) The Claims Administration implemented the notice program.
 8          21.    Plaintiffs then filed their initial Motion for Attorneys’ Fees, Costs, and
 9   Service Awards on August 21, 2017. (ECF No. 146.) They filed their initial Motion for
10   Final Approval of Class Action Settlement on August 28, 2017. (ECF No. 150.)
11          22.    The opt-out/objection deadline was September 5, 2017. Approximately
12   10,350 recipients of the class notice validly opted out. However, several disputes arose
13   regarding the validity of certain Class Members’ opt-outs. The Court entered an order
14   memorializing the final opt-out list on December 13, 2017. (ECF No. 240.) The same
15   opt-out list is attached to the Proposed Final Approval Order as Exhibit A.
16          23.    Fifteen Class Members, including Brenda Lott, Suzanne Lutz, Carlie
17   Olivant, Gail Slomine, and Philip Woloszyn (the “Lott Group”) and James “Jason”
18   DeBolt (collectively “Assisting Class Members”), timely objected. The Lott Group took
19   issue with the lack of valuation analysis in the approval papers, the adequacy of the
20   benefits offered by the Settlement, the documentation requirements, and their concern
21   that the Program would not benefit Ford consumers as much as individual litigation
22   would, among other objections. DeBolt objected to, among other things, the relief
23   provided to former owners, the documentation requirements, the scope of the release, the
24   overall sufficiency of the benefits, and the attorneys’ fee request. (ECF No. 167.) In
25   response, Plaintiffs submitted a 40-page supplemental brief, attaching painstakingly
26   assembled summaries of the lemon law requirements of the 50 states and the features of
27   comparable automotive settlements. (ECF No. 170.)
28          24.    At the initial Final Fairness Hearing on October 2, 2017, the Court
                                                   Page 7
                            DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                      RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 9 of 169 Page ID
                                  #:6443


 1   questioned Class Counsel, counsel for Ford, and Mr. Michael Kirkpatrick, counsel for
 2   the Lott Group for several hours. Following the hearing, this Court issued a Final Order
 3   and Judgment, overruling the objections and determining that the Settlement, with its
 4   uncapped structure and repurchase benefit under consumer-friendly rules, was fair,
 5   reasonable, and adequate. (ECF No. 192-193, 204.) The Court awarded attorneys’ fees,
 6   costs, and incentive awards under the lodestar method, finding that Plaintiffs’
 7   submissions demonstrated reasonable hours and reasonable rates, and applied a modest
 8   1.22 multiplier. (ECF No. 196.) The Court also found the fees reasonable by cross-
 9   checking them as a percentage of a settlement that “exceeds $34.12 million” based on
10   Plaintiffs’ submissions. (Id.)
11             APPEAL, POST-APPEAL MEDIATION, AND SETTLEMENT APPROVAL
12          25.    Both the Lott Group and DeBolt appealed. Following briefing and oral
13   argument, a Ninth Circuit panel issued a memorandum decision on September 13, 2019.
14   In a 2-1 split, the panel vacated the final approval order and remanded the matter for a
15   “more searching inquiry” pursuant to Allen v. Bedolla, 787 F.3d 1218, 1224 (9th Cir.
16   2015). See Vargas v. Lott, 787 Fed.Appx. 372, 374 (9th Cir. 2019). The majority
17   complained that this Court’s purportedly cursory order did not allow for substantive
18   review. In a sharp dissent, Judge Rawlinson observed that the majority ignored binding
19   precedent supporting this Court’s order granting approval and that the Settlement
20   delivers valuable relief to the Class. Id. at 375-76.
21          26.    On December 9, 2019, Class Counsel, counsel for Ford, and counsel for
22   both the Lott Group and DeBolt participated in a mediation conducted by Prof. Green.
23   Through arm’s-length negotiations, the parties reached a global settlement to provide
24   additional benefits to the Class. The additional Class benefits include: (1) Ford’s
25   guarantee of a minimum payment of $30 million for the cash payment component; (2) a
26   new $20 payment to Class Members who attest to having been turned away from
27   obtaining a Transmission repair; (3) favorable modifications for former owners/lessees,
28   including allowing them to have the same SOL extension covering current
                                                    Page 8
                             DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                       RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 10 of 169 Page ID
                                   #:6444


  1   owners/lessees and to obtain a Repurchase under the “fallback” standard; (4) making
  2   additional changes to the Arbitration Program for the benefit of Class Members,
  3   including removing the “opportunity to repair” prerequisite for certain Claimants and the
  4   bar on civil penalties; and (5) an informational notice to all Class Members alerting them
  5   to new benefits. These terms resolve the Lott Group’s primary concern regarding
  6   valuation, the treatment of former owners, and their specific issues with the Arbitration
  7   Program. These terms also resolve DeBolt’s specific objections to the Arbitration
  8   Program’s rules regarding former owners and the documentation requirements for cash
  9   payments. Ford also agrees to pay attorneys’ fees (up to their documented lodestar
 10   enhanced by a 1.2 multiplier) and service awards of $5000 to the Lott Group and
 11   DeBolt, if the Court approves their request. The parties have reached final agreement on
 12   the proposed language, which is memorialized in the Amendment.
 13                         CONTINUING SERVICES TO CLASS MEMBERS
 14          27.    Services to Class Members. Due to the high interest in this litigation, even
 15   before Preliminary Approval, Class Counsel received dozens of inquiries a day, with a
 16   substantial number of putative Class Members continuing to submit repair orders or
 17   provide other, detailed information about their experiences with the Class Vehicles and
 18   the Alleged Defect. Since Preliminary Approval, Class Counsel has continued to devote
 19   considerable time and resources to Class Members’ inquiries, which now surpass
 20   18,000, confirming and explaining the Settlement benefits. Indeed, the flood of Class
 21   Member inquiries following Preliminary Approval required multiple attorneys to work
 22   exclusively on this case.
 23          28.    As part of their comprehensive efforts to accommodate Class Members
 24   following the dissemination of Class Notice, Lead Class Counsel responded to hundreds
 25   of phone calls a day from Class Members, e-mailed another several dozen a day, created
 26   an interactive voice response system, developed a content-rich website to educate Class
 27   Members about the Settlement’s benefits, and worked to resolve numerous
 28   administrative issues that arose during this phase. Moreover, Class Counsel, jointly with
                                                    Page 9
                             DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                       RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 11 of 169 Page ID
                                   #:6445


  1   Ford’s counsel, contributed to the development of the Claims Administrator’s Settlement
  2   website and interactive voice response system, as well as to the Arbitration
  3   Administrator’s website.
  4           29.     In addition, Lead Class Counsel will continue to serve Class Members
  5   during the claims’ period, which will run for years to process both cash payments and
  6   arbitration. Lead Class Counsel expects that it will expend hundreds of hours after the
  7   filing of this Motion delivering services to Class Members regarding the Settlement.
  8           30.     Since the entry of the Order Granting Preliminary Approval, nothing has
  9   changed that would affect the Court’s ruling on class certification. The Court should
 10   therefore reaffirm its order granting certification of the Settlement Class.
 11                     VALUE AND BENEFITS OF THE AMENDED SETTLEMENT
 12           31.     $47.4 Million in Confirmed Payouts. A little over two years after the start
 13   of the Repurchase process, Class Members who initiated the process (by serving a notice
 14   of intent to arbitrate) have already received $47.4 million in payments. (See Declaration
 15   of G. Keith Barron ¶ 3.) This is before the start of the formal Arbitration Program, which
 16   would be implemented after all direct appeals are exhausted.1 Plaintiffs expect, based on
 17   consultations with thousands of Class Members, that many more will pursue Repurchase
 18   once the formal program begins. While the Ninth Circuit panel did not have the benefit
 19   of this payout information, this updated information confirms that the Class has already
 20   received valuable benefits.
 21           32.     $30 Million Guaranteed Minimum. The Amended Settlement provides a
 22   minimum guarantee of $30 million for the cash payment benefits alone. That is, the $30
 23   million guarantee is separate from (and do not account for) the $47.4 million already
 24   paid out for Repurchase claim Thus, the Settlement guarantees that the Class will receive
 25   a minimum of $77.4 million.
 26           1
                 The Settling Parties have implemented a voluntary arbitration program, proceeding under the
 27   same rules as the Arbitration Program, to meet Class Member demand. However, individual claimants
      proceeding under the voluntary program must execute a separate release because the Settlement is not
 28   yet finally approved with all direct appeals exhausted.
                                                       Page 10
                                DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                          RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 12 of 169 Page ID
                                   #:6446


  1          33.     Cash Payments for Service Visits for a Transmission Hardware
  2   Replacement. The Settlement provides that Class Members who have had three or more
  3   Service Visits to authorized Ford dealers to replace qualifying parts (“Transmission
  4   Hardware Replacement”)2 will be entitled to either a cash payment or a Discount
  5   Certificate, valued at twice the amount of the cash payment, toward the purchase or lease
  6   of a new Ford vehicle. The value of each cash payment or Certificate is determined by
  7   the number of Service Visits made, with $2,325 cash or $4,650 Certificate value being
  8   the maximum amount payable. The Settlement does not impose a definitive cut-off date
  9   for Class Members to submit claims for which they qualify. Each Class Member
 10   remains eligible for new or additional benefits if a qualifying Transmission Hardware
 11   Replacement is made within the 7 year/100,000 mile period, and the Class Member
 12   timely files the claim.
 13          34.     Cash Payments for Software Flashes. The Settlement provides that Class
 14   Members are also entitled to receive $50 for each Software Flash, starting with the third,
 15   that was performed within the same 7 year/100,000 mile period. (Settlement Agreement
 16   ¶ II.B.) Class Members may receive up to $600 in payments for Software Flashes. As
 17   with the Transmission Hardware Replacements, Class Members may continue to submit
 18   new or additional claims for each qualifying Service Visit made within 7 years or
 19   100,000 miles of the date of delivery to the first retail customer, whichever comes first.
 20   Once Class Members have qualified for and submitted a claim for a Transmission
 21   Hardware Replacement payment, however, they are no longer eligible for a Software
 22   Flash payment
 23          35.     Arbitration Program for Repurchase. Class Members may obtain a
 24   Repurchase of their Class Vehicles if they qualify under their state lemon law or under a
 25
             2
 26              Qualifying Transmission parts are defined as the following: (1) 7B546 Disc Asy-Clutch; (2)
      7Z369 Control Mod Trans (TCM); (3) 7052 Oil Seal-Trans Rear; (4) 7000 Transmission Asy-Aut; (5)
 27   7C604 Motor-Frt Clutch; (6) 7A508 Rod-Cl/Slave Cyl Pus; (7) 6K301 Seal/RetC/Shft Oil; (8) 7060
      Shaft/Bshg Asy-Out; (9) 7048 Seal-Input Shaft Oil; and/or (10) 7515 Lever Asy-Clutch Rel. These ten
 28   parts are the most common parts replaced on the Transmission.
                                                      Page 11
                                DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                          RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 13 of 169 Page ID
                                   #:6447


  1   Settlement-created fall back standard. (Sett. Agmt. ¶ II.N.) For Claimants who prevail
  2   Ford refunds the actual amount that the Class Member paid for the vehicle (excluding
  3   any modifications or additions after the vehicle's purchase or lease), including finance
  4   charges, less a reasonable allowance for use. If the vehicle was leased, Ford refunds the
  5   payments made to the lending institution or lessor plus net trade-in and cash down
  6   payment, less a reasonable allowance for use.
  7           36.     The Repurchase remedy is awarded through an Arbitration Program that
  8   enhances Class Members’ rights in several ways. First, the Program resolves Class
  9   Members’ lemon law claims within two or three months of submission, rather than the
 10   year or more for a lemon law suit filed in court. Second, the Program extends the
 11   applicable statute of limitations, preserving claims for six years from the date of original
 12   sale or six months of the Effective Date of the Settlement, whichever is later for both
 13   current and former owner/lessees. (Id., ¶ II.N.1.d.; Amendment ¶ 12.)
 14           37.     Claims for Repurchase will be governed either by the state lemon law
 15   applicable to each Class Member or, if the claims do not qualify under state lemon law,
 16   by the Settlement’s consumer-friendly fallback standard. (Sett. Agmt. ¶ II.N.1.e.) Under
 17   the Settlement’s fallback standard, the Arbitrator may award a repurchase if 4 or more
 18   Transmission Hardware Replacements were performed within 5 years/60,000 miles, and
 19   the vehicle continues to malfunction. This is more generous to consumers than most
 20   state’s lemon laws. And Ford will pay a maximum of $6,000 in attorneys’ fees to each
 21   Class Member who prevails on his or her claim.3 (Id., ¶ II.N.1.h.)
 22           38.     The Amended Settlement removes several prior limitations on
 23           3
                Significantly, Class Members will have the opportunity to appeal an adverse Program decision
 24   to a JAMS arbitrator, though any costs for an appeal must be advanced by the Class Member, to be
      reimbursed by Ford if the Class Member prevails. (Id., ¶ II.N.1.g.) Ford has no right to appeal, except for
 25   an award of civil penalties, which can be awarded under certain circumstances in jurisdictions that allow
      for it. (Amendment ¶ 14.) The Arbitrator may not award punitive damages. (Id., II.N.1.g.) Furthermore,
 26   even if a Class Member’s first repurchase claim is denied, he or she may pursue a second repurchase
      claim under the Program if his or her Class Vehicle has subsequent qualifying repairs. (Id., ¶ II.N.1.i.)
 27   Finally, Class Members will not be denied the opportunity to re-submit a repurchase claim to the
      Program, even if an initial claim for a buyback made with the Better Business Bureau or other similar
 28   organization prior to the Settlement was denied. (Id.)
                                                        Page 12
                                DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                          RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 14 of 169 Page ID
                                   #:6448


  1   Repurchases. First, it eliminated the original Settlement’s requirement allowing Ford to
  2   perform one final repair attempt after receiving a notice of intent to arbitrate from a
  3   Claimant with three or fewer repair attempts. (Amendment ¶ 10.) Second, it permits
  4   Class Members to recover civil penalties if their state’s law authorizes civil penalties, not
  5   to exceed the amount of the Repurchase award, if (a) their state’s law authorizes civil
  6   penalties (b) Ford knew of its obligation under state law or the Settlement Agreement, as
  7   amended, to repurchase the vehicle and (c) prior to the arbitrator’s award, declined to do
  8   so after being provided with the Claimant’s notice of intent to proceed to arbitration
  9   under the Settlement Agreement. (Id. ¶ 15.) Third, the identical statute of limitations
 10   period extension for current owners/lessees will be extended to former owners/lessees.
 11   (Id. ¶ 12.) Fourth, a former owner/lessee may obtain a Repurchase award if they meet
 12   the Settlement’s fallback standard, even if her state’s lemon law does not allow
 13   repurchase for former owners/lessees. (Id. ¶ 11.)
 14          39.    Significantly, Class Members will have the opportunity to appeal an
 15   adverse Program decision to a JAMS arbitrator, though any costs for an appeal must be
 16   advanced by the Class Member, to be reimbursed by Ford if the Class Member prevails.
 17   (Id., ¶ II.N.1.g.) Ford has no right to appeal, except for an award of civil penalties, which
 18   can be awarded under certain circumstances in jurisdictions that allow for it.
 19   (Amendment ¶ 15.) The Arbitrator may not award punitive damages. (Id., II.N.1.g.)
 20   Furthermore, even if a Class Member’s first repurchase claim is denied, he or she may
 21   pursue a second repurchase claim under the Program if his or her Class Vehicle has
 22   subsequent qualifying repairs. (Id., ¶ II.N.1.i.) Finally, Class Members will not be denied
 23   the opportunity to re-submit a repurchase claim to the Program, even if an initial claim
 24   for a buyback made with the Better Business Bureau or other similar organization prior
 25   to the Settlement was denied. (Id.)
 26          40.    Arbitration Program for Breach of New Vehicle Limited Warranty. Class
 27   Members who have incurred out-of-pocket expenses for repairs they believe should have
 28   been covered by Ford’s New Vehicle Limited Warranty (“Warranty”) or who believe
                                                    Page 13
                              DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                        RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 15 of 169 Page ID
                                   #:6449


  1   that a Ford dealer improperly denied Warranty repairs are eligible to pursue their claims
  2   in a qualified version of the Program (“Warranty Arbitration”). Ford will pay the costs
  3   of each Warranty Arbitration. The Arbitrator is authorized to award reimbursement, a
  4   complimentary repair, or an extension of warranty by Ford. However, the Arbitrator may
  5   not award a Class Member’s attorneys’ fees, and claims must be submitted within the
  6   statute of limitations for express warranty claims as determined by law of the state in
  7   which the Class Vehicle was purchased or leased.
  8          41.       Reimbursement for Clutch Replacement. The Settlement provides that
  9   Class Members who own or lease a Class Vehicle manufactured after June 5, 2013, and
 10   had two clutches replaced during the 5-year/60,000-mile Powertrain Warranty are
 11   entitled to reimbursement for out-of-pocket costs for a third clutch replacement within 7
 12   years/100,000 miles from delivery to the first retail customer. The replacement clutch
 13   will also be covered by a two-year warranty. Ford’s Customer Satisfaction Program
 14   19N08, issued in August 2019, improves on this provision. Under Program 19N08 and
 15   the previously issued Program 14M01, the clutches on most if not all Class Vehicles are
 16   covered by an extended warranty of 7 years/100,000 miles.
 17          42.       The claims process has been designed to minimize the burden on Class
 18   Members while ensuring that only valid claims are paid. The Settlement requires Class
 19   Members to submit documentation typically required to substantiate such claims.
 20   (Settlement Agreement ¶ II.E.) Except for the sworn declaration payment, Class
 21   Members need only provide, either electronically through the Claims Administrator’s
 22   website portal or by mail, a receipt, repair order, or other invoice containing standard
 23   information, (e.g., repair date, a description of the vehicle, the dealership or facility
 24   where the work was performed, the vehicle’ mileage at the time of repair, an itemized
 25   list of parts and labor), along with proof of ownership and a sworn written statement
 26   attesting to the authenticity of the documents provided.4 (Id.) Subsequent claims for cash
 27
             4
 28              For reimbursement of a clutch replacement, Class Members will need to show proof of
                                                       Page 14
                                 DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                           RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 16 of 169 Page ID
                                   #:6450


  1   payments will have a reduced standard for proof, as the Claims Administrator will retain
  2   previous submissions. (Id., ¶ II.E.4.) For those who were denied repairs and therefore
  3   cannot document Service Visits, the Amended Settlement provides a cash payment of
  4   $20, if the Class Member attests to those facts. (Amendment ¶ 8.)
  5             43.   Claims can be submitted through the Settlement website. A portal will
  6   walk Class Members through a series of prompts and fields in which to provide the
  7   information required. The site provides clear instructions, and the portal permits Class
  8   Members to upload scanned documents supporting their claims.
  9             44.   The Program is also streamlined. A Class Member initiates the process by
 10   calling a dedicated phone number or by submitting a form through the Settlement
 11   website or by mail, indicating directly to Ford his or her intent to submit a claim for
 12   repurchase or breach of warranty. (Settlement Agreement ¶ II.N.1.) Ford will then have
 13   ten days to resolve the matter informally with the Class Member. (Id.) After that, the
 14   Class Member may proceed directly to arbitration.
 15                                  SETTLEMENT ADMINISTRATION
 16             45.   At the request of the attorneys general of California, Arizona, Michigan,
 17   New Jersey, North Carolina, Texas, and Washington, the Parties stipulated to amend the
 18   Preliminary Approval Order to ensure that Class Members can cooperate with any state
 19   investigation, and that stipulation was filed on July 7, 2017. (ECF No. 138.) The Court
 20   granted the request and entered the amended order on July 11, 2017. (ECF No. 139.)
 21             46.   Lead Class Counsel also maintains a Settlement website with detailed
 22   explanations, in layman’s terms, about the Settlement benefits and Class Members’
 23   rights.
 24             47.   The Settling Parties have consistently updated the website with new
 25   information. And updated information on the Amended Settlement will be posted
 26

 27
      payment, common for such claims, and a diagnostic from a Ford dealer showing that a clutch
 28   replacement was necessary, which is provided as a matter of course. (Id. ¶ II.G.1-2.)
                                                     Page 15
                               DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                         RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 17 of 169 Page ID
                                   #:6451


  1   following the Effective Date.
  2                     FURTHER SUPPORT FOR THE SETTLEMENT BENEFITS
  3          48.    Attorneys at my firm researched the application of cross-jurisdictional
  4   tolling under American Pipe & Const. Co. v. Utah, 414 U.S. 538, 554 (1974) across all
  5   fifty states, as well as the census data for each state. Based on this research, fifteen states
  6   have rejected cross-jurisdictional tolling: Arizona, California, Illinois, Kansas, Kentucky,
  7   Louisiana, Minnesota, New Mexico, Oklahoma, Oregon, Pennsylvania, South Dakota,
  8   Tennessee, Texas, & Virginia, with a combined population of 161,922,528. Ten states
  9   have not expressly ruled on the issue: Maine, Maryland, Mississippi, New York
 10   Nebraska, Nevada, New Hampshire, North Dakota, Rhode Island, Vermont, Wisconsin,
 11   Wyoming) with a combined population of 26,346,391.
 12          49.    Attorneys at my firm also reviewed the supplemental CAFA notice that
 13   recorded the number of Class Notices sent to Class Members in each state. Based on this
 14   data, 44% of Class Notice recipients live in states that have rejected cross-jurisdictional
 15   tolling, 12.4% of recipients live in states that have not expressly adopted the rule, and
 16   43.6% of recipients live in states that do permit cross-jurisdictional tolling. A majority of
 17   Class Members do not live in states that authorize cross-jurisdictional tolling.
 18          50.    As stated in earlier filings, the relief for attorneys’ fees was negotiated
 19   separately. The Parties negotiated and agreed on terms for the substantial Class relief on
 20   June 2, 2016, with the supervision of well-respected mediator, Professor Eric Green.
 21   Only after the class relief was negotiated did the Parties negotiate attorneys’ fees, costs,
 22   and service awards, with that mediation taking place on June 9, 2016. The Parties
 23   reached an agreement regarding fees after further mediator-guided negotiations
 24   following mediation.
 25          51.    During the pendency of this lawsuit, attorneys at my firm researched the
 26   lemon laws of all fifty states. Based on their research and for the Court’s convenience
 27   and understanding, my firm has compiled exhibits documenting the lemon laws of all 50
 28   states (and the District of Columbia and certain U.S. territories), as they relate to: the
                                                    Page 16
                              DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                        RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 18 of 169 Page ID
                                   #:6452


  1   Statute of Limitations (attached hereto as Exhibit 1); Pre-filing Dispute Resolution
  2   Requirements (attached hereto as Exhibit 2); Repair/Timeframe To Establish
  3   Presumption for Repurchase (attached hereto as Exhibit 3); Notice to Manufacturer
  4   (attached hereto as Exhibit 4); and Manufacturer’s Opportunity to Cure (attached hereto
  5   as Exhibit 5).
  6          52.       During the pendency of this lawsuit, attorneys at my firm reviewed
  7   settlement agreements involving alleged automotive defects that have been approved in
  8   California district courts and other district courts. For the Court’s convenience and
  9   understanding, my firm has created a chart summarizing the major terms of the relevant
 10   settlements approved within the past five years. (Attached hereto as Exhibit 6 is a true
 11   and correct copy of this chart.)
 12                                 THE RISK OF FURTHER LITIGATION
 13          53.       First, the difficulty of the litigation, including prevailing on class
 14   certification and on the merits, favors approval. While Plaintiffs believe that their
 15   allegations have merit, Ford has raised a number of substantive defenses that present
 16   serious risks to Plaintiffs’ case. These defenses include, among others, that no
 17   Transmission defect exists, or that, even if the Alleged Defect existed, Plaintiffs would
 18   not be able to show that it constitutes a safety concern. As a threshold matter, the
 19   existence of a defect may not lead to legal liability under federal or state statutes.
 20   Accordingly, Plaintiffs must meet a high burden to establish violations of state and
 21   federal consumer protection and warranty statutes.
 22          54.       Indeed, Plaintiffs may well be unable to maintain class status through trial.
 23   Ford contends that, as a result of changes in the manufacturing process, design, and
 24   software, there are multiple versions of the Transmission, precluding the likelihood that
 25   one common defect exists. Had litigation continued, Ford would have argued that the
 26   variations in the Transmission and in the Alleged Defect also preclude class certification
 27   of the consumer fraud claims for omission. In addition, Ford would have argued that,
 28   among other individual variations, questions regarding each customer’s proper
                                                      Page 17
                                DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                          RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 19 of 169 Page ID
                                   #:6453


  1   maintenance of the vehicle, driving conditions, and repair attempts, such as whether the
  2   vehicle was timely taken to the dealer for repairs, among others, would preclude
  3   certification of the warranty claims. While Plaintiffs would vigorously dispute these
  4   claims, consumers bringing automotive defect actions face an uphill battle and are
  5   frequently denied class certification due to lack of common proof.5 The Ninth Circuit’s
  6   decision in Mazza v. Am. Honda Motor. Co., 666 F.3d 581, 594 (9th Cir. 2012), which
  7   makes it difficult to certify a nationwide class based on alleged violations of state law,
  8   would also likely have stymied Plaintiffs’ efforts. Even if Plaintiffs were to prevail
  9   certification, Mazza would have required subclasses for some states; consumers in many
 10   other states may be left out altogether. See, e.g., In re MyFord Touch, 2019 WL
 11   1411510, at *6 (settlement involving seven litigation state-specific subclasses).
 12           55.     While Plaintiffs would vigorously dispute these claims, consumers
 13   bringing automotive defect actions face an uphill battle and are frequently denied class
 14   certification due to lack of common proof.
 15           56.     Aside from certification risk, Plaintiffs could face the termination of their
 16   action at summary judgment or at trial. For instance, in another action against Ford
 17   involving a different vehicle, summary judgment was recently entered in favor of
 18   defendant after years of litigation, underscoring the difficulties faced by Plaintiffs here.
 19           57.     Second, the anticipated additional expenses that must be incurred also
 20   support final approval. Here, Plaintiffs shoulder exceedingly high financial risks in
 21   pursuing this action. This class action against a major automotive manufacturer, where
 22   Plaintiffs allege that nearly 1.5 million vehicles suffer a serious defect, has the strong
 23
              5
 24             See, e.g., See Philips v. Ford Motor Co., No. 14-02989, 2016 WL 7428810, *17 (N.D. Cal.
      Dec. 22, 2016), aff’d 726 Fed.Appx. 608 (9th Cir. 2018) (finding that the plaintiffs failed to present a
 25   compelling damages model supporting a classwide determination regarding Ford’s alleged omission of a
      “systemic defect” in the vehicle’s electronic steering system); Grodzitsky v. Am. Honda Motor Co., No.
 26   2-01142-SVW, 2014 U.S. Dist. LEXIS 24599 (C.D. Cal. Feb. 19, 2014) (denying certification due to
      lack of evidence that common materials were used for all defective “window regulators” in the class);
 27   Cholakyan v. Mercedes-Benz USA, LLC, 281 F.R.D. 534, 553 (C.D. Cal. 2012) (“There is also no
      evidence that a single design flaw that is common across all of the drains in question is responsible for
 28   the alleged water leak defect…”).
                                                       Page 18
                                DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                          RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 20 of 169 Page ID
                                   #:6454


  1   potential to engulf the Parties in continued protracted, resource-draining court battles.
  2   Plaintiffs would rely on the testimony of a technical expert to dispute the import of what
  3   they consider to be minor part variations, along with that of a consumer expectations
  4   expert and a damages expert. These hefty costs would have to be advanced by Plaintiffs
  5   and Class Counsel and would add significantly to the risks of proceeding in litigation,
  6   which already exceeds $300,000 without them.
  7          58.    Third, prompt settlements are highly preferable to protracted litigation.
  8   Thus, even if Plaintiffs were to certify the Class on contested motion and prevail on
  9   dispositive motions and at trial, the years of litigating this action would almost certainly
 10   diminish the relief to Class Members, as their Vehicles’ value will depreciate over time.
 11   Any restitution remedies they could obtain would also be subject to offsets for car
 12   owners’ use of the vehicles.
 13          59.    Because any repurchase or rescission remedy requires that a consumer
 14   return the product in a condition comparable to what he or she received, and because the
 15   vehicle’s value depreciates significantly with use and time, Plaintiffs believe that a
 16   prompt resolution of this action provides the greatest benefit to Class Members.
 17          60.    This case presents substantial risk. First, this case against a major
 18   automotive manufacturer alleging a defect in over a million Class Vehicles has the
 19   potential to take up significant amounts of attorneys’ time and Court resources. Had
 20   litigation continued, Ford would have argued that no defect exists, or that, even if it did
 21   exist, Plaintiffs would not be able to show that the defect constitutes a safety concern.
 22   Ford would also be expected to argue that individual issues as to liability and damages
 23   would prevail over common issues.
 24          61.    The technological issues in this case are complex, and Ford contends that
 25   changes in the manufacturing process, design, and software created multiple versions of
 26   the Transmission, precluding the likelihood that one common defect exists. Had
 27   litigation continued, Ford would likely have argued that the variations in the
 28   Transmission and in the Alleged Defect also preclude class certification of the consumer
                                                    Page 19
                              DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                        RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 21 of 169 Page ID
                                   #:6455


  1   fraud claims for omission. In addition, Ford would have argued that, among other
  2   individual variations, questions regarding each customer’s proper maintenance of the
  3   vehicle, driving conditions, and the reasonableness of repair attempts, such as whether
  4   the vehicle was taken timely to the dealer for repairs, among others, would preclude
  5   certification of the warranty claims. These are the types of defenses that, if accepted,
  6   would support a denial of certification.
  7          62.    Furthermore, in investigating and prosecuting this action, Class Counsel
  8   was required to understand the highly-advanced technology at issue, defeat a motion to
  9   dismiss, and fashion a sophisticated settlement to address a range of harms.
 10          63.    Finally, because any repurchase or rescission remedy requires that a
 11   consumer return the product in a condition comparable to what he or she received, and
 12   because the vehicle’s value depreciates significantly with use and time, a prompt
 13   resolution of this action provides the greatest benefit to Class Members.
 14    PLAINTIFFS AND CLASS COUNSEL’S ADEQUACY, ATTORNEYS’ FEES, DISTRIBUTION
 15                                    AND OTHER AGREEMENTS

 16          64.    There is no suggestion of a conflict between the Class Representatives and
 17   Class Counsel on the one hand, and Class Members on the other.
 18          65.    Plaintiffs and Class Counsel have vigorously pursued the claims on behalf
 19   of the Class, adducing important facts regarding Ford’s pre-sale knowledge of the
 20   Alleged Defect, litigating the matter, and negotiating a valuable Settlement to deliver
 21   immediate relief to the Class. Thereafter, Class Counsel forcefully defended a Settlement
 22   that has already delivered over $47.4 million to the Class and, together with Assisting
 23   Class Members, bargained for even greater benefits as part of a global settlement. Given
 24   the heightened interest in the Settlement, Class Counsel has devoted substantial
 25   resources to answering inquiries and instructing Class Members regarding claims
 26   submissions, documentation, problems with Ford Dealers and myriad other issues.
 27          66.    Lead Class Counsel Capstone has fee-sharing agreements with Class
 28   Counsel Berger & Montague and Class Counsel Zimmerman Law Offices P.C. These
                                                    Page 20
                              DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                        RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 22 of 169 Page ID
                                   #:6456


  1   arrangements have been consented to by the firm’s respective clients. This was
  2   previously disclosed by Class Counsel. (ECF No. 170-1, ¶ 6.)
  3                 CAPSTONE LAW APC’S QUALIFICATIONS AND EXPERIENCE
  4          67.    Short biographies summarizing my experience and that of other attorneys
  5   at Capstone is set forth in a firm resume attached as Exhibit 1 to my declaration
  6   supporting Plaintiffs’ Renewed Motion for Attorneys’ Fees, Costs, and Service Awards.
  7          68.    I am a partner at Capstone and lead the firm’s complex motion and appeals
  8   practice group. I was one of three of Capstone attorneys named as California Lawyer’s
  9   Attorneys of the Year (“CLAY”) in the employment practice area for 2014 for our work
 10   in the landmark case Iskanian v. CLS Transportation Los Angeles, 59 Cal. 4th 348
 11   (2014). I was also lead counsel on several other landmark decisions. In McGill v.
 12   Citibank N.A., 2 Cal. 5th 945 (2017), named by Daily Journal as one of 2017’s “Top 5
 13   Appellate Reversals” in California, I represented the plaintiffs and authored the merits
 14   briefs before the California Supreme Court, ultimately securing a major decision holding
 15   that the right to seek public injunctive relief under the state’s consumer protection laws
 16   cannot be waived. In Williams v. Superior Court (Marshalls of Calif.), 3 Cal.5th 531
 17   (2017), I authored the merits briefs in the California Supreme Court and achieved a
 18   watershed decision as to the broad scope of discovery in PAGA actions. Recently I was
 19   lead attorney on the appeal in the precedential Nguyen v. Nissan N.A., 726 F.3d 811 (9th
 20   Cir. 2019), which reversed a denial of certification regarding allegations of an
 21   undisclosed automotive defect. Nguyen made law regarding the proper use of “benefit of
 22   the bargain” damages models in consumer class actions.
 23          69.    Capstone has an established practice in automotive defect class actions.
 24   Capstone, including Tarek Zohdy and Cody Padgett, is the lone Class Counsel in two
 25   pending actions involving alleged undisclosed automotive defects that achieved class
 26   certification on contested motion: Victorino v. FCA US, LLC, No. 16-1617-GPC, 2019
 27   WL 5268670 (S.D. Cal. Oct. 17, 2019) and Salas v. Toyota Motor Sales, U.S.A., Inc.,
 28   No. 15-8629-FMO, 2019 WL 1940619 (C.D. Cal. Mar. 27, 2019). Capstone is also lead
                                                    Page 21
                              DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                        RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 23 of 169 Page ID
                                   #:6457


  1   or co-lead Class Counsel in the following class actions involving alleged undisclosed
  2   automotive defects that resulted in a classwide settlement: See Wylie v. Hyundai Motor
  3   America, No. 16-02102-DOC (C.D. Cal.) (preliminary approval granted in settlement
  4   resolving allegations of transmission defect); Weckwerth v. Nissan N.A., No. 18-00588
  5   (M.D. Tenn.) (preliminary approval granted in settlement resolving allegations of CVT
  6   transmission defect; awaiting final approval); Granillo v. FCA US LLC, No. 16-00153-
  7   FLW (D. N.J. Feb. 12, 2019) (finally approving settlement [describe]; Morishige v.
  8   Mazda Motor of Am., Inc., No. BC595280 (Los Angeles Sup. Ct. Aug. 20, 2019); Falco
  9   v. Nissan N. Am. Inc., No. 13-00686-DDP (C.D. Cal. July 16, 2018), Dkt. No. 341
 10   (finally approving settlement after certifying class alleging timing chain defect on
 11   contested motion); Batista v. Nissan N.Am., Inc., No. 14-24728-RNS (S.D. Fla. June 29,
 12   2017), Dkt. 191 (finally approving class action settlement alleging CVT defect); Chan v.
 13   Porsche Cars N.A., Inc., No. No. 15-02106-CCC (D. N.J. Apr. 11, 2017), Dkt. 43
 14   (preliminarily approving class action settlement involving alleged windshield glare
 15   defect); Klee v. Nissan N. Am., Inc., No. 12-08238-AWT, 2015 WL 4538426, at *1
 16   (C.D. Cal. July 7, 2015) (settlement involving allegations that Nissan Leaf’s driving
 17   range, based on the battery capacity, was lower than was represented by Nissan);
 18   Asghari v. Volkswagen Group of America, Inc., Case No. 13-cv-02529-MMM-VBK
 19   (C.D. Cal.) (class action settlement providing repairs and reimbursement for oil
 20   consumption problem in certain Audi vehicles); Aarons v. BMW of N. Am., LLC, No.
 21   CV 11-7667 PSG, 2014 WL 4090564 (C.D. Cal. Apr. 29, 2014), objections overruled,
 22   No. CV 11-7667 PSG CWX, 2014 WL 4090512 (C.D. Cal. June 20, 2014) (C.D. Cal.)
 23   (class action settlement providing up to $4,100 for repairs and reimbursement of
 24   transmission defect in certain BMW vehicles).
 25          70.    Based on the class action experience of Capstone’s lawyers, Lead Class
 26   Counsel believes the proposed Settlement is fair, adequate, and reasonable and in the
 27   best interests of the Class given the risks, expenses, and duration of further litigation.
 28
                                                    Page 22
                              DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                        RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 24 of 169 Page ID
                                   #:6458


  1

  2          I declare under penalty of perjury under the laws of the United States of America
  3   that the foregoing is true and correct. Executed this 24th day of January, 2020, at Los
  4   Angeles, California.
  5

  6                                                   /s/ Ryan H. Wu__________
  7
                                                      Ryan H. Wu

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                   Page 23
                             DECLARATION OF RYAN H. WU IN SUPPORT OF PLAINTIFFS’
                       RENEWED MOTION FOR FINAL APPROVAL OF THE CLASS ACTION SETTLEMENT
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 25 of 169 Page ID
                                   #:6459




                       Exhibit 1
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 26 of 169 Page ID
                                   #:6460



                                In the United States District Court

                               for the Central District of California



                                      Vargas v. Ford Motor Co

                                 Case No. 2:12-cv-08388-AB-FFM



                      STIPULATION AND AGREEMENT OF SETTLEMENT


        This Stipulation and Agreement of Settlement (“Settlement Agreement” or “Settlement”)

 is entered into this __th day of March, 2017 by and among the named Plaintiffs: Omar Vargas,

 Robert Bertone, Michelle Harris, Sharon Heberling, Kevin Klipfel, Andrea Klipfel, Maureen

 Cusick, Eric Dufour, Abigail Fisher, Christi Groshong, Virginia Otte, Tonya Patze, Lindsay

 Schmidt, Patricia Schwennker, and Patricia Soltesiz, Joshua Bruno, Jason Porterfield, and Jamie

 Porterfield (collectively, the “Named Plaintiffs” or “Class Representatives” or “Plaintiffs”) and

 Defendant, Ford Motor Company (“Ford”), by and through their respective counsel.

                                             RECITALS

        WHEREAS, on or about September 28, 2012, an action entitled Omar Vargas v. Ford

 Motor Company was filed in the United States District Court for the Central District of

 California (“Vargas”). The case was initially assigned to the Honorable Audrey B. Collins, given

 the case number 2:12-cv-08388, and subsequently transferred to the calendar of the Honorable

 André Birotte Jr.;

        WHEREAS, the Vargas complaint alleged causes of action against Ford for violating

 California’s and Florida’s consumer protection laws, breach of express warranty, and breach of

 implied warranty under the Song-Beverly Consumer Warranty Act. The complaint alleged that

 the PowerShift Transmission (“Transmission” or “DPS6”) installed in the 2011-2013 Ford Fiesta

 and the 2012-2013 Ford Focus is dangerously defective. Plaintiffs allege that the Transmission

 slips, bucks, kicks, and jerks, resulting in sudden or delayed acceleration of the vehicle. In the

                                                   1
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 27 of 169 Page ID
                                   #:6461



 Complaint, Plaintiffs sought certification of a nationwide class of current and former owners and

 lessees of vehicles equipped with such transmissions;

         WHEREAS, another suit, entitled Klipfel v. Ford Motor Co., No. 2:15-cv-02140-AB

 (FFMx) (“Klipfel”), was filed in the San Luis Obispo Superior Court and removed by Ford to the

 Central District of California and alleged similar claims to Vargas but expanded the scope of the

 class to include additional model year vehicles with the PowerShift Transmission (“Class

 Vehicles”). The operative First Amended Complaint in Klipfel, which was filed on May 20,

 2015;
         WHEREAS, additional actions alleging similar claims and a common nucleus of facts

 also have been filed in the Central; District of California and in other districts around the

 country, including Cusick, et al v. Ford Motor Company, No. 2:15-cv-08831-AB-FFM (C.D.

 Cal.) (“Cusick”) and Anderson v. Ford Motor Company, No. 1:16-cv-01632 (N.D. Ill.)

 (collectively, the “Actions”);

         WHEREAS, pursuant to the parties’ stipulation, on December 12, 2015, the Court

 consolidated the Vargas and Klipfel actions,with Vargas designated as the surviving action;

         WHEREAS, pursuant to the parties’ stipulation, on February 22, 2017, the Court

 consolidated Cusick with Vargas for settlement purposes, with Vargas designated as the

 surviving action. The First Amended Complaint in Cusick, filed on February 22,

 2016, was deemed the “Operative Complaint” for settlement purposes.

         WHEREAS, the Settling Parties participated in significant discovery, including review of

 voluminous documents and related databases produced by Ford; numerous written discovery

 requests; discovery from various third parties in response to Plaintiffs’ subpoenas; the

 depositions of two (2) Ford personnel; the deposition of third party Getrag Transmission Corp.

 and the depositions of approximately four (4) of the Named Plaintiffs;

         WHEREAS, Class Counsel conducted a thorough investigation and evaluation of the

 facts and law relating to the claims asserted to determine how best to serve the interests of the

 Named Plaintiffs and the Class;

                                                   2
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 28 of 169 Page ID
                                   #:6462



         WHEREAS, counsel for the Settling Parties conducted extensive arm’s-length

 negotiations, including four (4) sessions in which Eric D. Green, Esquire participated as a

 mediator regarding the substance and procedure of a possible class settlement prior to entering

 into this Settlement Agreement;

         WHEREAS, the Plaintiffs, as well as Class Counsel, believe the Released Claims have

 merit. The Plaintiffs and Class Counsel, however, recognize and acknowledge the expense and

 length of continued proceedings that would be necessary to prosecute the Released Claims

 against Ford through trial and appeals, and the importance of providing timely relief to Class
 Members whose vehicles are aging. The Plaintiffs and Class Counsel also have taken into

 account the uncertain outcome and risk of any litigation, especially in complex actions such as

 this Litigation, as well as the difficulties and delays inherent in such litigation. The Plaintiffs and

 Class Counsel are mindful of the inherent problems of proof under, and possible defenses to, the

 Released Claims. The Plaintiffs and Class Counsel believe that the proposed Settlement confers

 substantial benefits upon the Class. Based on their evaluation of all of these factors, the Plaintiffs

 and Class Counsel have determined that the Settlement is in the best interests of the Class and

 represents a fair, reasonable, and adequate resolution of the Litigation; and

         WHEREAS, Ford denies any liability to the Plaintiffs and the Class. Ford has taken

 thorough discovery concerning the claims asserted by the Plaintiffs and believes it has

 meritorious defenses to all of the claims raised in this Litigation. Nevertheless, Ford recognizes

 and acknowledges the expense and length of continued proceedings that would be necessary to

 defend the Litigation through trial and appeals. In agreeing to enter into this Settlement, Ford

 also has taken into account the uncertain outcome and risk of any litigation, especially in

 complex actions such as this Litigation, as well as the difficulties and delays inherent in such

 litigation;




                                                    3
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 29 of 169 Page ID
                                   #:6463



        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among

 the Settling Parties that, subject to approval of the Court, the Litigation and the Released Claims

 shall be fully and finally compromised, settled, and released, and that the Litigation will be

 dismissed with prejudice subject to and upon the terms and conditions described below.

 I.     DEFINITIONS.

        In addition to words and terms defined elsewhere in this Stipulation and Agreement of

 Settlement, the following words and terms shall have the definitions stated in this Article I.

        A.      “Action” or “Litigation.”
        “Action,” “Actions” or “Litigation” means Vargas v. Ford Motor Company, No. 2:12-cv-

 08388-AB (FFMx) (C.D. Cal.); Klipfel v. Ford Motor Co., No. 2:15-cv-02140-AB (FFMx);

 Cusick, et al v. Ford Motor Company, No. 2:15-cv-08831-AB-FFM (C.D. Cal.); and Anderson v.

 Ford Motor Company, No. 1:16-cv-01632 (N.D. Ill.).

        B.      “Approval Date.”

        “Approval Date” means the date on which the Court issues the Final Order and Judgment

 described in Section III.F. below.

        C.      “Arbitration Claimant.”

        “Arbitration Claimant” refers to any Class Member who has filed a claim with the

 Arbitrator as part of the Arbitration Program provided by this Settlement.

        D.      “Arbitration Administrator” and “Appellate Arbitration Administrator.”

        “Arbitration Administrator” means the company retained by Ford and approved by Class

 Counsel to administer the Arbitration Program established by this Settlement. “Appellate

 Arbitration Administrator” means the company retained by Ford and approved by Class Counsel

 to administer the Appellate Arbitration Program established by this Settlement. Initially, the

 Arbitration Administrator shall be DeMars & Associates and the Appellate Arbitration

 Administrator shall be JAMS. Ford may retain other companies to perform the services initially

 provided by DeMars & Associates or by JAMS with the agreement of Lead Class Counsel, or,

 absent agreement, with the approval of the Court upon a showing of good cause.

                                                  4
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 30 of 169 Page ID
                                   #:6464



        E.      “Arbitration Program” and “Appellate Arbitration Program.”

        “Arbitration Program” means the arbitration program created by this Settlement and

 operated by the Arbitration Administrator. “Appellate Arbitration Program” means the appellate

 arbitration program created by this Settlement and presided over by arbitrators affiliated with the

 Appellate Arbitration Administrator.

        F.      “Arbitrator” and “Appellate Arbitrator.”

        “Arbitrator” means an arbitrator affiliated with the Arbitration Administrator that

 presides over an arbitration under the Arbitration Program. “Appellate Arbitrator” means an
 arbitrator affiliated with the Appellate Arbitration Administrator that presides over an appeal of

 an arbitration award relating to a Vehicle Repurchase.

        G.      “Claim Form.”

        “Claim Form” means the document a Class Member may submit to the Claims

 Administrator to seek relief under Sections II.B, II.C., or II.G. of this Settlement Agreement.

        H.      “Claimant.”

        “Claimant” means a Class Member who has completed and submitted a Claim Form.

        I.      “Claims Administrator.”

        “Claims Administrator” shall mean KCC, except that after the Effective Date Ford may

 retain a different Claims Administrator with the agreement of Lead Class Counsel or, absent

 agreement, with the approval of the Court on a showing of good cause.

        J.      “Class Counsel.”

        “Class Counsel” means Lead Class Counsel Capstone Law APC (“Capstone”), and Co-

 Class Counsel Berger & Montague, P.C. (“B&M”) and Zimmerman Law Offices, P.C.

 (“Zimmerman”).

        K.      “Class Notice,” “Short Form Class Notice,” “Long Form Class Notice,”

                “Publication Notice.”

        “Short Form Class Notice” means the notice of Settlement that will be mailed to the

 “Settlement Class Members,” as defined herein, in substantially the same form as Exhibit A.

                                                  5
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 31 of 169 Page ID
                                   #:6465



 “Long Form Class Notice” means the notice of Settlement that will be posted on the Settlement

 Website in substantially the same form as Exhibit B. “Class Notice” means the Short Form

 Class Notice and the Long Form Class Notice, separately or collectively. “Publication Notice”

 means a 1/8 page ad in the Marketplace/Legal Notice Section of USA Today that will be in

 substantially the same form as Exhibit C.

        L.      “Class,” “Class Members,” or “Settlement Class Members.”

        “Class,” “Class Members” or “Settlement Class Members” means, for purposes of the

 Settlement only, a nationwide class of all current residents of the United States (including
 territories of the United States) who, prior to the Order Granting Preliminary Approval,

 purchased or leased new or used Class Vehicles that (1) were originally sold in the United States

 (including territories of the United States) and (2) were equipped with the PowerShift

 Transmission. Except as to the named plaintiffs in this Agreement and the Anderson plaintiffs,

 the class definition expressly excludes all owners or lessees of Class Vehicles who have filed and

 served litigation against Ford alleging problems with the PowerShift Transmission in Class

 Vehicles that was pending as of the Notice Date and who do not dismiss their actions before final

 judgment and affirmatively elect to opt-in to the Settlement. Owners or lessees of Class Vehicles

 who dismiss such litigation and affirmatively opt-in to the Settlement shall be members of the

 Class for all purposes. The class definition also expressly excludes (1) Ford’s officers, directors,

 employees, affiliates and affiliates’ officers, directors and employees; their distributors and

 distributors’ officers, directors, and employees; and Ford Dealers and Ford Dealers’ officers and

 directors; (2) judicial officers assigned to the Actions and their immediate family members, and

 any judicial officers who may hear an appeal on this matter; (3) all entities and natural persons

 who have previously executed and delivered to Ford releases of their claims based on the

 PowerShift Transmission; (4) all parties to litigation against Ford alleging problems with the

 PowerShift Transmission in Class Vehicles in which final judgment has been entered; and (5) all

 those otherwise in the Class who timely and properly exclude themselves from the Class as

 provided in this Settlement.

                                                   6
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 32 of 169 Page ID
                                   #:6466



        M.      “Court.”

        “Court” means the United States District Court for the Central District of California.

        N.      “Class Vehicles.”

        “Class Vehicles” or a “Class Vehicle” means all 2012-2016 Ford Focus and 2011-2016

 Ford Fiesta vehicles that (1) were originally sold in the United States (including United States

 territories) and (2) were equipped with a PowerShift Transmission.

        O.      “Customer Campaign 14M01.”

        “Customer Campaign 14M01” means Ford’s Customer Satisfaction Campaign Program
 Number 14M01 that extended the limited warranty on the clutch, the transmission input shaft

 seals, and the transmission software calibration installed in certain Class Vehicles to a total of

 seven (7) years or 100,000 from the warranty start date, whichever occurs first, and provided a

 refund for owners who paid out-of-pocket expenses for fixes on the above Transmission parts.

        P.      “Customer Campaign 14M02.”

         “Customer Campaign 14M02” means Ford’s Customer Satisfaction Campaign Program

 Number 14M02 that extended the warranty on the transmission control module installed in

 certain Class Vehicles to a total of ten (10) years or 150,000 from the warranty start date,

 whichever occurs first, and provided a refund for owners who paid out-of-pocket expenses for

 fixes to the transmission control module.

        Q.      “Defendant” or “Ford.”

        “Defendant” or “Ford” means Ford Motor Company.

        R.      “Effective Date of Settlement” or “Effective Date.”

        “Effective Date of Settlement” or “Effective Date” means the first business day after: (1)

 the Court enters the Final Order and Judgment, in all material respects similar to the form

 attached hereto as Exhibit F; and (2) all appellate rights with respect to the Final Order and

 Judgment have expired or have been exhausted in such a manner as to affirm the Final Order and

 Judgment. If any appeal has been taken from the Final Approval Order, the “Effective Date”

 means the date on which all appeals therefrom, including petitions for rehearing or reargument,

                                                   7
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 33 of 169 Page ID
                                   #:6467



 petitions for rehearing en banc and petitions for a writ of certiorari or any other form of review,

 have been fully disposed of in a manner that affirms the Final Approval Order. An appeal that

 challenges only attorneys fees, costs, or service awards shall extend the Effective Date only with

 respect to such attorneys fees, costs, or service awards.

        S.      “Fairness Hearing.”

        The “Fairness Hearing” means the final hearing, held after the Preliminary Approval

 Order is issued, in which the Court will determine whether this Settlement Agreement should be

 finally approved as fair, reasonable, and adequate, and whether the proposed Final Order and
 Judgment should be entered, and if so, to determine the amount of attorneys’ fees and costs to be

 awarded to Class Counsel.

        T.      “Ford Dealer” or “Dealer.”

        “Ford Dealer” or “Dealer” means any dealer authorized by Ford to sell, lease, and/or

 service Ford vehicles located in the United States (including territories of the United States).

        U.      “Lead Class Counsel.”

        “Lead Class Counsel” means Capstone Law APC.

        V.      “Named Plaintiffs.”

        “Named Plaintiffs” means the individuals who are identified as plaintiffs in the Actions.

        W.      “Notice Date.”

        “Notice Date” means seven calendar days after the date on which the initial mailing of

 the Short Form Class Notice to all Class Members is complete.

        X.      “Operative Complaint.”

        The “Operative Complaint” means the First Amended Complaint filed on May 20, 2016

 in Cusick v. Ford.

        Y.      “PowerShift Transmission” or “Transmission.”

        “PowerShift Transmission” or “Transmission” means the DPS6 PowerShift Dual-Clutch

 Transmission that Ford provided as an option for the Class Vehicles.

        Z.      “Preliminary Approval Date.”

                                                  8
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 34 of 169 Page ID
                                   #:6468



        “Preliminary Approval Date” means the date on which the Court issues the Preliminary

 Approval Order described in Section III.A. below in a form substantially the same as Exhibit E.

        AA.     “Proof of Ownership.”

        “Proof of Ownership” means documentation establishing that the Class Member owned

 or leased the Class Vehicle at the time of each repair forming the basis for a claim under Sections

 II.B, II.C, or II.G. “Proof of Ownership” shall be established through one of the following three

 methods:

            1. All repair records submitted in support of the claim identify the same Class
                Member as the person requesting the repairs; OR

            2. Submission of a (a) vehicle title, vehicle purchase agreement, or vehicle lease

                agreement that identifies the Class Member as the vehicle owner, purchaser, or

                lessee at the time of the first repair that forms the basis of the claim, AND (b)

                vehicle registration identifying the same Class Member as the vehicle owner as of

                the date of the latest repair that forms the basis of the claim (or as of a later date);

                OR

            3. For each repair that forms the basis for the claim, submission of either (a) a repair

                record that identifies the same Class Member as the person who requested the

                repair, OR (b) a vehicle registration that identifies the same Class Member as the

                vehicle owner as of the date of each repair.

        BB.     “Recall Program.”

        “Recall Program” means a program initiated by Ford by which Ford offers to repair or

 replace, at no cost to vehicle owners, vehicle components in all vehicles covered by the program

 without regard to whether the vehicle has experienced a failure or malfunction. “Recall

 Program” does not include Technical Service Bulletins (“TSBs”), Special Service Messages

 (“SSMs”), or programs in which Ford extends the duration of vehicle warranties.

        CC.     “Released Claims.”



                                                   9
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 35 of 169 Page ID
                                   #:6469



         “Released Claims” means any and all claims, demands, actions, causes of action, and

 suits based in whole or in part on alleged defects in the PowerShift Transmission, including

 express and implied warranty, consumer protection, unjust enrichment, and lemon law claims,

 excluding personal injury and wrongful death claims, and excluding claims for damage to

 property other than Class Vehicles. “Released Claims” also includes all other claims, demands,

 actions, causes of action of any nature whatsoever, including, but not limited to, any claim for

 violations of federal, state, or other law (whether in contract, tort, or otherwise, including

 statutory and injunctive relief, common law, property, warranty and equitable claims), and also
 including Unknown Claims (as defined below) that could be asserted by the Class Members

 against the Released Parties in the Litigation, or in any other complaint, action, or litigation in

 any other court or forum, based upon an alleged defect of the PowerShift Transmission,

 excluding personal injury and wrongful death claims and claims for damage to property other

 than Class Vehicles.

         DD.     “Released Parties.”

         “Released Parties” means Ford, Ford Dealers, their past or present directors, officers,

 employees, partners, principals, agents, heirs, executors, administrators, successors, reorganized

 successors, subsidiaries, divisions, parents, related or affiliated entities, underwriters, insurers,

 coinsurers, re-insurers, licensees, divisions, joint ventures, assigns, associates, attorneys, and

 controlling shareholders.

         EE.     “Service Visit.”

         “Service Visit” means a trip taken by a Class Member to a Ford Dealer within 7

 years/100,000 miles of delivery of the Class Vehicle to the first retail customer, whichever

 occurs first, to inspect and/or repair a problem related to the PowerShift Transmission in a Class

 Vehicle. If a Class Member makes more than one trip to the Ford Dealer to address the same

 complained-about problem, each trip will count as a separate Service Visit. However, if the

 subsequent trips are to install components that were ordered during the initial visit, all trips will

 count as a single Service Visit.

                                                   10
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 36 of 169 Page ID
                                   #:6470



        FF.       “Settlement” or “Class Action Settlement.”

        “Settlement” means the settlement contemplated by this Stipulation and Agreement of

 Settlement.

        GG.       “Settlement Agreement.”

        “Settlement Agreement” means this Stipulation and Agreement of Settlement.

        HH.       “Settlement Website.”

        “Settlement Website” means the public website that will provide information and key

 filings regarding the Class Action Settlement, including FAQs and other materials educating
 Class Members on the content of the settlement and the approval process, and that will, after the

 Approval Date, allow a Class Member to complete and submit an online Claim Form to the

 Claims Administrator and to obtain a description of the remedies available to the Class.

        II.       “Settling Parties.”

         “Settling Parties” means Named Plaintiffs and Ford.

        JJ.       “Software Flash.”

        “Software Flash” includes software flashes, software reflashes, software updates,

 software resets and software calibrations made by a Ford Dealer to the PowerShift Transmission

 in a Class Vehicle within 7 years/100,000 miles of delivery of the Class Vehicle to the first retail

 customer, whichever occurs first, that was not performed as part of a safety or non-safety Recall

 Program. The Software Flash must be evidenced by a receipt or invoice from a Ford dealer

 showing that procedures with one or more of the following labor codes were performed on the

 Class Vehicle:

 110333A              131102A             150090M             160109C              14M01DD

 110405A              131104A             150090N             160109D              14M01E

 110513A              131108A             150090P             160129A              14M01EE

 110524A              131109A             150090Q             MT131102             14M01GG

 110902A              131110A             150120H             R08101               14M01H


                                                  11
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 37 of 169 Page ID
                                   #:6471



 120104A             140131A             150120L              R08102              14M01L

 130405A             140131B             150120M              R11021              14M01M

 130405B             140131C             150120N              14M01A              14M01N

 130405C             140131D             150120P              14M01AA             14M01P

 130406A             140131E             150120Q              14M01BB             14M01Q

 130904A             150017A             160044A              14M01C              14M02B

 130904B             150090H             160109A              14M01CC             14M02C

 130904C             150090L             160109B              14M01D              14M02D



         Ford may supplement this labor code list as necessary. If more than one Software Flash

 occurs during the same Service Visit, it shall be counted as a single Software Flash.

        KK.     “Transmission Hardware Replacement.”

        “Transmission Hardware Replacement” means a replacement performed by a Ford Dealer

 of any of the following parts of the PowerShift Transmission: (1) 7B546 Disc Asy-Clutch; (2)

 7Z369 Control Mod Trans (TCM); (3) 7052 Oil Seal-Trans Rear; (4) 7000 Transmission Asy-

 Aut; (5) 7C604 Motor-Frt Clutch; (6) 7A508 Rod-Cl/Slave Cyl Pus; (7) 6K301 Seal/RetC/Shft

 Oil; (8) 7060 Shaft/Bshg Asy-Out; (9) 7048 Seal-Input Shaft Oil; and/or (10) 7515 Lever Asy-

 Clutch Rel. A “Transmission Hardware Replacement” must have been performed on a Class

 Vehicle within 7 years/100,000 miles of delivery of the Class Vehicle to the first retail customer,

 whichever occurs first, and cannot have been performed as part of any safety or non-safety

 Recall Program. If more than one Transmission Hardware Replacement occurs during the same

 Service Visit, it shall be counted as a single Transmission Hardware Replacement.

        LL.     “Unknown Claims.”

        “Unknown Claims” means any and all Released Claims that any Class Member does not

 know to exist against any of the Released Parties and that, if known, might have affected his or

 her decision to enter into or to be bound by the terms of this Settlement. The Plaintiffs and Class


                                                 12
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 38 of 169 Page ID
                                   #:6472



 Members acknowledge that they may hereafter discover facts in addition to or different from

 those that they now know or believe to be true concerning the subject matter of this release, but

 nevertheless fully, finally, and forever settle and release any and all Released Claims, known or

 unknown, suspected or unsuspected, contingent or non-contingent, that may exist now, which

 may have already existed, or which may hereafter exist, based upon the alleged defect in the

 PowerShift Transmission in the Class Vehicles as described in Operative Complaint, without

 regard to subsequent discovery or existence of such different or additional facts concerning each

 of the Released Parties. The foregoing waiver includes, without limitation, an express waiver to
 the fullest extent permitted by law by the Plaintiffs and the Class Members of any and all rights

 under California Civil Code § 1542 or any similar law of any other state or of the United States,

 which provides:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR

 DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF

 EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MIGHT HAVE

 MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

        MM. “Vehicle Repurchase.”

        “Vehicle Repurchase” means the repurchase or replacement by Ford of a Class Vehicle

 owned or leased by a Class Member.

        NN.     “Vehicle Discount Certificate.”

        “Vehicle Discount Certificate” means a non-transferable discount certificate which may

 be issued electronically and will be valid for a period of twelve months after it is issued.

 II.    SETTLEMENT CONSIDERATION.

        In consideration for the Release provided for by the Settlement and for the dismissal of

 the Litigation with prejudice, under the terms of this Settlement Agreement, Ford agrees to

 provide consideration to the Class Members as follows.

        A.      Notice of Class Settlement.


                                                  13
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 39 of 169 Page ID
                                   #:6473



        Ford agrees to pay all expenses in connection with a notice program on the terms

 provided in Section III.

        B.      Cash Payments For Three or More Software Flashes.

        Class Members with three or more Software Flashes performed while they owned or

 leased their Class Vehicle are eligible to receive a cash payment of $50 for the third Software

 Flash and for each subsequent Software Flash performed while they owned or leased their Class

 Vehicle. Payments made under this section shall not exceed a total cumulative payment of $600

 per Class Member. Class Members who have previously received, or are at the time of the claim
 eligible for, a cash payment or Vehicle Discount Certificate pursuant to Section II.C are not

 eligible for a cash payment under this section with respect to the same Class Vehicle.

        C.      Cash Payments or Vehicle Discount Certificates For Three or More

                Transmission Hardware Replacements.

                    1.      Cash Payment and Discount Certificate Value.

        A Class Member who owns or leases a Class Vehicle that had three or more

 Transmission Hardware Replacements while that Class Member owned or leased the Class

 Vehicle is eligible to receive, at the Class Member’s option, either (1) a cash payment from Ford,

 or (2) a Vehicle Discount Certificate, according to the following schedule based on the number

 of those Transmission Hardware Replacements performed on the Class Vehicle while the

 Vehicle was owned by that Class Member:

                    Number of Transmission             Cash         Discount

                    Hardware Replacement              Payment      Certificate

                                                                      Value

                      For the 3rd Replacement          $200            $400

                      For the 4th Replacement          $275            $550

                      For the 5th Replacement          $350            $700

                      For the 6th Replacement          $425            $850


                                                 14
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 40 of 169 Page ID
                                   #:6474



                     For the 7th Replacement           $500          $1000

                     For the 8th Replacement           $575          $1150

                   2. Multiple Transmission Hardware Repairs During Same Service Visit.

        If more than one Transmission Hardware Replacement occurs during the same Service

 Visit, it shall be counted as a single Transmission Hardware Replacement.

                   3.      Deduction for Prior Cash Payments Pursuant to Section II.B.

        Class Members who have not previously received, and are not eligible for, cash payments

 under Section II.C may make claims for cash payments under Section II.B based on one or more

 Service Visits at which both a Software Flash and a Transmission Hardware Replacement were

 performed. However, a single Service Visit cannot be used to support both a claim for a cash

 payment under Section II.B. and a claim for a cash payment or Vehicle Discount Certificate

 under Section II.C. The Claims Administrator, in processing claims submitted pursuant to

 Section II.C., shall make whatever deductions are necessary to ensure that Service Visits are not

 double counted. See Sections II.F.6 and 7 below for examples of the intended application of this

 Section.

                   4. Unused and Expired Vehicle Discount Certificates.

        Vehicle Discount Certificates expire twelve months after they are issued. However, the

 amount of any Vehicle Discount Certificate issued pursuant to Section II.C.1 shall be increased

 by the amount of any unused and expired vehicle discount certificates previously issued to the

 same Class Member for the same Class Vehicle.

                   5. Maximum Cash Payment and Discount Amounts.

        Payments to Class Members under Section II.C.1 are capped at a cumulative total of

 $2,325, which means that Class Members shall not receive any further cash payments beyond the

 eighth Transmission Hardware Replacement. Vehicle Discount Certificates are capped at a

 cumulative total of $4,650, which means that a Class Member shall not receive a Vehicle

 Discount Certificate beyond the eighth Transmission Hardware Replacement. Class Members

                                                15
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 41 of 169 Page ID
                                   #:6475



 may apply more than one valid Vehicle Discount Certificate toward the purchase or lease of a

 new Ford Vehicle from a Ford Dealer, but the maximum discount shall be $4,650. However, a

 Class Member may use other valid discount offers from Ford or a Ford Dealer for an additional

 discount on top of the discount value of the Vehicle Discount Certificate(s).

                    6.      Deduction from Vehicle Repurchase Award for Cash Payments or

                            Vehicle Discount Certificates.

        Class Members who receive a cash payment or a Vehicle Discount Certificate under II.B

 or II.C may still pursue claims in the Arbitration Program. However, any amount awarded by
 the Arbitrator for a Vehicle Repurchase shall be reduced by any cash payments made to the

 claimant pursuant to Sections II.B or II.C, or by the value of any used Vehicle Discount

 Certificates issued pursuant to Secton II.C. Any amount awarded by the Arbitrator for a Vehicle

 Repurchase shall also be reduced by the value of any unused and unexpired Vehicle Discount

 Certificates, unless the Certificate is voided by the Arbitrator.

        D.      Timing and Submission of Claims Under Sections II.B and II.C.

                    1.      To obtain a cash payment or Vehicle Discount Certificate as set forth

                            in Sections II.B or II.C, a Class Member must submit a claim, via a

                            Claim Form, to the Claims Administrator. Ford shall pay all claims

                            that the Claims Administrator approves and finds to be timely

                            submitted. In addition to email copies of Claim Forms and hardcopy

                            Claim Forms, which may be submitted by mail to the Claims

                            Administrator, the Settlement Website shall be designed to permit the

                            submission of claims electronically. The electronic claim submission

                            process shall include the use of a unique claim number for each Class

                            Member to whom notice is mailed. Once the unique claim number is

                            entered by a Class Member via the electronic claim submission

                            process, portions of the electronic Claim Form shall be automatically


                                                   16
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 42 of 169 Page ID
                                   #:6476



                         completed with the Class Member’s name and Vehicle Identification

                         Number (“VIN”) based upon information previously obtained by the

                         Claims Administrator from Ford and/or R.L. Polk & Co. (nka IHS

                         Automotive).

               2.        Claims for cash payments under Sections II.B and II.C cannot be

                         submitted prior to the Approval Date. Claim forms will not be made

                         available until the Approval Date.

               3.        Claims for cash payments under Sections II.B and II.C based on three
                         or more Software Flashes or Transmission Hardware Replacements

                         performed prior to or on the Approval Date, along with supporting

                         documentation, must be submitted online or postmarked within 180

                         days of the Approval Date. Other claims for cash payments under

                         Sections II.B and II.C must be submitted online or postmarked within

                         180 days of the Software Flash or Transmission Hardware

                         Replacement for which a cash payment is sought. Neither the Claims

                         Administrator nor Ford shall have any obligation to pay any claims

                         pursuant to Section II.B or II.C. that are not timely submitted.

       E.   Content of and Support for Claims Submitted Pursuant to Section II.B and

            II.C.

               1.        Claims for benefits under Section II.B or II.C must include repair

                         orders, receipts, other documentation from a Ford Dealership, or state

                         vehicle inspection reports (or some combination thereof) sufficient to

                         establish for each Transmission Hardware Replacement or Software

                         Flash on which the claim is based all of the following information:

                    a.      The Vehicle Identification Number (“VIN”) of the vehicle on

                            which the Transmission Hardware Replacement or Software Flash

                            repairs were performed;

                                               17
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 43 of 169 Page ID
                                   #:6477



                    b.      The name and address of the Ford Dealer that performed the

                            Transmission Hardware Replacement or Software Flash repairs;

                    c.      Whether the Transmission Hardware Replacement or Software

                            Flash repairs were performed on the Class Vehicle within 7

                            years/100,000 miles of delivery of the Class Vehicle to the first

                            retail customer, whichever occurs first; and

                    d.      A description of the services rendered and parts provided.

               2.        Claims must also include documentation demonstrating the Class
                         Member’s Proof of Ownership at the time of each Transmission

                         Hardware Replacement or Software Flash on which the claim is based.

               3.        Claims must also include a declaration signed under penalty of perjury

                         by the Class Member that attests to and affirms the authenticity of the

                         documentation provided to support the claim and states that the Class

                         Member actually owned or leased the Class Vehicle at the time of each

                         Transmission Hardware Replacement or Software Flash on which the

                         claim is based.

               4.        Once a Class Member has submitted a claim pursuant to Section II.B

                         or II.C. that was approved by the Claims Administrator, the Class

                         Member may submit claims for subsequent Transmission Hardware

                         Replacements or Software Flashes for the same Class Vehicle that are

                         supported with the following documentation:

                    a.      Repair orders, receipts, other documentation from a Ford

                            Dealership, or state vehicle inspection reports (or some

                            combination thereof) sufficient to establish for each subsequent

                            Transmission Hardware Replacement or Software Flash all of the

                            information set forth in Sections II.E.1.a.-d. above;



                                              18
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 44 of 169 Page ID
                                   #:6478



                        b.      Documentation establishing the Class Member’s Proof of

                                Ownership of the Class Vehicle at the time of the subsequent

                                Transmission Hardware Replacement or Software Flash; and

                        c.      A declaration signed under penalty of perjury by the Class Member

                                that attests to and affirms the authenticity of the documentation

                                provided to support the claim and stating that the Class Member

                                actually owned or leased the Class Vehicle at the time of each

                                Transmission Hardware Replacement or Software Flash on which
                                the claim is based.

        F.      Examples.

        The following are examples of how the parties intend Sections II.B and II.C to be

 interpreted.

                   1.        Class Member A experiences two Transmission Hardware

                             Replacements and two Software Flashes while she owns a Class

                             Vehicle and within 7 years/100,000 miles of delivery of the Class

                             Vehicle to the first retail customer and then sells the Class Vehicle to

                             Class Member Z. Class Member Z experiences two Transmission

                             Hardware Replacements and two Software Flashes while he owns the

                             Class Vehicle and within 7 years/100,000 miles of delivery of the

                             Class Vehicle to the first retail customer. Neither Class Member A nor

                             Class Member Z is entitled to any benefits under Sections II.B or II.C.

                             Class Member Z later experiences a third Transmission Hardware

                             Replacement and a Third Software Flash while he owns the Class

                             Vehicle and within 7 years/100,000 miles of delivery of the Class

                             Vehicle to the first retail customer. Pursuant to Section II.C, Class

                             Member Z is entitled to a cash payment of $200, or a $400 Vehicle

                             Discount Certificate, provided he submits a claim and the required

                                                   19
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 45 of 169 Page ID
                                   #:6479



                     documentation within 180 days of the third replacement. Class

                     Member Z is not entitled to benefits under Section II.B, because he is

                     eligible to seek a cash payment under Section II.C.

               2.    Class Member B experiences four Transmission Hardware

                     Replacements while she owns a Class Vehicle and within 7

                     years/100,000 miles of delivery of the Class Vehicle to the first retail

                     customer. Class Member B submits a claim with the required

                     documentation within 180 days of the Third Transmission Hardware
                     Replacement. Class Member B is entitled to a cash payment of $475

                     ($200 for the third Transmission Hardware Replacement and $275 for

                     the fourth) or a Vehicle Discount Certificate in the amount of $950

                     ($400 for the third Transmission Hardware Replacement plus $550 for

                     the fourth). Class Member B elects the cash payment. Less than one

                     year later, Class Member B experiences a fifth Transmission Hardware

                     Replacement within 7 years/100,000 miles of delivery of the Class

                     Vehicle to the first retail customer. She submits a timely claim with

                     the required documentation. She is entitled to an additional cash

                     payment of $350 or a Vehicle Discount Certificate in the amount of

                     $700.

               3.    Class Member C experiences four Transmission Hardware

                     Replacements while she owns a Class Vehicle and within 7

                     years/100,000 miles of delivery of the Class Vehicle to the first retail

                     customer. Class Member C would, upon timely submission of a claim

                     and supporting documentation, be entitled to a cash payment of $475

                     or a Vehicle Discount Certificate in the amount of $950. However,

                     Class Member C fails to submit a timely claim and is not entitled to

                     either a cash payment or a Vehicle Discount Certificate. One year

                                           20
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 46 of 169 Page ID
                                   #:6480



                     later, Class Member C still owns the Class Vehicle and experiences a

                     fifth Transmission Hardware Replacement within 7 years/100,000

                     miles of delivery of the Class Vehicle to the first retail customer.

                     Class Member C submits a timely claim with supporting

                     documentation. She is entitled to a cash payment of $350 or a Vehicle

                     Discount Certificate in the amount of $700.

               4.    Class Member D experiences three Transmission Hardware

                     Replacements while she owns a Class Vehicle and within 7
                     years/100,000 miles of delivery of the Class Vehicle to the first retail

                     customer. Class Member D timely submits a claim with supporting

                     documentation and elects to receive a Vehicle Discount Certificate in

                     the amount of $400. Class Member D fails to redeem the Vehicle

                     Discount Certificate within twelve months. At that time, the

                     Certificate expires and cannot be reissued. However, Class Member D

                     still owns the Class Vehicle and then experiences a fourth

                     Transmission Hardware Replacement within 7 years/100,000 miles of

                     delivery of the Class Vehicle to the first retail customer. Class

                     Member D submits a claim with supporting documentation within 180

                     days of the fourth Transmission Hardware Replacement. She is

                     entitled to a cash payment of $275. Alternatively, she may elect a

                     Vehicle Discount Certificate in the amount of $950 ($550 for the

                     fourth Transmission Hardware Repair plus the amount of the unused

                     and expired certificate).

               5.    Class Member E makes a trip to a Ford Dealer seeking repairs of a

                     PowerShift Transmission problem. The Ford Dealer replaces “Part

                     7B546 Disc Asy-Clutch” and “Part 7Z396 Control Mod Trans

                     (TCM)”. The Dealer orders “Part 7000 Transmission Asy-Aut,”

                                           21
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 47 of 169 Page ID
                                   #:6481



                     which is out of stock. Class Member E returns to the Dealer two

                     weeks later to have “Part 7000 Transmission Asy-Aut” installed. The

                     two trips to the Dealer are counted as one Service Visit, and all three

                     Transmission Hardware Replacements are counted as a single

                     Transmission Hardware Replacement. Therefore, Class Member E is

                     not entitled to a cash payment.

               6.    Class Member F brings her Class Vehicle to a Dealer at 10,000 miles

                     and within a year of delivery, complaining of transmission problems.
                     The Dealer performs a Software Flash and replaces the clutch (Part

                     7B546 Disc Asy-Clutch). Three months later, Class Member F brings

                     her vehicle back to the Dealer complaining of continuing transmission

                     problems. Once again, the Dealer performs a software flash and

                     replaces the clutch (Part 7B546 Disc Asy-Clutch). One year later, at

                     24,000 miles, the Dealer performs another Software Flash in an

                     attempt to resolve Class Member F’s continuing concerns. Class

                     Member F is entitled to $50 under Section II.B. She makes a properly

                     documented claim within 180 days of the third Software Flash and is

                     paid $50. A year later, at 50,000 miles, while Class Member F still

                     owns the Class Vehicle, the Ford Dealer once again replaces the clutch

                     (Part 7B546 Disc Asy-Clutch). Class Member F is now entitled to

                     $200 under Section II.C , but that payment must be reduced by the $50

                     previously paid pursuant to Section II.B, because that payment was

                     based in part on Service Visits at which both a Software Flash and a

                     Transmission Hardware Replacement were performed. Class Member

                     F makes a timely and properly documented claim and is paid $150.

                     Class Member F is no longer eligible for any cash payments under

                     Section II.B, but she can make future claims under Section II.C if

                                          22
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 48 of 169 Page ID
                                   #:6482



                     additional Transmission Hardware Replacements are performed while

                     she owns the Class Vehicle and within 7 years/100,000 miles of

                     delivery of the Class Vehicle to the first retail customer.

               7.    Prior to the Approval Date, Class Member G experienced five

                     Software Flashes during five Service Visits, within 7 years/100,000

                     miles of delivery of the Class Vehicle to the first retail customer and

                     while Class Member G still owns the vehicle. No Transmission

                     Hardware Replacements were performed during three of these Service
                     Visits. However, on the fourth and fifth Service Visits, the Ford

                     Dealer both performed a Software Flash and replaced her clutch (“Part

                     7B546 Disc Asy-Clutch”). As of the Approval Date, Class Member G

                     is entitled to nothing pursuant to Section II.C, but she is entitled to

                     $150 pursuant to Section II.B ($50 for the Software Flash performed

                     on the third Service Visit, $50 for the Software Flash performed on the

                     fourth Service Visit, and $50 for the Software Flash performed on the

                     fifth Service Visit). She must make a claim for this payment within

                     180 days of the Approval Date. A year after the Effective Date, within

                     7 years/100,000 miles of delivery of the Class Vehicle to the first retail

                     customer and while Class Member G still owns the vehicle, a Ford

                     Dealer once again replaces the clutch (“Part 7B546 Disc Asy-Clutch”).

                     If Class Member G makes a claim within 180 days of this Service

                     Visit, she is entitled to a cash payment of $100 under Section II.C

                     ($200 less $100 attributable to the portion of the payment she

                     previously received under Section II.B. that was based in part on

                     Service Visits that involved both Software Flashes and Transmission

                     Hardware Replacements). The net effect is that Class Member G

                     collects $50 for the three Software Flashes that were performed

                                           23
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 49 of 169 Page ID
                                   #:6483



                            independently of the Transmission Hardware Replacements, and $200

                            for the three Transmission Hardware Replacements that were

                            accompanied by Software Flashes. Class Member G is not eligible for

                            any further payments under Section II.B, but she is eligible for

                            additional payments under Section II.C if she has additional

                            Transmission Hardware Replacements within 7 years/100,000 miles of

                            delivery of the Class Vehicle to the first retail customer and while

                            Class Member G still owns the vehicle.
        G.      Clutch Replacement And Extended Warranty For Vehicles Manufactured

                After June 5, 2013.

        For Class Vehicles manufactured after June 5, 2013, which are not covered by Customer

 Campaign 14M01, if (1) the Class Member has replaced the clutch twice within the 5-

 year/60,000 mile powertrain warranty, and (2) a Ford Dealer performs the appropriate diagnostic

 procedures and determines based on these procedures that a third clutch replacement is

 necessary, the Class Member may claim reimbursement for the cost of the additional clutch

 replacement if all three replacements were performed by a Ford Dealer while the Class Member

 owned or leased the Class Vehicle and the third replacement is performed by a Ford Dealer

 within 7 years/100,000 miles of delivery of the Class Vehicle to the first retail customer,

 whichever occurs first. This replacement clutch itself shall be warranted for 2 years from the

 date of the clutch installation. Claims for reimbursement under this section must be submitted to

 the Claims Administrator, along with supporting documentation, within 180 days of the

 additional clutch replacement. Claims for reimbursement under this section cannot be submitted

 prior to the Approval Date, however, and all claims for reimbursement for additional clutch

 replacements under this Section that were performed prior to or on the Approval Date must be

 submitted within 180 days of the Approval Date. The supporting documentation for claims for

 reimbursement under this section must include all of the following:



                                                 24
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 50 of 169 Page ID
                                   #:6484



            1. Repair orders, receipts, other documentation from a Ford Dealer, or state

               vehicle inspection reports (or some combination thereof) sufficient to

               establish for at least two replacements of the clutch (part number 7B546 Disc

               Asy-Clutch), all of the following information:
                   a.     The Vehicle Identification Number (“VIN”) of the vehicle on

                          which the clutch replacement was performed;

                   b.     The name and address of the Ford Dealer(s) that replaced the

                          clutch on each occasion;
                   c.     Whether the clutch replacement was performed on the Class

                          Vehicle within 5 years/60,000 miles of delivery of the Class

                          Vehicle to the first retail customer, whichever occurs first; and

                   d.     A description of the services rendered and parts provided in

                          connection with each clutch replacement.

            2. Repair orders, receipts, other documentation from a Ford Dealer, or state

               vehicle inspection reports (or some combination thereof) sufficient to

               establish for an additional replacement of the clutch (part number 7B546 Disc

               Asy-Clutch), all of the following information:
                   a.     The Vehicle Identification Number (“VIN”) of the vehicle on

                          which the clutch replacement was performed;

                   b.     The name and address of the Ford Dealer that replaced the clutch;

                   c.     Whether the clutch replacement was performed on the Class

                          Vehicle within 7 years/100,000 miles of delivery of the Class

                          Vehicle to the first retail customer, whichever occurs first;

                   d.     A description of the services rendered and parts provided in

                          connection with the clutch replacement;

                   e.     Information sufficient to establish that the appropriate diagnostic

                          procedures specified in Ford’s Service Manual or in applicable

                                            25
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 51 of 169 Page ID
                                   #:6485



                               Technical Service Bulletins were performed and that based on the

                               results the Ford Dealer determined that a clutch replacement was

                               necessary; and

                       f.      The documented and unreimbursed amounts paid by the Class

                               Member to a Ford Dealer for the parts and labor for the clutch

                               replacement. Class Members shall not be reimbursed for

                               consequential damages such as lost revenue/profits, lost employee

                               time from loss of use of the Class Vehicle, or towing charges or
                               other costs of transporting the vehicle to or from the place of

                               repair.

                3. Documentation demonstrating the Class Member’s Proof of Ownership of the

                   Class Vehicle at the time of each clutch replacement on which the claim is

                   based.

                4. A declaration signed under penalty of perjury by the Class Member that attests

                   to and affirms the authenticity of the documentation provided to support the

                   claim and stating that the Class Member actually owned or leased the Class

                   Vehicle at the time of each clutch replacement on which the claim is based.
        H.      Submission of Documentation in Support of Claims.

        For each claim for cash payments, Vehicle Discount Certificates, or reimbursement

 submitted pursuant to Section II.B., II.C., or II.G., Class Members must submit a hard copy or a

 scanned copy of all required documents to the Claims Administrator by mail, through the

 Settlement Website, or via email, and these documents shall be retained by the Claims

 Administrator until the end of the claims administration period.

        I.      Rejected Claims and Claim Investigation.

        The Claims Administrator may reject any claim submitted pursuant to Section II.B., II.C

 or II.G. that does not include the required information and documentation specified above. The

 Claims Administrator may investigate any claim, including by requesting further documentation

                                                 26
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 52 of 169 Page ID
                                   #:6486



 when necessary, in order to determine whether the claim should be approved. If the Claims

 Administrator rejects the claim, it will advise the Class Member of the reason for the rejection

 (e.g., missing information, ineligibility for a payment or discount certificate, etc.). If the claim is

 rejected due to missing information and the original claim was submitted by the applicable

 deadline noted above, the Claims Administrator will give the Class Member one opportunity to

 resubmit the claim within 30 days with additional information.

         J.      Inadvertent Submissions.

         In the event a Class Member inadvertently submits a claim to the Claims Administrator
 that pursuant to this agreement is within the jurisdiction of the Arbitration Administrator, the

 Claims Administrator shall provide notice to the Claimant of the inadvertent submission and

 provide the claim directly to the Arbitration Administrator on the Class Member’s behalf, as long

 as the claim was timely submitted to the Claims Administrator and the Class Member complied

 with the notice requirements set forth in section II.N.4, below. Any inadvertent submission

 made within the applicable arbitration deadlines shall be considered timely submitted.

         K.      Approved Claims.

         Approved claims for cash payments will be paid by prepaid card, which will be issued

 subject to Terms and Conditions substantially similar to those attached as Exhibit G. Any

 unused balance on a prepaid card will expire six months after the card is issued.

         L.      Pre-Sale Disclosure Statement.

         Ford shall provide Ford Dealers with the following language that Dealers may use to

 inform prospective purchasers of DPS6 transmission-equipped vehicles of the characteristics of

 the DPS6 transmission:


                 The PowerShift 6-Speed, dual-clutch automatic transmission is
                 designed to offer drivers both enhanced fuel efficiency and fun to
                 drive performance. This transmission’s dual-clutch technology
                 uses electronically shifted clutches to operate two separate
                 transmissions all in a small lightweight package. Since the clutch
                 and gear operation is derived from a manual transmission, the

                                                   27
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 53 of 169 Page ID
                                   #:6487



                PowerShift automatic transmission will drive, sound, and feel
                similar to a manual transmission minus the required user-inputs.
                For example, the transmission may exhibit mechanical noises, firm
                gear shifts and/or light clutch vibrations when accelerating slowly
                as the clutches automatically engage. These are all considered to
                be normal and expected driving characteristics.


        M.      Clarifications to Customer Campaign 14M01.

        Ford shall clarify to Ford Dealers that Customer Campaign 14M01 does not require a seal

 leak for repairs to be performed for excessive shudder at light acceleration.

        N.      The Arbitration Program.

        Class Members may pursue binding arbitration for claims seeking a Vehicle Repurchase

 based in whole or in part on alleged defects in the PowerShift Transmission under the terms

 described below. The arbitrator shall follow the rules of arbitration attached as Exhibit H.

 Except as specifically noted below, Ford shall bear all costs and fees associated with the

 Arbitration program, irrespective of whether the Arbitration Claimant prevails in the Arbitration.

 No appeals from the Arbitrator’s decisions and no requests for judicial review shall be allowed

 except as permitted by this Settlement.

                    1.        Claims for Vehicle Repurchase.

        Class members are entitled to binding arbitration of claims for Vehicle Repurchases

 based in whole or in part on alleged defects in the PowerShift Transmission, subject to the
 following terms and conditions.

                         a.      Applicable Law.

        Except as modified by Sections II.N.1.b-h, and by Sections II.N.2 and II.N.3, the

 Arbitrator shall apply the lemon law of the state where the Arbitration Claimant took delivery of

 the vehicle and shall award a Vehicle Repurchase if, considering Transmission and non-

 Transmission defects, a Vehicle Repurchase is required by applicable lemon law.

                         b.      Final Repair Attempt.




                                                   28
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 54 of 169 Page ID
                                   #:6488



        If the Class Member has had no more than three (3) transmission repair attempts, Ford

 must be given a final opportunity to repair the Class Vehicle, free of charge to the Class

 Member. If the Class Member has had four (4) or more transmission repair attempts, or if the

 Class Member has sold or returned the Class Vehicle prior to filing the request for Arbitration,

 the Class Member has no obligation to provide Ford with any additional repair attempts.

                         c.     Requests for Arbitration By Class Members Who Have Sold Class

                                Vehicles or Returned Leased Class Vehicles.

        Class Members who, prior to the Approval Date, have sold their Class Vehicles or
 returned leased Class Vehicles will only be entitled to arbitration of claims for Vehicle

 Repurchases based in whole or in part on alleged defects in the PowerShift Transmission in those

 Class Vehicles if (1) the lemon law of the state where the Arbitration Claimant took delivery of

 the vehicle allows vehicle owners or lessees to pursue Vehicle Repurchase claims after they have

 sold or returned their vehicles; and (2) the request for Arbitration is filed before the expiration of

 the applicable state statute of limitations for such a claim or 180 days after the Approval Date,

 whichever is earlier.

        Class Members who sell Class Vehicles or return leased Class Vehicles on or after the

 Approval Date will only be entitled to arbitration of claims for Vehicle Repurchases based in

 whole or in part on alleged defects in the PowerShift Transmission in those Class Vehicles if (1)

 the lemon law of the state where the Arbitration Claimant took delivery of the vehicle allows

 vehicle owners or lessees to pursue Vehicle Repurchase claims after they have sold or returned

 their vehicles; and (2) the request for Arbitration is filed before the expiration of the applicable

 state statute of limitations for such a claim or 180 days after the date on which the Class Member

 sold or returned the Class Vehicle, whichever is earlier.

                         d.     Extension of Statute of Limitations For Class Members Who Still

                                Own or Lease Class Vehicles At The Time Of An Arbitration

                                Hearing.



                                                   29
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 55 of 169 Page ID
                                   #:6489



          Regardless of the applicable state law governing the claims of an Arbitration Claimant

 who still owns or leases a Class Vehicle as of the time of an Arbitration Hearing, the Statute of

 Limitations for a Vehicle Repurchase claim brought by such a Claimant that is based in whole or

 in part on alleged defects in the PowerShift Transmission shall be six (6) years after delivery of

 the Class Vehicle to the first retail purchaser, or 180 days after the Approval Date, whichever is

 later.

                         e.     Vehicle Repurchase Permitted For Class Members Who Still Own

                                or Lease Class Vehicles At The Time of an Arbitration Hearing,
                                Even When Not Available Under State Law.

          Even if an Arbitration Claimant who still owns or leases a Class Vehicle at the time of an

 Arbitration Hearing is not entitled to a Vehicle Repurchase under the applicable lemon law, the

 Arbitrator may award a Vehicle Repurchase if the notice requirements and statute of limitations

 conditions established by this Agreement are satisfied and the following conditions are met:

                                i.      During the period when the Class Vehicle was owned or
                                        leased by the Arbitration Claimant and within 5 years or
                                        60,000 miles of delivery of the vehicle to the first retail
                                        customer (whichever occurs first), the Class Vehicle was
                                        repaired on four (4) separate Service Visits and on each
                                        Service Visit the Claimant received a Transmission
                                        Hardware Replacement, and:

                                ii.     The transmission continues to malfunction.

 The requisite four Transmission Hardware Replacements may be for unrelated conditions or

 malfunctions.

                         f.     Repurchase Amount.

          If the Arbitrator determines that a Vehicle Repurchase is required by the applicable

 lemon law, the Arbitrator shall award repurchase or replacement according to the terms of state

 law. If the Arbitrator determines that a Vehicle Repurchase is not required by the applicable

 lemon law, but is required under Section II.N.1.d, the Arbitrator shall award a repurchase on the


                                                  30
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 56 of 169 Page ID
                                   #:6490



 terms set forth in the rules of arbitration attached as Exhibit H. In either case, any amount

 awarded by the arbitrator shall be reduced by any cash payments made to the claimant pursuant

 to Sections II.B or II.C, or by the value of any used Vehicle Discount Certificates issued

 pursuant to Section II.C. Any amount awarded by the Arbitrator for a Vehicle Repurchase shall

 also be reduced by the value of any unused and unexpired Vehicle Discount Certificates, unless

 the Certificate is voided by the Arbitrator.

                        g.      Arbitration Appeal.

        The Arbitrator’s decision with respect to a Vehicle Repurchase shall be final and binding
 with no right of appeal by Ford. However, Arbitration Claimants who do not prevail on a claim

 for a Vehicle Repurchase are entitled to appeal the Arbitrator’s award to an Appellate Arbitrator.

 The Arbitration Claimant seeking appeal must advance the entire cost of the appeal proceeding

 as set by the Appellate Arbitration Administrator. If the Arbitration Claimant prevails on appeal,

 Ford shall reimburse all fees and costs charged by the Appellate Arbitration Administrator. The

 Arbitration Claimant shall not be entitled to reimbursement of fees and costs if Ford prevails on

 appeal. No other appeals or requests for judicial review shall be allowed.

                        h.      Attorney Fees.

        An Arbitrator may award reasonable attorneys’ fees incurred in pursuing a claim for a

 Vehicle Repurchase to an Arbitration Claimant who prevails on such a claim. Fees awarded

 shall be reasonable and shall not exceed $6,000 total, including any attorneys’ fees incurred

 during the initial arbitration and any Arbitration Appeal. No fees may be awarded for pursuing

 or prevailing on any claims other than Vehicle Repurchase claims.



                        i.      Prior BBB Arbitration and Second Arbitration.

        Class Members who were denied a Vehicle Repurchase by the BBB Auto Line before the

 Effective Date may still submit Vehicle Repurchase claims to the Arbitration Program, provided

 no lawsuit has been filed. All Class Members may resubmit denied Vehicle Repurchase claims

 for a second arbitration if a subsequent Transmission Hardware Replacement has been performed

                                                  31
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 57 of 169 Page ID
                                   #:6491



 at a Ford Dealer, subject to the applicable statute of limitations established by this Settlement

 Agreement.

                    2.      Claims Alleging Breach of New Vehicle Limited Warranty, or

                            Extensions Thereof.

        Class Members who do not qualify for a Vehicle Repurchase but claim a breach of Ford’s

 New Vehicle Limited Warranty, or any extensions of that warranty, based in whole or in part on

 Transmission defects may submit these claims to the Arbitrator. If a breach is established, the

 Arbitrator may, as appropriate, order a repair, or reimbursement for any amounts paid by the
 Class Member for a repair, or may order Ford to provide a Ford extended service plan for the

 Class Vehicle. No other relief may be awarded under this section. Such claims must be filed

 within the statute of limitations for express warranty claims established by the law of the state

 where Class Members purchased their vehicles. The Arbitrator may not award attorney fees for

 pursuing a claim for breach of Ford’s New Vehicle Limited Warranty or any extension of that

 warranty.

                    3.      Civil Penalties and Punitive Damages.

        Notwithstanding any provision of state law to the contrary, the Arbitrator may not award

 civil penalties or punitive damages to any Arbitration Claimant.

                    4.      Notice.

        To file any arbitration claim, Class Members must first give direct notice to Ford of their

 intent to proceed to arbitration and the nature of the claim(s) they intend to pursue in arbitration.

 This notice must be given at least ten days before the filing of an arbitration claim. Notice may

 be given via telephone at 1-888-260-4563 or through the Settlement website. During this ten-

 day period, Ford may contact the Class Member or, if the Class Member is represented, the Class

 Member’s counsel, in an attempt to resolve the matter. If a Class Member accepts monetary

 compensation offered by Ford in an attempt to resolve the matter, the amount of that

 compensation shall be deducted from any award later ordered by the Arbitrator.

        O.      Administration of the Settlement.

                                                  32
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 58 of 169 Page ID
                                   #:6492



           Ford will retain the Claims Administrator to administer the program described above and

 will bear all costs and expenses related to the administration of the Settlement.

           Promptly after the Preliminary Approval Date and prior to mailing the Short Form Class

 Notice, the Claims Administrator will establish a Settlement Website and a toll-free telephone

 number to provide information to Class Members concerning the Settlement, including, but not

 limited to, relevant Settlement deadlines and dates, the Long Form Class Notice, Claim Forms

 (when available), administration of the claim process, the status of the Settlement approval

 process, and applicable Settlement deadlines. The Settlement Website shall permit Class
 Members to submit their claims electronically beginning shortly after the Approval Date,

 although the Claims Administrator will not begin reviewing and processing claims until after the

 Effective Date. The Claims Administrator shall also establish a toll-free telephone number that

 Class Members may call for information and a mailing address to which Class Members can

 send Claim Forms. The Claims Administrator shall also make arrangements for the Publication

 Notice.

           The Claims Administrator shall provide regular updates to Class Counsel and Ford

 concerning the number of claims received by the Claims Administrator, the number of claims

 reviewed by the Claims Administrator, the number of approval letters sent and the value of each

 approved claim, the total dollar amount of claims approved, the number of denial letters sent and

 the basis for each rejected claim, and the number of additional claims still undergoing

 processing. Class Counsel or Ford may request information specific to one or more claims

 processed by the Claims Administrator to evaluate and assess the claim administration process or

 any concerns raised by a specific Class Member. The Claims Administrator shall provide Class

 Counsel and Ford with the e-mail addresses and other contact information for Class Members

 who submit claims.

           P.     Attorneys’ Fees and Expenses.

           Ford will pay Plaintiffs’ counsel reasonable attorneys’ fees, costs and expenses as

 approved by the Court, separate and apart from the consideration flowing to the Class, not to

                                                   33
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 59 of 169 Page ID
                                   #:6493



 exceed a total of $8,856,500. Lead Class Counsel will apply on behalf of all counsel for

 Plaintiffs to the Court for an award of attorneys’ fees and expenses to be paid by Ford of no more

 than this amount, covering all legal services provided by Plaintiffs’ counsel in the past and future

 to Plaintiffs and the Class Members in connection with the Litigation, the Settlement of the

 Litigation, any appeal in connection with the Settlement, and implementation of the Settlement

 Agreement (the “Fee and Expense Application”), except for any fees awarded by Arbitrators

 pursuant to the Arbitration Program, which is separate from the requested attorneys’ fees and

 expenses identified here. The Court will determine what amount of fees and expenses shall be
 awarded and issue an Order stating the amount of fees and expenses to be awarded. The amount

 of fees to be awarded shall be determined by California law in effect on the date this agreement

 is executed. The parties expressly agree that any change in the law regarding attorneys’ fees,

 including entitlement it fees or timing of payment, shall not affect application of this provision.

        Lead Class Counsel shall make all determinations regarding the allocation of fees and

 expenses among Plaintiffs’ counsel. Should any counsel other than Lead Class Counsel petition

 the Court for an award of attorneys’ fees, costs, or expenses, Lead Class Counsel will oppose

 such petition. Ford shall not be required to pay any amounts of money to such counsel.. Any

 appeal of only the award of attorneys’ fees and costs will not affect the Parties and Claims

 Administrator’s obligations under the Order Granting Final Approval. This means that an appeal

 of only the attorneys’ fees and costs will not extend the Effective Date or otherwise delay

 implementation of any Settlement benefits.

        Within 14 business days after the Effective Date of Settlement, Ford shall pay the amount

 awarded by the Court for attorneys’ fees and expenses to Lead Class Counsel who shall

 distribute the attorneys’ fees among all counsel at their discretion.

        Lead Class Counsel must provide Ford with a completed W-9 form for the first payee of

 attorneys’ fees and costs. Any order or proceedings relating to the Fee and Expense Application,

 or any appeal solely from any order related thereto or reversal or modification thereof, will not



                                                  34
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 60 of 169 Page ID
                                   #:6494



 operate to terminate or cancel this Settlement Agreement, or affect or delay the finality of the

 Judgment approving this Settlement Agreement.

        Q.      Service Award for Named Plaintiffs.

        As part of their motion seeking final approval of the Settlement at the Fairness Hearing,

 Plaintiffs intend to seek service awards for the Class Representatives in the following amounts,

 subject to Court approval:

        A. Vargas Action:

                a. Omar Vargas - $10,000
                b. Michelle Harris - $7,500

                c. Sharon Heberling - $7,500

                d. Robert Bertone - $7,500

        B. Klipfel Action:

                a. Kevin Klipfel - $5,000 (Fiesta Class Vehicle)

                b. Andrea Klipfel - $5,000 (Focus Class Vehicle)

        C. Cusick Action:

                a. Maureen Cusick - $5,000

                b. Eric Dufour - $5,000

                c. Abigail Fisher - $5,000

                d. Christi Groshong - $5,000

                e. Virginia Otte - $5,000

                f. Tonya Patze - $5,000

                g. Lindsay Schmidt - $5,000

                h. Patricia Schwennker - $5,000

                i. Patricia Soltesiz - $5,000

                j. Joshua Bruno - $5,000

                k. Jason and Jamie Porterfield - $5,000

        D. Anderson Action:

                                                 35
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 61 of 169 Page ID
                                   #:6495



                a. Each Named Plaintiff - $1,000 ($46,000 total) in consideration for release of

                   their claims and dismissal of their action with prejudice

 Ford will pay to the Claims Administrator, promptly after the Effective Date, the total amount of

 service awards approved by the Court. The Claims Administrator will distribute the amount to

 each Named Plaintiff in accordance with the Court’s order.

 III.   SETTLEMENT APPROVAL PROCESS.

        A.      Preliminary Approval of Settlement.

        In a reasonable time after the execution of this Settlement Agreement, counsel for
 Plaintiffs shall present this Settlement Agreement to the Court, along with a motion requesting

 that the Court issue a Preliminary Approval Order substantially in the form attached as Exhibit E,

 which shall include, among other things, the following:

                1. Preliminary certification under Federal Rule of Civil Procedure 23, for

                   settlement purposes only, of the Class;

                2. Preliminary approval of the Settlement memorialized in this Settlement

                   Agreement as fair, reasonable and adequate;

                3. Approval of the Short Form Class Notice, the Long Form Class Notice, and

                   the Publication Notice, containing the language contained in Exhibits A, B

                   and C, respectively, or materially the same language;

                4. A direction to Ford to distribute, at its expense, the Short Form Class Notice

                   in the form approved by the Court to Class Members; a direction to Ford to

                   publish, at its expense, the Publication Notice in the form approved by the

                   Court; a direction to Ford to establish the Settlement Website as contemplated

                   by this Settlement Agreement; a direction that each potential Class Member

                   who wishes to be excluded from the Class must respond to the Class Notice in

                   accordance with the instructions set forth in the Class Notice; a direction to

                   each owner or lessee of a Class Vehicle with a pending lawsuit against Ford

                   alleging problems with the PowerShift Transmission in a Class Vehicle in
                                                36
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 62 of 169 Page ID
                                   #:6496



               which final judgment has not yet been entered of the right to opt-in to the

               Settlement, and a direction that their opt-in forms must be received by the date

               set forth in the Preliminary Approval Order;

            5. A finding that the Short Form Class Notice, the Long Form Class Notice, and

               the Publication Notice together constitute the best notice practicable under the

               circumstances, including individual notice to all Class Members who can be

               identified with reasonable effort, and constitutes valid, due, and sufficient

               notice to Class Members in full compliance with the requirements of

               applicable law, including the due process clause of the United States

               Constitution;

            6. A direction that, pending final determination of the joint application for

               approval of this Settlement Agreement, all proceedings in this Litigation other

               than settlement approval proceedings shall be stayed;

            7. A direction that any Class Member who has not properly and timely requested

               exclusion from the Class will be bound by the Final Order and Judgment;

            8. The scheduling of a final hearing to determine whether this Settlement

               Agreement should be approved as fair, reasonable, and adequate and whether

               the proposed Final Order and Judgment should be entered (the “Fairness

               Hearing”);

            9. A direction that Ford shall tabulate communications from prospective Class

               Members asking to be excluded from the Class and shall report the names and

               addresses of such entities and natural persons to the Court and to Class

               Counsel no less than seven days before the Fairness Hearing;

            10. A direction that Class Counsel shall file a Fee and Expense Application and

               Plaintiffs’ Service Award application approximately 14 days prior to the date

               set forth in the Preliminary Approval Order as the deadline for the objections;

               and that Class Counsel shall file any supplemental brief in support of final
                                             37
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 63 of 169 Page ID
                                   #:6497



                    approval of the Settlement Agreement no later than seven days prior to the

                    Fairness Hearing;

                11. A direction that any Class Member who wishes to object to the proposed

                    Settlement Agreement, the proposed Final Order and Judgment, the Fee and

                    Expense Application, and/or Plaintiffs’ Service Award must file and serve

                    such objections no later than the date set forth in the Preliminary Approval

                    Order, together with copies of all papers in support of his/her/its position as

                    provided in Section III.D.2 of the Settlement Agreement. The Long Form

                    Class Notice shall state that the Court will not consider the objections of any

                    Class Member who has not properly served copies of his/her/its objections on

                    a timely basis or complied with the requirements of Section III.D.2 of the

                    Settlement Agreement.

                12. A provision ordering that all Class Members and their representatives who

                    do not timely exclude themselves from the Settlement are preliminarily

                    enjoined from filing, commencing, prosecuting, maintaining, intervening in,

                    participating in, conducting, or continuing, individually, as class members or

                    otherwise, any lawsuit (including putative class actions), arbitration,

                    remediation, administrative or regulatory proceeding or order in any

                    jurisdiction, asserting any claims based on alleged defects in the PowerShift

                    Transmission or asserting any Released Claims. This preliminary injunction

                    shall not include any claims for non-binding mediation or arbitration filed

                    with the Better Business Bureau pursuant to the provisions in Ford’s New

                    Vehicle Limited Warranty.
        B.      Notice to Attorneys General.

        In compliance with the attorney general notification provision of the Class Action

 Fairness Act, 28 U.S.C. § 1715, within ten days after the motion for Preliminary Approval Order

 is filed, Ford shall provide notice of this proposed Settlement to the Attorney General of the

                                                  38
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 64 of 169 Page ID
                                   #:6498



 United States, and the attorneys general of each state or territory in which a Class Member

 resides. The notice will include: (1) a copy of the Operative Complaint; (2) a copy of this

 Settlement Agreement and its exhibits; and (3) a reasonable estimate of the number of class

 members in each state/territory and their percentage representation in the Class. Ford will

 provide copies of such notifications to Class Counsel at the time of their submission to the

 attorneys general.

        C.      Notice to Class Members.

        The Claims Administrator will mail, by first-class mail at Ford’s expense, the Short Form
 Class Notice containing the language in Exhibit A, and substantially in the same form as in

 Exhibit A. As soon as is practicable after the preliminary approval of the Settlement, the Claims

 Administrator will obtain from Ford and HIS Automotive (formerly R.L. Polk) the name and last

 known address of each potential member of the Class. Lead Class Counsel may request that, to

 the extent permitted by law, this information also shall be provided to Lead Class Counsel, who

 agree to use the list for the limited purpose of informing Class members of the Settlement and

 their rights thereunder and for no other purpose. Ford does not oppose this request. Prior to

 mailing the Short Form Class Notice, the last known address of potential Class Members will be

 checked and updated going back four years through the use of the National Change of Address

 Database. Thereafter, the Claims Administrator shall send a copy of the Short Form Class Notice

 by first-class mail to each Class Member so identified, and each copy of the Short Form Class

 Notice shall include a claim number unique to the recipient. The Claims Administrator shall use

 its best efforts to complete the initial mailing of the Short Form Class Notice to potential Class

 Members within 75 days after the Preliminary Approval Date.

        If any Short Form Class Notice mailed to any potential Class Member is returned to the

 Claims Administrator as undeliverable, then the Claims Administrator shall perform a reasonable

 search (e.g., the National Change of Address Database) for a more current name and/or address

 for the potential Class Member and (provided that a more current name and/or address can be

 found through such a search) re-send the returned Short Form Class Notice to the potential Class

                                                  39
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 65 of 169 Page ID
                                   #:6499



 Member by first-class mail. In the event that any Short Form Class Notice mailed to a potential

 Class Member is returned as undeliverable a second time, then no further mailing shall be

 required. The Claims Administrator will promptly log each Short Form Class Notice that is

 returned as undeliverable and provide copies of the log to Class Counsel. The Claims

 Administrator shall cause, by the Notice Date, a one-time publication of the Publication Notice,

 substantially in the form attached as Exhibit C, to appear in the Marketplace/Legal Notice

 Section of USA Today. Defendant shall bear the cost of the publication of the Publication

 Notice.
           D.     Response to Notice.

                     1.        Objection to Settlement.

           Any Class Member who intends to object to the fairness of the Settlement Agreement

 must, by the date specified in the Preliminary Approval Order and recited in the Class Notice

 (which shall be no later than 130 days after the Preliminary Approval Date), file any such

 objection with the Court and provide copies of the objection to: (1) Jordan Lurie, Tarek Zohdy,

 Cody Padgett, Karen Wallace, Capstone Law APC, 1875 Century Park East, Suite 1000, Los

 Angeles, CA, 90067; and (2) Krista L. Lenart, Dykema Gossett PLLC, 2723 South State Street,

 Suite 400, Ann Arbor, MI 48104. Any objection to the Settlement Agreement must be

 individually and personally signed by the Class Member (if the Class Member is represented by

 counsel, the objection additionally must be signed by such counsel), and must include:



                          a.      The objector’s full name, address, and telephone number;

                          b.      The model, model year, and vehicle identification number of the

                                  Class Member’s Class Vehicle, along with proof that the objector

                                  has owned or leased a Class Vehicle (e.g., a true copy of a vehicle

                                  title, registration, or license receipt);

                          c.      A written statement of all grounds for the objection accompanied

                                  by any legal support for such objection;

                                                     40
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 66 of 169 Page ID
                                   #:6500



                         d.      Copies of any papers, briefs, or other documents upon which the

                                 objection is based;

                         e.      A list of all cases in which the objector and/or his or her counsel

                                 has filed or in any way participated in—financially or otherwise—

                                 objections to a class action settlement in the preceding five years;

                         f.      The name, address, email address, and telephone number of all

                                 attorneys representing the objector; and

                         g.      A statement indicating whether the objector and/or his or her
                                 counsel intends to appear at the Fairness Hearing, and if so, a list

                                 of all persons, if any, who will be called to testify in support of the

                                 objection.

        Any member of the Class who does not file a timely written objection to the

 Settlement and notice of his or her intent to appear at the Fairness Hearing or who fails to

 otherwise comply with the requirements of this section, shall be foreclosed from seeking any

 adjudication or review of the Settlement by appeal or otherwise.

                    2.        Requests for Exclusion and Opt-ins.

        Any Class Member who wishes to be excluded from the Class must submit a request for

 exclusion (“Request for Exclusion”) to the Claims Administrator at the address specified in the

 Class Notice by the date specified in the Preliminary Approval Order and recited in the Class

 Notice (which shall be no later than 130 days after the Preliminary Approval Date). Class

 Members who wish to be excluded from the Class must do so with respect to all Class Vehicles

 they own(ed) or lease(d); Class Members may not exclude themselves from the Class with

 respect to some Class Vehicles and include themselves in the Class with respect to other Class

 Vehicles. To be effective, the Request for Exclusion must be sent via first-class U.S. mail to the

 specified address and must:

                         a.      Include the Class Member’s full name, address, and telephone

                                 number;

                                                   41
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 67 of 169 Page ID
                                   #:6501



                       b.      Identify the model, model year, and vehicle identification number

                               of the Class Member’s Class Vehicle(s);

                       c.      Specifically and unambiguously state his/her/its desire to be

                               excluded from the Class in Vargas v. Ford Motor Co.; and

                       d.      Be individually and personally signed by the Class Member (if the

                               Class Member is represented by counsel, the Request for Exclusion

                               additionally must be signed by such counsel).

        Any Class Member who fails to submit a timely and complete Request for Exclusion sent
 to the proper address, shall be subject to and bound by this Settlement Agreement and every

 order or judgment entered pursuant to this Settlement Agreement. Any purported Request for

 Exclusion sent to such address that is ambiguous or internally inconsistent with respect to the

 Class Member’s desire to be excluded from the Class will be deemed invalid unless determined

 otherwise by the Court. The Claims Administrator will receive purported Requests for Exclusion

 and will follow guidelines developed jointly by Class Counsel and Ford’s counsel for

 determining whether they meet the requirements of a Request for Exclusion. Any

 communications from Class Members (whether styled as an exclusion request, an objection, or a

 comment) as to which it is not readily apparent whether the Class Member meant to exclude

 himself/herself from the Class will be evaluated jointly by Class Counsel and Ford’s counsel,

 who will make a good faith evaluation, if possible. Any uncertainties about whether a Class

 Member is requesting exclusion from the Class will be resolved by the Court.

        The Claims Administrator will maintain a list of all Requests for Exclusion, and shall

 report the names and addresses of all such entities and natural persons requesting exclusion to

 the Court, Ford’s counsel, and Class Counsel seven days prior to the Fairness Hearing, and the

 list of entities and natural persons deemed by the Court to have excluded themselves from the

 Class will be attached as an exhibit to the Final Order and Judgment.

        The Claims Administrator will also maintain a list of all owners or lessees of Class

 Vehicles with lawsuits against Ford alleging problems with the PowerShift Transmission in

                                                 42
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 68 of 169 Page ID
                                   #:6502



 Class Vehicles pending on the Notice Date in which final judgment has not yet been entered who

 opt in to the Settlement pursuant to Section I.L. above.

        E.      Fairness Hearing.

        On the date set forth in the Preliminary Approval Order, which shall be approximately

 one month after the deadline for submitting objections and Requests for Exclusion, a Fairness

 Hearing will be held at which the Court will consider: (1) whether to finally certify the

 Settlement Class; (2) whether to approve the Settlement Agreement as fair, reasonable, and

 adequate; (3) whether to approve the application for a Service Award for the Named Plaintiffs;
 and (4) whether to approve Class Counsel’s Fee and Expense Application.

        F.      Final Order and Judgment.

        If this Settlement Agreement is finally approved by the Court, a Final Order and

 Judgment directing the entry of judgment pursuant to Fed. R. Civ. P. 54(b) shall be entered

 substantially in the form attached as Exhibit F, as follows:

                1.      Certifying the Class solely for purposes of this Settlement Agreement;

                2.      Approving the Settlement Agreement as fair, reasonable, and adequate as

                        it applies to the Class;

                3.      Declaring the Settlement Agreement to be binding on Ford and the

                        Plaintiffs, as well as all Members of the Class;

                4.      Dismissing on the merits and with prejudice the Vargas, Klipfel, and

                        Cusick actions;

                5.      Forever discharging the Released Parties from all Released Claims;

                6.      Indicating the amount of the Service Award for the Named Plaintiffs;

                7.      Indicating the amount of attorneys’ fees and expenses to be awarded to

                        Plaintiffs’ counsel;

                8.      Providing that all Class Members who did not request exclusion from the

                        Class shall be permanently enjoined from commencing or prosecuting any



                                                   43
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 69 of 169 Page ID
                                   #:6503



                        action, suit, proceeding, claim, or cause of action asserting the Released

                        Claims in any court or before any tribunal; and

                9.      Providing that all Class Members who have not made their objections to

                        the Settlement in the manner provided in the Notice are deemed to have

                        waived any objections by appeal, collateral attack, or otherwise.

        G.      Withdrawal from Settlement.

        Either party shall have the option to withdraw from this Settlement Agreement, and to

 render it null and void, if any of the following occurs:
                1.      Any objections to the proposed Settlement are sustained and such

                        objection results in changes to the agreement that the withdrawing party

                        deems in good faith to be material (e.g., because it increases the cost of the

                        settlement, or deprives the withdrawing party of a material benefit of the

                        Settlement);

                2.      Any attorney general is allowed to intervene in the action and such

                        intervention results in changes to the agreement that the withdrawing party

                        deems in good faith to be material (e.g., because it increases the cost of the

                        settlement, or deprives the withdrawing party of a material benefit of the

                        Settlement);

                3.      The preliminary or final approval of the Settlement Agreement is not

                        obtained without modification and any modification required by the Court

                        for approval (including any modification that increases the attorney fees or

                        service awards agreed to herein) is deemed in good faith to be material

                        and is not agreed to by the withdrawing party (e.g., because it increases

                        the cost of the settlement, or deprives the withdrawing party of a

                        significant benefit of the Settlement); and

                4.      Entry of the Final Order and Judgment described in this Settlement is

                        reversed or substantially modified by an appellate court. However, a

                                                  44
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 70 of 169 Page ID
                                   #:6504



                         reversal or modification of an order awarding reasonable attorneys’ fees

                         and expenses shall not be a basis for withdrawal, provided that the amount

                         of fees and expenses ultimately awarded does not exceed the amounts set

                         forth in this Agreement.

        Ford shall, in addition, have the option to withdraw from this Settlement Agreement, and

 to render it null and void, if Class Members collectively owning or leasing 75,000 or more Class

 Vehicles exclude themselves from the Settlement.

        If any state or federal trial court sustains a collateral attack on this settlement, Ford and
 Lead Counsel shall cooperate in attempting to reverse that ruling on appeal. If that ruling is

 affirmed on appeal by a state appellate court or by a federal Circuit Court of Appeal, either party,

 at its option, may withdraw from this Agreement.

        To withdraw from the Settlement Agreement under this Section, the withdrawing party

 must provide written notice to the other party’s lead counsel and to the Court. In the event either

 party withdraws from the Settlement, this Settlement Agreement shall be null and void, shall

 have no further force and effect with respect to any party in the Litigation, and shall not be

 offered in evidence or used in any litigation for any purpose, including the existence,

 certification, or maintenance of any purported class. In the event of such withdrawal, this

 Settlement Agreement and all negotiations, proceedings, documents prepared, and statements

 made in connection herewith shall be without prejudice to the Settling Parties, and shall not be

 deemed or construed to be an admission or confession by any party of any fact, matter, or

 proposition of law, and shall not be used in any manner for any purpose, and all parties to the

 Litigation shall stand in the same position as if this Settlement Agreement had not been

 negotiated, made, or filed with the Court. Upon withdrawal, either party may elect to move the

 Court to vacate any and all orders entered pursuant to the provisions of this Settlement

 Agreement.

        H.      Released Claims.

                    1.      Class Members’ Claims.

                                                    45
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 71 of 169 Page ID
                                   #:6505



        Upon the Effective Date of the Settlement, and except for the rights and entitlements

 created by this Settlement, including those under Section II herein, the Plaintiffs and each Class

 Member shall be deemed to have, and by operation of the Final Order and Judgment shall have,

 released, waived, and discharged the Released Parties from his, her, or its Released Claims as

 defined above, except with respect to claims that qualify for the Arbitration Program. This

 release, and the rights and entitlements created by this Settlement, including those under Section

 II herein, will run with the vehicle if the Class Member sells the Class Vehicle.

                    2.       Total Satisfaction of Released Claims.
        Any benefits offered or obtained pursuant to the Settlement Agreement are in full,

 complete, and total satisfaction of all of the Released Claims against the Released Parties, the

 Benefits are sufficient and adequate consideration for each and every term of this Release, and

 this Release shall be irrevocably binding upon Class Representatives and Class Members who do

 not opt out of the Class.

                    3.       Dismissal of Anderson.

        Within 14 days of the Effective Date, Class Counsel shall secure the dismissal with

 prejudice of the Anderson litigation.

                    4.       Release Not Conditioned on Claim or Payment.

        The Release shall be effective with respect to all Class Members, regardless of whether

 those Class Members ultimately file a Claim or receive compensation under this Settlement

 Agreement.



                    5.       Basis for Entering Release.

        Class Counsel acknowledge that they have conducted sufficient independent

 investigation and discovery to enter into this Settlement Agreement and that they execute this

 Settlement Agreement freely, voluntarily, and without being pressured or influenced by, or

 relying on any statements, representations, promises, or inducements made by the Released

 Parties or any person or entity representing the Released Parties, other than as set forth in this

                                                  46
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 72 of 169 Page ID
                                   #:6506



 Settlement Agreement. Class Representatives acknowledge, agree, and specifically represent and

 warrant that they have discussed with Class Counsel the terms of this Settlement Agreement and

 have received legal advice with respect to the advisability of entering into this Settlement

 Agreement and the Release, and the legal effect of this Settlement Agreement and the Release.

 The representations and warranties made throughout the Settlement Agreement shall survive the

 execution of the Settlement Agreement and shall be binding upon the respective heirs,

 representatives, successors and assigns of the Parties.

        I.      Material Term.
        Class Representatives and Class Counsel hereby agree and acknowledge that Section

 III.H. was separately bargained for and constitutes a key, material term of the Settlement

 Agreement that shall be reflected in the Final Approval Order.

        J.      Agreement to Cooperate to Effectuate Settlement.

        Counsel for all Parties warrant and represent that they are expressly authorized by the

 Parties whom they represent to negotiate this Settlement Agreement. The persons signing this

 Settlement Agreement on behalf of each Party warrants that he/she is authorized to sign this

 Settlement Agreement on behalf of that Party.

        The Parties and their respective counsel will cooperate with each other, act in good faith,

 and use their best efforts to effect the implementation of the Settlement Agreement and advance

 the Arbitration Program. In the event the Parties are unable to reach agreement on the form or

 content of any document needed to implement the Settlement Agreement, or on any

 supplemental provisions that may become necessary to effectuate the terms of this Class Action

 Agreement, the Parties may seek the assistance of the Court to resolve such disagreement.

        The Parties further agree to make all reasonable efforts to ensure the timely and

 expeditious administration and implementation of the Settlement Agreement and to minimize the

 costs and expenses incurred therein.

        K.      Modification of the Agreement.



                                                 47
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 73 of 169 Page ID
                                   #:6507



        The terms and provisions of this Settlement Agreement may be amended, modified, or

 expanded by written agreement of the Parties and approval of the Court; provided, however, that

 after entry of the Final Approval Order, the Parties may by written agreement effect such

 amendments, modifications, or expansions of this Settlement Agreement and its implementing

 documents (including all exhibits hereto) without further notice to the Class or approval by the

 Court if such changes are consistent with the Court’s Final Approval Order and do not limit the

 rights of Class Members under this Settlement Agreement.

 IV.    MISCELLANEOUS PROVISIONS.
        A.      Class Certification.

        The Parties agree that for the purposes of this Settlement only, certification of the Class

 as defined above in Paragraph I.L. is appropriate pursuant to Fed. R. Civ. P. 23(b)(3).

        B.      Effect of Exhibits.

        The exhibits to this Settlement Agreement are an integral part of the Settlement and are

 expressly incorporated and made a part of this Settlement Agreement.

        C.      No Admission.

        This Settlement Agreement is for settlement purposes only. Neither the fact of, nor any

 provision contained in this Settlement Agreement, nor any action taken hereunder, shall

 constitute, or be construed as, any admission of the validity of any claim or any fact alleged in

 the Litigation or of any wrongdoing, fault, violation of law, or liability of any kind on the part of

 Ford or any admissions by Ford of any claim or allegation made in any action or proceeding

 against Ford. If this Settlement Agreement is terminated and becomes null and void, the class

 action portions of this Settlement shall have no further force and effect with respect to any party

 to the Litigation and shall not be offered in evidence or used in the Litigation or any other

 proceeding. This Settlement Agreement shall not be offered or be admissible in evidence against

 Ford or cited or referred to in any action or proceeding, except in an action or proceeding

 brought to enforce its terms. Information provided by Ford to the Plaintiffs and Class Counsel in



                                                  48
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 74 of 169 Page ID
                                   #:6508



 connection with settlement negotiations is for settlement purposes only and shall not be used or

 disclosed for any other purpose whatsoever.

        D.      Return of Confidential Documents.

        Upon the Effective Date, all documents and information marked or designated as

 Confidential and all Protected Documents, as defined in and subject to the Protective Order,

 signed by Magistrate Judge Frederick F. Mumm on June 14, 2013, or any previous or subsequent

 protective order entered in this Litigation, shall be returned or disposed of within the time frame

 and according to the procedures set forth in the Protective Order.
        E.      Entire Agreement.

        This Settlement Agreement represents the entire agreement and understanding among the

 Settling Parties and supersedes all prior proposals, negotiations, agreements, and understandings

 relating to the subject matter of this Settlement Agreement. The Settling Parties acknowledge,

 stipulate, and agree that no covenant, obligation, condition, representation, warranty,

 inducement, negotiation, or understanding concerning any part or all of the subject matter of this

 Settlement Agreement has been made or relied on except as expressly set forth in this Settlement

 Agreement. No modification or waiver of any provisions of this Settlement Agreement shall in

 any event be effective unless the same shall be in writing and signed by the person against whom

 enforcement of the Settlement Agreement is sought.

        F.      Counterparts.

        This Settlement Agreement may be executed in one or more counterparts, each of which

 shall be deemed an original as against any party who has signed it, and all of which shall be

 deemed a single agreement.

        G.      Arm’s-Length Negotiations.

        The Settling Parties have negotiated all of the terms and conditions of this Settlement

 Agreement at arm’s length. All terms, conditions, and exhibits in their exact form are material

 and necessary to this Settlement Agreement and have been relied upon by the Settling Parties in

 entering into this Settlement Agreement. All Settling Parties have participated in the drafting of

                                                 49
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 75 of 169 Page ID
                                   #:6509



 this agreement and it is not to be construed in favor of or against any of the Settling Parties.

        H.      Continuing Jurisdiction.

        The Court shall retain continuing and exclusive jurisdiction over the Parties to this

 Settlement Agreement, including all Class Members, for the purpose of the administration,

 interpretation and enforcement of this Settlement Agreement.

        I.      Dispute Resolution.

        Any dispute between Lead Counsel and Ford regarding the interpretation of any

 provision of this agreement (other than those which the Settlement Agreement shall be resolved
 otherwise) shall be presented to the mediator, Eric D. Green before it is presented to the Court.

        J.      Binding Effect of Settlement Agreement.

        This Settlement Agreement shall be binding upon and inure to the benefit of the Settling

 Parties and their representatives, heirs, successors, and assigns.

        K.      Nullification.

        In the event any one or more of the provisions contained in this Settlement Agreement

 shall for any reason be held to be invalid, illegal, or unenforceable in any respect, such invalidity,

 illegality, or unenforceability shall not affect other provisions if Ford and Class Counsel, on

 behalf of the Settling Parties, mutually elect to proceed as if such invalid, illegal, or

 unenforceable provision had never been included in this Settlement Agreement.

        L.      Extensions of Time.

        The Settling Parties may agree upon a reasonable extension of time for deadlines and

 dates reflected in this Settlement Agreement, without further notice (subject to Court approval as

 to Court dates).

        M.      Service or Notice.

        Whenever, under the terms of this Settlement Agreement, a person is required to provide

 service or written notice to Ford or Class Counsel, such service or notice shall be directed to the

 individuals and addresses specified below, unless those individuals or their


                                                   50
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 76 of 169 Page ID
                                   #:6510
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 77 of 169 Page ID
                                   #:6511
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 78 of 169 Page ID
                                   #:6512
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 79 of 169 Page ID
                                   #:6513
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 80 of 169 Page ID
                                   #:6514
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 81 of 169 Page ID
                                   #:6515
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 82 of 169 Page ID
                                   #:6516
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 83 of 169 Page ID
                                   #:6517
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 84 of 169 Page ID
                                   #:6518
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 85 of 169 Page ID
                                   #:6519
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 86 of 169 Page ID
                                   #:6520
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 87 of 169 Page ID
                                   #:6521
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 88 of 169 Page ID
                                   #:6522
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 89 of 169 Page ID
                                   #:6523
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 90 of 169 Page ID
                                   #:6524
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 91 of 169 Page ID
                                   #:6525
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 92 of 169 Page ID
                                   #:6526
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 93 of 169 Page ID
                                   #:6527
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 94 of 169 Page ID
                                   #:6528
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 95 of 169 Page ID
                                   #:6529
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 96 of 169 Page ID
                                   #:6530
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 97 of 169 Page ID
                                   #:6531




                        Exhibit 2
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 98 of 169 Page ID
                                   #:6532


                                       In the United States District Court

                                      for the Central District of California



                                              Vargas v. Ford Motor Co

                                        Case No. 2:12-cv-08388-AB-FFM



             AMENDMENT TO STIPULATION AND AGREEMENT OF SETTLEMENT

              This Amendment (“Amendment”) to the Stipulation and Agreement of Settlement (“Settlement

      Agreement”) is entered into by and among the named Plaintiffs Omar Vargas, Robert Bertone, Michelle

      Harris, Sharon Heberling, Kevin Klipfel, Andrea Klipfel, Maureen Cusick, Eric Dufour, Abigail Fisher,

      Christi Groshong, Virginia Otte, Tonya Patze, Lindsay Schmidt, Patricia Schwennker, and Patricia

      Soltesiz, Joshua Bruno, Jason Porterfield, and Jamie Porterfield (collectively, the “Named Plaintiffs” or

      “Class Representatives” or “Plaintiffs”), Defendant Ford Motor Company (“Ford”) (collectively, the

      “Settling Parties”), and Objectors Brenda Lott, Suzanne Lutz, Carlie Olivant, Gail Slomine, Philip

      Woloszyn (collectively, the “Lott Objectors”). and James “Jason” DeBolt (“Objector DeBolt”, and

      collectively with the Lott Objectors, the “Objectors”), by and through their respective counsel.

                                                      RECITALS

              WHEREAS, on September 28, 2012, the action entitled Omar Vargas v. Ford Motor Company

      was filed in the United States District Court for the Central District of California (“Vargas”). The case

      was initially assigned to the Honorable Audrey B. Collins, given the case number 2:12-cv-08388, and

      subsequently transferred to the calendar of the Honorable André Birotte Jr.;

              WHEREAS, the Vargas complaint alleged causes of action against Ford for violating

      California’s and Florida’s consumer protection laws, breach of express warranty, and breach of implied

      warranty under the Song-Beverly Consumer Warranty Act. The complaint alleged that the PowerShift

      Transmission (“Transmission” or “DPS6”) installed in certain model year Ford Fiesta and Ford Focus

      vehicles is dangerously defective. Plaintiffs allege that the Transmission slips, bucks, kicks, and jerks,

      resulting in sudden or delayed acceleration of the vehicle. In the Complaint, Plaintiffs sought certification

      of a nationwide class of current and former owners and lessees of vehicles equipped with such
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 99 of 169 Page ID
                                   #:6533


      transmissions;

              WHEREAS, after multiple mediation sessions, Plaintiffs and Ford reached a nationwide class

      action settlement that the district court preliminarily approved on April 25, 2017. Following class notice

      mailed to nearly 2,000,000 Class Members, approximately 10,350 recipients of the class notice opted

      out, and fifteen Class Members, including the Objectors, objected. The Lott Objectors objected that

      Plaintiffs did not provide a valuation analysis of the Settlement, the benefits offered by the Settlement

      were inadequate, the qualifications for obtaining benefits were onerous, and the Arbitration Program (as

      that term is defined by the Settlement Agreement) would not benefit Ford consumers as much as

      individual litigation would, among other objections. Objector DeBolt objected to the scope of the release,

      the sufficiency of the benefits, the form of the notice, and the attorneys’ fee request.

              WHEREAS, the district court issued a Final Order and Judgment approving the Settlement

      Agreement, awarding attorneys’ fees in full, and overruling all objections. Following appeals by the

      Objectors, a split Ninth Circuit panel issued a memorandum decision on September 13, 2019, vacating

      the Final Order and Judgment and remanding the matter for a “more searching inquiry” pursuant to Allen

      v. Bedolla, 787 F.3d 1218, 1224 (9th Cir. 2015), finding that the district court’s order did not provide

      sufficient analysis for substantive appellate review.

              WHEREAS, the Settling Parties and Objectors participated in a mediation on December 9,

      2019, conducted by Professor Eric Green of Resolutions LLC, and, as a result of arms’-length

      negotiations, reached a settlement that resolves Objectors’ objections, it is hereby agreed by Ford, by

      Plaintiffs, and by the Objectors as follows:

      1.      The Lott Objectors and Objector DeBolt shall withdraw their objections to the Settlement.

      2.      Ford and Plaintiffs acknowledge that the Lott Objectors and Objector DeBolt contributed

              substantially to the improvements to the Settlement contained in this Amendment. The Lott

              Objectors successfully pursued increased benefits for both present and former owners, and

              Objector DeBolt successfully pursued increased benefits for former owners.

      3.      Ford will not oppose a request by the Lott Objectors and by Objector DeBolt that it pay an award

              of attorney fees to their counsel, provided (a) the award does not exceed 1.2 times their verified,
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 100 of 169 Page ID
                                   #:6534


            reasonable lodestar, plus verified costs; (b) as to the Lott Objectors the award does not exceed

            $348,004; and (c) as to Objector DeBolt the amount does not exceed $98,340.

      4.    Ford will not oppose a request by the Lott Objectors and Objector DeBolt that it pay a service

            award of $5,000 to each of the Lott Objectors and to Objector DeBolt.

      5.    References to “Approval Date” in Sections II.D.3, II.F, II.G, and II.N.1.c shall be replaced with

            references to the “Effective Date” as redefined in this Amendment.

      6.    Section I.R of the Settlement Agreement is amended to read as follows:

            “Effective Date of Settlement” or “Effective Date” means the first business day after: (1)
            the Court enters the Final Order and Judgment, in all material respects similar to the
            form attached hereto as Exhibit F to the Amendment to Stipulation and Agreement of
            Settlement; and (2) all appellate rights with respect to the Final Order and Judgment
            have expired or have been exhausted in such a manner as to affirm the Final Order and
            Judgment. If any appeal has been taken from the Final Approval Order, the “Effective
            Date” means the date on which all appeals therefrom, including petitions for rehearing or
            reargument, petitions for rehearing en banc and petitions for a writ of certiorari or any
            other form of review, have been fully disposed of in a manner that affirms the Final
            Approval Order. An appeal that challenges only attorneys’ fees, costs, or service awards
            shall extend the Effective Date only with respect to such attorneys’ fees, costs, or service
            awards.

      7.    Section I.S of the Settlement Agreement is amended to read as follows:

            The “Fairness Hearing” means the final hearing, held after the Preliminary Approval
            Order is issued in which the Court will determine whether this Settlement Agreement as
            amended should be finally approved as fair, reasonable, and adequate, and whether the
            proposed Final Order and Judgment should be entered, and if so, to determine the
            amount of attorneys’ fees and costs to be awarded to Class Counsel and Objectors’
            counsel.

      8.    Section II.EE is added to immediately follow Section II.E.4.c.

            II.EE. Cash Payments For Customers Turned Away By Ford Dealers.

                    1. A one-time cash payment of $20 shall be paid to any Class Member who (a)
            has not received cash payments or Vehicle Discount Certificates under Sections II.B or
            II.C and (b) submits a declaration under penalty of perjury attesting that he or she
            experienced Transmission problems and sought relief within 7 years or 100,000 miles of
            delivery of the Class Vehicle to the first retail customer (whichever occurs first), that a
            Ford Dealer refused to make hardware or software repairs because the Dealer claimed
            there was nothing wrong with the vehicle, and that the Ford Dealer did not subsequently
            make hardware or software repairs. The declaration must identify the VIN of the Class
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 101 of 169 Page ID
                                   #:6535


            Vehicle, the Ford Dealer, and the date on which the Class Member was turned away to
            receive payment. A form for submitting such claims shall be made available to Class
            Members on the Settlement Website.

                    2. All claims for a cash payment under this section arising from a refused repair
            prior to the Effective Date must be submitted online or postmarked within 180 days of
            the Effective Date. For refused repairs that occur after the Effective Date, the claim for
            payment must be submitted online or postmarked within 180 days of the refused repair
            for which a cash payment is sought. Neither the Claims Administrator nor Ford shall
            have any obligation to pay any claims pursuant to Section II.EE that are not timely
            submitted.

                    3. If a class member receives a $20 cash payment under this section and later
            makes a valid claim for a cash payment or Vehicle Discount Certificate under Sections
            II.B or II.C, the Claims Administrator shall deduct $20 from the amount otherwise
            payable under Sections II.B or II.C.

            Sections II.H, II.I, and II.K shall apply to claims made pursuant to this Section.

      9.    Section II.FF is added to the Settlement Agreement to immediately follow Section II.F.7:

            FF. Guaranteed Minimum Payment.

                   1. Ford will pay a minimum sum of $30,000,000 for the benefits provided for in
            Sections II.B, II.C, and II.EE of the Settlement (“Guaranteed Minimum Payout”).

                    2. Within thirty days after October 21, 2024, the Claims Administrator shall
            calculate and submit to Ford and Class Counsel the Total Payment Amount, which will
            be the sum of the total dollar value of all prepaid cards issued pursuant to Sections II.B,
            II.C, and II.EE, plus the total face value of all Vehicle Discount Certificates issued under
            Section II.C. If the Total Payment Amount is less than the Guaranteed Minimum
            Payout, that difference (“the Residue”) shall be distributed equally to each Class
            Member who submitted a valid claim under Sections II.B, II.C or II.EE or who received
            a payment from Ford after providing Notice of Intent to arbitrate pursuant to Section
            II.N.4. In the event the per capita amount of the residual payment would be less than
            $5.00, the Residue shall be distributed only to Class Members who submitted a valid
            claim pursuant to Section II.C. If the per capita amount of the residual payment remains
            less than $5.00, the Residue shall be distributed to a cy pres beneficiary to be determined
            jointly by Class Counsel and Ford.

                   3. Prior to distributing the residual payment, the Claims Administrator shall
            perform a reasonable search (via the National Change of Address Database) for a current
            name and/or address of all Class Members who are entitled to a residual payment.

                    4. If any dispute arises regarding Ford’s obligations to fulfill the Guaranteed
            Minimum Payout, and the parties cannot, after good faith negotiations, reach a
            resolution, the Settling Parties shall submit a joint report to the Court describing the
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 102 of 169 Page ID
                                   #:6536


            dispute, summarizing each party’s positions. The Court shall make a final determination
            with respect to the dispute.

                   5. Payments to Class Members made pursuant to this section shall be made by
            prepaid cards as provided in Section II.K. The unused value of any prepaid cards issued
            pursuant to this section shall be distributed to the cy pres beneficiary designated by Ford
            and Plaintiffs.

      10.   Section II.N.1.b of the Settlement Agreement is deleted.

      11.   Section II.N.1.c of the Settlement Agreement is amended to read as follows:

            Except as provided in Section II.N.1.e, as amended, Class Members who, prior to the
            Approval Effective Date, have sold their Class Vehicles or returned leased Class
            Vehicles will only be entitled to arbitration of claims for Vehicle Repurchases based in
            whole or in part on alleged defects in the PowerShift Transmission in those Class
            Vehicles if (1) the lemon law of the state where the Arbitration Claimant took delivery
            of the vehicle allows vehicle owners or lessees to pursue Vehicle Repurchase claims
            after they have sold or returned their vehicles; and (2) the request for Arbitration is filed
            before the expiration of the applicable state statute of limitations for such a claim or 180
            days after the Approval Date, whichever is earlier.

            Class Members who sell Class Vehicles or return leased Class Vehicles on or after the
            Approval Date will only be entitled to arbitration of claims for Vehicle Repurchases
            based in whole or in part on alleged defects in the PowerShift Transmission in those
            Class Vehicles if .1. the lemon law of the state where the Arbitration Claimant took
            delivery of the vehicle allows vehicle owners or lessees to pursue Vehicle Repurchase
            claims after they have sold or returned their vehicles; and .2. the request for Arbitration
            is filed before the expiration of the applicable state statute of limitations for such a claim
            or 180 days after the date on which the Class Member sold or returned the Class Vehicle,
            whichever is earlier.

      12.   Section II.N.1.d of the Settlement Agreement is amended to read as follows:

            d. Extension of Statute of Limitations For Class Members Who Still Own or Lease Class
            Vehicles At The Time Of An Arbitration Hearing.

            Regardless of the applicable state law governing the claims of an Arbitration Claimant
            who still owns or leases a Class Vehicle as of the time of an Arbitration Hearing, the
            Statute of Limitations for a Vehicle Repurchase claim brought by such a Claimant that is
            based in whole or in part on alleged defects in the PowerShift Transmission shall be six
            (6) years after delivery of the Class Vehicle to the first retail purchaser, or 180 days after
            the Approval Effective Date, whichever is later.

      13.   Section II.N.1.e of the Settlement Agreement is amended to read as follows:

                           e. Vehicle Repurchase Permitted For Class Members Who Still Own or
                           Lease Class Vehicles At The Time of an Arbitration Hearing, Even
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 103 of 169 Page ID
                                   #:6537


                           When Not Available Under State Law.

            Even if an Arbitration Claimant who still owns or leases a Class Vehicle at the time of an
            Arbitration Hearing is not entitled to a Vehicle Repurchase under the applicable lemon
            law, the Arbitrator may award a Vehicle Repurchase if the notice requirements and
            statute of limitations conditions established by this Agreement are satisfied and the
            following conditions are met:

                                       i. During the period when the Class Vehicle was owned
                                          or leased by the Arbitration Claimant and within 5
                                          years or 60,000 miles of delivery of the vehicle to the
                                          first retail customer (whichever occurs first), the Class
                                          Vehicle was repaired on four (4) separate Service
                                          Visits and on each Service Visit the Claimant received
                                          a Transmission Hardware Replacement, and:

                                       ii. The transmission continues to malfunction (or, in the case
                                           of former owners or lessees, continued to malfunction at
                                           the time the vehicle was disposed of).


            The requisite four Transmission Hardware Replacements may be for unrelated
            conditions or malfunctions.

      14.   Section II.N.1.g of the Settlement Agreement is amended to read as follows:

            Except as provided in Section II.N.3, Tthe Arbitrator’s decision with respect to a Vehicle
            Repurchase shall be final and binding with no right of appeal by Ford. However,
            Arbitration Claimants who do not prevail on a claim for a Vehicle Repurchase are entitled
            to appeal the Arbitrator’s award to an Appellate Arbitrator. The Arbitration Claimant
            seeking appeal must advance the entire cost of the appeal proceeding as set by the
            Appellate Arbitration Administrator. If the Arbitration Claimant prevails on appeal, Ford
            shall reimburse all fees and costs charged by the Appellate Arbitration Administrator. The
            Arbitration Claimant shall not be entitled to reimbursement of fees and costs if Ford
            prevails on appeal. No other appeals or requests for judicial review shall be allowed.

      15.   Section II.N.3 of the Settlement Agreement is amended to read as follows:

            Except as provided in this Section, and notwithstanding any provision of state law to the
            contrary, the Arbitrator may not award civil penalties or punitive damages to any
            Arbitration Claimant. The Arbitrator may award a civil penalty if applicable state law
            permits a recovery of civil penalties and if the Claimant establishes that Ford (a) knew of
            its obligation under state law or this Settlement Agreement, as amended, to repurchase
            the Claimant’s vehicle and, (b) prior to the Arbitrator’s award, declined to do so after
            being provided with the Claimant’s notice of intent to proceed to arbitration under
            Section II.N.4. Civil penalties cannot be awarded if Ford reasonably and in good faith
            believed that the facts did not require an offer to replace the vehicle or refund the lease
            payments. The award of civil penalties may not exceed the repurchase amount awarded
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 104 of 169 Page ID
                                   #:6538
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 105 of 169 Page ID
                                   #:6539


      DYKEMA GOSSETT, PLLC

      By:                                      Date:______________________
         John Thomas
         Counsel For Ford Motor Company


      PUBLIC CITIZEN

      By:                                      Date:_____________________
            Michael Kirkpatrick
            Counsel for Lott Objectors


      DAVID J. GORBERG AND ASSOCIATES
      By:                                   Date:_____________________
         David J. Gorberg
         Counsel for Lott Objectors
      _______________________________________


      LAW OFFICES OF GEORGE W. COCHRAN


      By: ___________________________________ Date: ____________________
          George W. Cochran
          Counsel for James DeBolt

      FORD MOTOR COMPANY

      By: __________________________________   Date:_____________________
          Craig W. Halseth
          Counsel, Litigation
          Ford Motor Company

      By: ___________________________________ Date: _____________________
          Brenda Lott

      By: ___________________________________ Date: _____________________
          Suzanne Lutz

      By:___________________________________   Date: _____________________
         Carlie Olivant

      By: ___________________________________ Date: _____________________
          Gail Slomine

      By: ___________________________________ Date: _____________________
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 106 of 169 Page ID
                                   #:6540
DocuSign Envelope ID: 2B45EC5C-B1ED-4659-BB73-C8B097152036
         Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 107 of 169 Page ID
                                            #:6541


                       Philip Woloszyn

                   By: ___________________________________ Date: _____________________
                       James “Jason” DeBolt

                   By: ______________________________        Date: 
                                                                   __________________________
                      Omar Vargas


                                                                   
                   By: ______________________________        Date: __________________________
                      Robert Bertone



                   By: ______________________________        Date: __________________________
                       Michelle Harris



                   By: ______________________________        Date: __________________________
                       Sharon Heberling



                   By: ______________________________               
                                                             Date: __________________________
                      Kevin Klipfel



                   By: ______________________________        Date: __________________________
                      Andrea Klipfel



                   By: ______________________________                
                                                             Date: __________________________
                       Maureen Cusick



                   By: ______________________________                
                                                             Date: __________________________
                       Tonya Patze


                                                                   
                   By: ______________________________        Date: __________________________
                      Patricia Soltesiz



                   By: ______________________________                 
                                                             Date: __________________________
DocuSign Envelope ID: 967E294E-B9FB-4A4A-855B-56018FED7E45
         Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 108 of 169 Page ID
                                            #:6542


                       Philip Woloszyn

                   By: ___________________________________ Date: _____________________
                       James “Jason” DeBolt

                   By: ______________________________        Date: __________________________
                      Omar Vargas



                   By: ______________________________        Date: __________________________
                      Robert Bertone



                   By: ______________________________        Date: __________________________
                       Michelle Harris



                   By: ______________________________        Date: __________________________
                       Sharon Heberling



                   By: ______________________________        Date: __________________________
                      Kevin Klipfel


                                                                  
                   By: ______________________________        Date: __________________________
                      Andrea Klipfel



                   By: ______________________________        Date: __________________________
                       Maureen Cusick



                   By: ______________________________        Date: __________________________
                       Tonya Patze



                   By: ______________________________        Date: __________________________
                      Patricia Soltesiz



                   By: ______________________________        Date: __________________________
DocuSign Envelope ID: B9FA1830-3E33-49D8-B936-897F65791759
          Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 109 of 169 Page ID
                                             #:6543


                        Philip Woloszyn

                   By: ___________________________________ Date: _____________________
                       James “Jason” DeBolt

                   By: ______________________________        Date: __________________________
                      Omar Vargas



                   By: ______________________________        Date: __________________________
                      Robert Bertone



                   By: ______________________________        Date: __________________________
                       Michelle Harris


                                                                   
                   By: ______________________________        Date: __________________________
                       Sharon Heberling



                   By: ______________________________        Date: __________________________
                      Kevin Klipfel



                   By: ______________________________        Date: __________________________
                      Andrea Klipfel



                   By: ______________________________        Date: __________________________
                       Maureen Cusick



                   By: ______________________________        Date: __________________________
                       Tonya Patze



                   By: ______________________________        Date: __________________________
                      Patricia Soltesiz



                   By: ______________________________        Date: __________________________
DocuSign Envelope ID: B91E074C-7FBD-4F01-903C-8CD91898108F
         Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 110 of 169 Page ID
                                            #:6544


                       Lindsay Schmidt


                                                                    
                   By: ______________________________        Date: __________________________
                       Joshua Bruno



                   By: ______________________________        Date: __________________________
                       Virginia Otte



                   By: ______________________________        Date: __________________________
                      Patricia Schwennker


                                                                    
                   By: ______________________________        Date: __________________________
                      Jason Porterfield


                                                                     
                   By: ______________________________        Date: __________________________
                      Jamie Porterfield



                   By: ______________________________        Date: __________________________
                      Abigail Fisher
DocuSign Envelope ID: B9FA1830-3E33-49D8-B936-897F65791759
          Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 111 of 169 Page ID
                                             #:6545


                        Lindsay Schmidt



                   By: ______________________________        Date: __________________________
                       Joshua Bruno


                                                                     
                   By: ______________________________        Date: __________________________
                       Virginia Otte


                                                                      
                   By: ______________________________        Date: __________________________
                      Patricia Schwennker



                   By: ______________________________        Date: __________________________
                      Jason Porterfield



                   By: ______________________________        Date: __________________________
                      Jamie Porterfield



                   By: ______________________________        Date: __________________________
                      Abigail Fisher
DocuSign Envelope ID: 2B45EC5C-B1ED-4659-BB73-C8B097152036
         Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 112 of 169 Page ID
                                            #:6546


                       Lindsay Schmidt



                   By: ______________________________        Date: __________________________
                       Joshua Bruno



                   By: ______________________________        Date: __________________________
                       Virginia Otte



                   By: ______________________________        Date: __________________________
                      Patricia Schwennker



                   By: ______________________________        Date: __________________________
                      Jason Porterfield



                   By: ______________________________        Date: __________________________
                      Jamie Porterfield


                                                                   
                   By: ______________________________        Date: __________________________
                      Abigail Fisher
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 113 of 169 Page ID
                                   #:6547




                        Exhibit 3
                             Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 114 of 169 Page ID
                                                                #:6548
                                                                                    Exhibit 3
                                     Terms of Selected Settlements Regarding Alleged Automotive Defects
                                                     Approved by California Federal District Courts

                                                                                          Opp.                                           Minimum
                                                                       Cash Payments               Realistic
                   Alleged                                                                 for                   Special Benefits        Value of                      Length of Claims
                                     Extended          Cash                 for                    High-End                                               Other
     Case         Undisclosed                                                              Re-                     for Former           Direct Class                       period
                                     Warranty      Reimbursement       Consequential               Recovery                                              Benefits
                  Defect/Frau                                                             purch                      Owners              Member
                                                                          Harms                    Per Class
                       d                                                                   ase                                           Benefits
                                                                                                   Member
Vargas v. Ford    Transmission     No, but the     Yes, for clutch     Yes. Warranty      Yes.    $25000        May obtain              $74,400,000    Claims for     Up to 7
Motor Co., No.    shuddering,      defendant       repairs.            repair payments.                         buyback in              ($47,400,000   breach of      years/100,000 miles
2:12-cv-08388-    slipping and     extended the                        Range of $200-                           arbitration under the   already paid   warranty       for cash payments or
AB-FFM (C.D.      bucking.         warranty                            $2,350 for                               Settlement-created      out) +         (repair        6 years/180 from
Cal.)                              during the                          hardware;                                standard.               $30,000,000    demand) &      final approval for
                                   lawsuit                             $50 for software                                                 guaranteed     replacement    Repurchase
                                                                                                                                        minimum        clutch for
                                                                                                                                                       certain
                                                                                                                                                       vehicles.
In re Hyundai     Premature        Yes, to the     Yes, for            Yes, goodwill      No.     $2000-$5000   Reimbursement for       No             Payment for    90 days after notice
and Kia Engine    engine failure   engine block.   qualifying engine   payments if                              diminution of value     guaranteed     complete       date
Lit., No. 8:17-                                    repairs & out-of-   delayed by 60                            or loss.                minimum.       loss due to
00838-JLS                                          pocket towing       days. $50.                                                                      fire damage.
(C.D. Cal.)                                        expenses and car                                                                                    Rebate for
(prelim.                                           rentals.                                                                                            consumers.
approval
pending)
Wylie v.          Trans. control   No.             Yes, for            Yes, for          No.      $5000         Loss of value           No             None.          3 months from
Hyundai Motor     module                           diagnostic and      warranty repairs.                        reimbursement.          guaranteed                    notice.
America, No.      problems;                        engine repairs.     $250-$675.                                                       minimum.
16-02102-DOC      shuddering &
(C.D. Cal.)       jerking
(prelim.
approval
granted)
                               Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 115 of 169 Page ID
                                                                  #:6549
                                                                                     Opp.                                        Minimum
                                                                  Cash Payments               Realistic
                    Alleged                                                           for                  Special Benefits      Value of                         Length of Claims
                                    Extended       Cash                for                    High-End                                              Other
     Case          Undisclosed                                                        Re-                    for Former         Direct Class                          period
                                    Warranty   Reimbursement      Consequential               Recovery                                             Benefits
                   Defect/Frau                                                       purch                     Owners            Member
                                                                     Harms                    Per Class
                        d                                                             ase                                        Benefits
                                                                                              Member
In re MyFord       Infotainment    No.         Yes.               Yes,               No.     $445         No.                   Guaranteed       Free            100 days.
Touch              system defect                                  $50/100/$250                                                  minimum          software
Consumer                                                          for claimants,                                                payout of        installation
Litig., No. 13-                                                   $55 or $20 for                                                $17 million      of latest
03072-EMC                                                         nonclaimants                                                                   software.
(Dec. 17, 2019)
Glenn v.           Shatter-prone   Yes.        Yes.               Yes, $200 for      No.     $600         $600 compensation     No               Reimburse       3 months from
Hyundai Motor      sunroofs.                                      sunroof breaks.                         vehicle sold due to   guaranteed       ment for        notice.
America, No.                                                                                              sunroof problems.     minimum.         documented
15-02052-DOC                                                                                                                                     rentals/towin
(Aug. 26,                                                                                                                                        g expenses;
2019).                                                                                                                                           $1000 trade-
                                                                                                                                                 in rebate.
In re Chysler-     Use of          Yes         No.                Yes, $2460-        No.     $3075        Reduced cash          No               Free            21 months for
Dodge              emissions                                      $3075 to current                        payment of $990       minimum,         emissions       current
Ecodiesel Mkt.     defeat                                         owners.                                                       but $82.6        system          owners/lessess & 3
Litig., 17-02777   devices                                                                                                      million in       repairs.        months for former
(N.D. Cal.                                                                                                                      total benefits                   owners/lessees
2019)                                                                                                                           as of
                                                                                                                                1/3/2020.
In re Hyundai      Inflated fuel   No.         Yes, based on      Yes, lump sum      No.     N/A          None.                 Not              None.           6 months.
and Kia Fuel       economy in                  miles driven and   payments.                                                     available.
Economy Lit.,      advertising                 price of gas.
926 F.3d 539
(9th Cir. 2019)
Sheikh v. Tesla,   Delayed         No.         No.                Yes.               No.     $150         None.                 None.            None.           Not claims based
Inc., No. 17-      operation of
02193, 2018        “enhanced
WL 5794532         autopilot”
(N.D. Cal. Nov.    program.
2, 2018)

Falco v. Nissan    Timing chain    No.         Yes, partial       No.                No.     $780         None.                 None.            None.           3 months from
N.A., No. 13-      system.                     payment based                                                                                                     notice, and 3 months
00686-DDP                                      on mileage.                                                                                                       from repair for
(C.D. Cal. July                                                                                                                                                  additional payments.
19, 2018)
                             Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 116 of 169 Page ID
                                                                #:6550
                                                                                         Opp.                                           Minimum
                                                                         Cash Payments            Realistic
                   Alleged                                                                for                       Special Benefits    Value of                        Length of Claims
                                    Extended            Cash                  for                 High-End                                                Other
     Case         Undisclosed                                                             Re-                         for Former       Direct Class                         period
                                    Warranty        Reimbursement        Consequential            Recovery                                               Benefits
                  Defect/Frau                                                            purch                          Owners          Member
                                                                            Harms                 Per Class
                       d                                                                  ase                                           Benefits
                                                                                                  Member
Warner v.         Rust-prone      Yes, for          Yes, for             No.             No.     $1000 for         None.               Speculative     Frame           6 months from
Toyota Motor      truck frames.   replaced          previously paid                              reimburseme                           valuation for   Inspections     notice or 60 days
Sales, U.S.A.,                    frames.           out of pocket                                nt                                    nonmonetary     and             after final approval.
No 15-02171-                                        expenses.                                                                          remedy.         Replacemen
FMO (C.D.                                                                                                                                              t; use of
Cal. May 21,                                                                                                                                           loaner
2017)                                                                                                                                                  vehicle.
Zakskorn v. Am.   Premature       No.               Yes, for out of      No.             No.     $20 (Cost of      None.               None.           None.           5 months from
Honda Motor       wear on                           pocket expenses                              brakepad).                                                            notice or 60 days
Co., No. 11-      brake-pads.                       to replace                                                                                                         after brake pad
02610-KJM,                                          prematurely                                                                                                        replacement
2015 WL                                             worn brake pads.
3522990 (E.D.
Cal. June 9,
2015.)
Corson v.         Steering        No.               Yes, for out-of-     No.             No.     $700              None.               None.           Vouchers to     4 months from
Toyota Motor      defect                            pocket expenses                                                                                    those who       notice.
Sales USA, No.    causing drift                     for retuning the                                                                                   previously
12-8499-JSB,                                        electronic control                                                                                 complained
2016 WL                                             unit.                                                                                              about the
1375838 (C.D.                                                                                                                                          ECU, and
Cal. Apr. 4,                                                                                                                                           re-tuning
2016)                                                                                                                                                  ECU at half-
                                                                                                                                                       price for all
                                                                                                                                                       others.
Seifi v.          Balance shaft   Yes, upon         Yes, up to           No.             No.     $4000 (cap        None.               None.           None.           135 days of notice or
Mercedes-Benz     problem.        confirmation      $4000.                                       on                                                                    45 days of date
USA, No. 12-                      of the need for                                                reimburseme                                                           accrued (for claims
05493-THE,                        repair of the                                                  nt for repairs)                                                       made after notice
2015 WL                           sprocket of the                                                                                                                      period).
12964340                          balance shaft
(N.D. Cal. Aug.                   or the idle
18, 2015)                         gear..
Asghari v.        Excessive oil   Yes, to correct   Yes, for out-of-     No.             No.     $100              None.               None.           Free service 6 months.
Volkswagen        consumption     engine Oil        pocket costs                                                                                       adjustment if
Grp. of Am.,      from engine.    Consumption..     expenses to                                                                                        claimed
Inc., No. 13-                                       correct excessive                                                                                  within 18
                            Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 117 of 169 Page ID
                                                               #:6551
                                                                                        Opp.                                         Minimum
                                                                      Cash Payments              Realistic
                   Alleged                                                               for                   Special Benefits      Value of                        Length of Claims
                                   Extended          Cash                  for                   High-End                                             Other
     Case         Undisclosed                                                            Re-                     for Former         Direct Class                         period
                                   Warranty      Reimbursement        Consequential              Recovery                                            Benefits
                  Defect/Frau                                                           purch                      Owners            Member
                                                                         Harms                   Per Class
                       d                                                                 ase                                         Benefits
                                                                                                 Member
02529-MMM,                                       fuel                                                                                              months.
2015 WL                                          consumption.
12732462
(C.D. Cal. May
29, 2015)
Aarons v. BMW     CVT            Yes, on the     Yes, for out-of-     No.               No.     $4100         Reimbursement for     Speculative    No.              6 months.
of N. Am., LLC,   Transmission   transmission.   pocket expenses                                              loss at sale if       valuation.
No. 11-7667-      problems.                      for repairs to the                                           documented, with
PSG, 2014 WL                                     transmission.                                                graduated reduction
4090564 (C.D.                                                                                                 based on mileage.
Cal. Apr. 29,
2014)
Eisen v.          Engine shaft   Yes, for        Yes, for out-of-     Yes, up to $200   No.     $2000-$4000   None.                 Approximate None.               3 months.
Porsche Cars      problems.      damage          pocket expenses      for towing and            for                                 ly $6 million
N. Am., No. 11-                  caused by       for an engine        rentals.                  reimburseme                         in total
09405, 2014                      engine shaft    shaft repair or                                nt.                                 payout.
WL 439006                                        replacement.
(C.D. Cal. Jan.
30, 2014)
Keegan v. Am.     Suspension     No.             Yes, for out-of-     No.               No.     $500          Speculative           Speculative    Replacemen       160 days after
Honda Motor       defect                         pocket expenses                                              valuation.            valuation.     t of a control   notice.
Co., No. 10-      creating                       for parts on the                                                                                  arm on the
09508-MMM,        premature tire                 control arm or                                                                                    suspension
2014 WL           wear                           tires                                                                                             upon
12551213                                                                                                                                           documented
(C.D. Cal. Jan.                                                                                                                                    proof of
21, 2014)                                                                                                                                          premature
                                                                                                                                                   tire wear.
Sadowska v.   CVT                Yes, 10–year    Yes, for             No.               No.     $3000         Reimbursement for     At least an    None.            5 months.
Volkswagen    Transmission       or 100,000–     transmission                                                 sale at loss due to   estimated
Group of Am., problem            mile warranty   repairs/                                                     CVT replacement       $3,978,625
No. 11-00665-                    extension for   replacement.                                                 (rare)                for claims
BRO, 2013 WL                     transmission                                                                                       received, if
9500948 (C.D.                    parts.                                                                                             ultimately
Cal. Sep. 25,                                                                                                                       validated
2013)
                            Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 118 of 169 Page ID
                                                               #:6552
                                                                                     Opp.                                        Minimum
                                                                     Cash Payments            Realistic
                   Alleged                                                            for                    Special Benefits    Value of                    Length of Claims
                                  Extended            Cash                for                 High-End                                           Other
     Case         Undisclosed                                                         Re-                      for Former       Direct Class                     period
                                  Warranty        Reimbursement      Consequential            Recovery                                          Benefits
                  Defect/Frau                                                        purch                       Owners          Member
                                                                        Harms                 Per Class
                       d                                                              ase                                        Benefits
                                                                                              Member
Kearney v.      Airbag           No.              No.                No.             Yes .   Repurchase if None.                Speculative  A consumer     No claims period
Hyundai Motor. detection                                                                     numerous                           valuation.   education
Am., No. 09-    problems.                                                                    conditions are                                  campaign
1298-JST, 2013                                                                               met.                                            and free
WL 3287996                                                                                                                                   calibration
(C.D. Cal. June                                                                                                                              of defective
28, 2013)                                                                                                                                    air bag
                                                                                                                                             system
                                                                                                                                             (OSC),
                                                                                                                                             including
                                                                                                                                             good faith
                                                                                                                                             attempt to
                                                                                                                                             resolve
                                                                                                                                             complaints
Milligan v.       Transmission   Yes.             Yes, for repairs   No.             No.     $1000 (for     None.               Approximate None.           2 years.
Toyota Motor      shifting                        by current and                             reimburseme                        ly $12
Sales USA, No.    problems.                       former owners.                             nt)                                million paid
09-05418-RS,                                                                                                                    out as of
2012 WL                                                                                                                         claims
10277179                                                                                                                        report.
(N.D. Cal.
2012)
Mendoza v.        Engine block   Yes, extends     Yes, for past      No.             No.     $2000 (based   Loss, if Hyundai    Since the      Warn          N/A
Hyundai Motor     causing        the Powertrain   vehicle repairs,                           on Hyundai’s   decides claimant    notice date,   drivers about
Co., LTD., No.    engine         Warranty         rental cars, and                           discretion)    qualifies.          Hyundai        the problem.
15-01685, 2017    failures.                       towing services.                                                              paid
WL 342059                                                                                                                       approximatel
(E.D. Cal. Jan.                                                                                                                 y 8.58
23, 2017)                                                                                                                       million to
                                                                                                                                2,883 class
                                                                                                                                members as
                                                                                                                                of final
                                                                                                                                approval
                            Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 119 of 169 Page ID
                                                               #:6553
                                                                                     Opp.                                      Minimum
                                                                  Cash Payments               Realistic
                   Alleged                                                            for                  Special Benefits    Value of                      Length of Claims
                                   Extended           Cash             for                    High-End                                          Other
     Case         Undisclosed                                                         Re-                    for Former       Direct Class                       period
                                   Warranty       Reimbursement   Consequential               Recovery                                         Benefits
                  Defect/Frau                                                        purch                     Owners          Member
                                                                     Harms                    Per Class
                       d                                                              ase                                      Benefits
                                                                                              Member
Klee v. Nissan    Battery range   Yes, extended   No.             Yes, all former    No.     $50          None.               Speculative    Replace the     N/A
N. Am., No. 12-   degradation.    to 60–                          owners and                                                  valuation.     battery with
08238-AWT,                        months/60,000                   lessees are                                                                the current
2015 WL                           –miles for                      entitled to $50.                                                           OEM
4538426 (C.D.                     lithium-ion                                                                                                24kWh
Cal. July 7,                      battery                                                                                                    lithium-ion
2015)                             capacity loss                                                                                              battery or 90
                                                                                                                                             days of free
                                                                                                                                             access to
                                                                                                                                             DC Fast
                                                                                                                                             charges via
                                                                                                                                             an EZ–
                                                                                                                                             Charge card
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 120 of 169 Page ID
                                   #:6554




                        Exhibit 4
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 121 of 169 Page ID
                                   #:6555



                     Statute of Limitations for Each State's Lemon Law
         STATE                               STATUTE OF LIMITATIONS
                          Statute of Limitations: 3 years from original delivery.
        ALABAMA           (Ala. Code 1975 § 8-20A-6)
                          Statute: Ala. Code 1975 § 8-20A
                          Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
                          date defect is discovered (latest would be 5 yrs from delivery to original
         ALASKA           owner). However, requires notice w/in 60 days of qualifying period.
                          Statute: Alaska Stat. Ann. § 45.45.300
                          Statute of Limitations: 6 mos from earlier of end of warranty term or 2
         ARIZONA          yrs I 24,000 miles from delivery
                          Statute: Ariz. Rev. Stat. Ann.§ 44-1261
                          Statute of Limitations: 2 yrs from 1st repair attempt+ 2 yrs from ADR
        ARKANSAS          final decision
                          Statute: Ark. Code Ann § 4-90-401
                          Statute of Limitations: 4 yrs
        CALIFORNIA
                          Statute: Cal. Civ. Code§ 1793.22
                          Statute of Limitations: The earlier of 6 mos after end of warranty term,
        COLORADO          or 1 yr from original delivery (tolled during arbitration)
                           Statute: Colo. Rev. Stat. Ann.§ 42-10-101
                           Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
       CONNECTICUT         date defect is discovered.
                           Statute: Conn. Gen. Stat. Ann. § 42-179
                           Statute of Limitations: 3 yrs from 1st repair or report to manufacturer
        DELAWARE
                           Statute: Del. Code Ann. tit. 6, § 5001
                           Statute of Limitations: 3 yrs (24 mos+ 1 yr) OR 1 yr after ADR final
         FLORIDA           action (which must be filed 24 mos+ 60 days)
                           Statute: Fla. Stat. Ann. § 681.10
                           Statute of Limitations: 3 yrs from original delivery
         GEORGIA
                           Statute: Ga. Code Ann. § 10-1-780
                           Statute of Limitations: 3 yrs from original delivery
         HAWA!I
                           Statute: Haw. Rev. Stat. Ann.§ 4811-1
                           Statute of Limitations: 3 yrs from original delivery
          IDAHO
                           Statute: Idaho Code Ann. § 48-901
                           Statute of Limitations: 18 mos from original delivery
         ILLINOIS
                           Statute: 815 Ill. Comp. Stat. Ann.§ 380/1
                           Statute of Limitations: 2yrs from 1st attempt or report of defect (tolled
         INDIANA           during arbitration)
                           Statute: Ind. Code Ann. § 24-5-13-1
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 122 of 169 Page ID
                                   #:6556



         STATE                            STATUTE OF LIMITATIONS
                       Statute of Limitations: 3 yrs from purchase
          IOWA
                       Statute: Iowa Code Ann. § 322G.1
                       Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
         KANSAS        date defect is discovered.
                       Statute: Kan. Stat. Ann. § 50-645
                       Statute of Limitations: 2yrs from original delivery
       KENTUCKY
                       Statute: Ky. Rev. Stat. Ann.§ 367.840
                       Statute of Limitations: The longer of3 yrs from date of purchase or 1
       LOUISIANA       yr from end of warranty term.
                       Statute: La. Stat. Ann. § 51: 1941
                       Statute of Limitations: The earlier of expiration of express warranty or
         MAINE         3 yrs from original delivery.
                       Statute: Me. Rev. Stat. Ann. tit. 10, § 1161-A
                       Statute of Limitations: 3 yrs from original delivery.
       MARYLAND
                       Statute: Md. Code Ann., Com. Law § 14-1501
                       Statute of Limitations: 18 mos from original delivery.
     MASSACHUSETTS
                       Statute: Mass. Gen. Laws Ann. ch. 90, § 7N
                       Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
                       date defect is discovered, but defect must be reported to manufacturer or
        MICHIGAN       authorized dealer w/in 1 yr from original delivery.
                       Statute: Mich. Comp. Laws Ann.§ 257.1401
                       Statute of Limitations: 3 yrs from original delivery or 6 mos from
       MINNESOTA       ADR final decision.
                       Statute: Minn. Stat. Ann. § 325F.665
                       Statute of Limitations: The earlier of end of express warranty term or
        MISSISSIPPI    18 mos from original delivery or in 90 days from ADR final decision.
                       Statute: Miss. Code Ann. § 63-17-151
                       Statute of Limitations: The earlier of the end of warranty term or 18
        MISSOURI       mos from original delivery.
                       Statute: Mo. Ann. Stat.§ 407.560
                       Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
        MONTANA        date defect is discovered.
                       Statute: Mont. Code Ann.§ 61-4-501
                       Statute of Limitations: The earlier of 1 yr after end of warranty term or
        NEBRASKA       2 yrs from original delivery.
                        Statute: Neb. Rev. Stat. Ann.§ 60-2701
                        Statute of Limitations: 18 mos from original delivery.
         NEVADA
                        Statute: Nev. Rev. Stat. Ann.§ 597.600
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 123 of 169 Page ID
                                   #:6557



         STATE                              STATUTE OF LIMITATIONS
                        Statute of Limitations: The later of 1 yr from end of express warranty
      NEW HAMPSHIRE     term or 1 yr from final attempt.
                        Statute: N.H. Rev. Stat. Ann.§ 357-D:l
                        Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
       NEW JERSEY       date defect is discovered.
                        Statute: NJ. Stat. Ann. § 56: 12-29
                        Statute of Limitations: 18 mos from original delivery.
       NEW MEXICO
                        Statute: N.M. Stat. Ann. §57-16A-1
                        Statute of Limitations: 4 yrs from delivery to consumer (new or used)
        NEW YORK
                        Statute: N.Y. GEN BUS Law§ 198-a
                        Statute of Limitations: Not specified. Per BBB, NC DOJ advises w/in
     NORTH CAROLINA     3 yrs from the date defect is discovered
                        Statute: N.C. Gen. Stat. Ann.§ 20-351
                        Statute of Limitations: The earlier of 6 mos after end of warranty term,
      NORTH DAKOTA      or 18 mos from original delivery
                        Statute: N.D. Cent. Code§ 51-07-16
                        Statute of Limitations: 5 yrs from original delivery
          OHIO
                        Statute: Ohio Rev. Code Ann. § 1345.71
                        Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
        OKLAHOMA        date defect is discovered.
                        Statute: Okla. Stat. Ann. tit. 15, § 901
                        Statute of Limitations: 1 yr after qualifying period (2 yrs/24,000 miles)
         OREGON
                        Statute: Or. Rev. Stat. Ann. § 646A.400
                        Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
       PENNSYLVANIA     date defect is discovered.
                        Statute: 73 Pa. Stat. and Cons. Stat. Ann. § 1951
                        Statute of Limitations: Not specified.
       PUERTO RICO
                        Statute:
                        Statute of Limitations: The earlier of3 yrs from date of original
       RHODE ISLAND     delivery or 2 yrs from 15,000 miles
                        Statute: 6 R.I. Gen. Laws Ann. § 31-5.2-1
                        Statute of Limitations: 3 yrs from original delivery
      SOUTH CAROLINA
                        Statute: S.C. Code Ann. § 56-28-10
                        Statute of Limitations: 3 yrs from original delivery
       SOUTH DAKOTA
                        Statute: S.D. Codified Laws § 32-6D-1
                        Statute of Limitations: The later of 6 mos from end of warranty term or
        TENNESSEE       1 yr from original delivery (tolled during ADR).
                        Statute: Tenn. Code Ann.§ 55-24-101
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 124 of 169 Page ID
                                   #:6558



          STATE                              STATUTE OF LIMITATIONS
                          Statute of Limitations: Tue earlier of 6 mos from end of warranty term
           TEXAS          or 6 mos from the end of the qualifying period (2 yrs I 24,000 miles)
                          Statute: Tex. Occ. Code Ann. § 2301.601
                          Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
      Us VfRGlN ISLANDS   date defect is discovered.
                          Statute: V.I. CODE ANN. tit. 12A, § 180
                          Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
           UTAH           date defect is discovered.
                          Statute: Utah Code Ann. s 13-20-1
                          Statute of Limitations: 1 yr after end of warranty term.
         VERMONT
                          Statute: Vt. Stat. tit. 9 § 4170
                          Statute of Limitations: 18 mos from original delivery
          VTRGINIA
                          Statute: Va. Code Ann.§ 59.1-207.9
                          Statute of Limitations: 30 mos from original delivery
        WASHINGTON
                          Statute: Wash. Rev. Code Ann.§ 19.118.005
                          Statute of Limitations: 4 yrs from original delivery; civil action 20 days
      WASHlNGTON, DC      after receipt of Board's decision
                          Statute: DC ST§ 50-501
                          Statute of Limitations: 1 yr from end of warranty term
                          -but there is a tolling provision for the ADR process
       WEST VIRGINIA      (§ 46A-6A-8)
                          Statute: W. Va. Code Ann. § 46A-6A-1
                          Statute of Limitations: 3 yrs from original delivery if purchased after
                          March 1, 2014; presumption is 6 yrs from original delivery if purchased
         WISCONSIN        before March 1, 2014
                          Statute: Wis. Stat. Ann.§ 218.0171
                          Statute of Limitations: Not specified. Assumes 4 yrs (per UCC) from
         WYOMING          date defect is discovered.
                          Statute: Wyo. Stat. Ann. § 40-17-101
        Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 125 of 169 Page ID
                                           #:6559
                          Prefiling Dispute Resolution Requirements For Each State's Lemon Law
              STATE                   MANDATORY ADR                                              STATUTE
            ALABAMA                           YES* 1                 Ala. Code 1975 § 8-20A-3(a)
             ALASKA                            YES*                  Alaska Stat. Ann. § 45.45.355
             ARIZONA                           YES*                  Ariz. Rev. Stat. Ann. § 44-l 265(A)
            ARKANSAS                           YES                   Ark. Code Ann§ 4-90-404(a)(1)
           CALIFORNIA                          YES*                  Cal. Civ. Code § 1793 .22(d)
            COLORADO                           YES*                  Colo. Rev. Stat. Ann.§ 42-10-106
         CONNECTICUT                           YES*                  Conn. Gen. Stat. Ann. § 42-179(i)
           DELAWARE                            YES*                  Del. Code Ann. tit. 6, § 5007(a)
             FLORIDA                           YES*                  Fla. Stat. Ann.§§ 681.108(1) & 681.104(2)
             GEORGIA                           YES                   Ga. Code Ann. § 10-1-785
              HAWAII                            NO                   Haw. Rev. Stat. Ann.§ 4811-3
              IDAHO                            YES                   Idaho Code Ann. § 48-906(1)
             ILLINOIS                          YES*                  815 Ill. Comp. Stat. Ann.§§ 380/4(a) & 380/3(a)
             INDIANA                           YES*                  Ind. Code Ann. § 24-5-13-19
               IOWA                            YES*                  Iowa Code Ann. § 322G.6
             KANSAS                            YES*                  Kan. Stat. Ann.§ 50-645(e)
            KENTUCKY                           YES                   Ky. Rev. Stat. Ann.§ 367.842(4)
            LOUISIANA                          YES*                  La. Stat. Ann. § 51: 1944(D)
              MAINE                            YES*                  Me. Rev. Stat. Ann. tit. 10, § 1165
           MARYLAND                             NO                   Md. Code Ann., Com. Law § 14-1502
        MASSACHUSEITS                           NO                   Mass. Gen. Laws Ann. Ch. 90, § 7N 1/4
            MICHIGAN                           YES*                  Mich. Comp. Laws Ann.§ 257.1405
           MINNESOTA                         DEPENDS2                Minn. Stat. Ann. § 325F.665
            MISSISSIPPI                        YES*                  Miss. Code Ann.§ 63-17-163
             MISSOURI                          YES*                  Mo. Ann. Stat. § 407.575
            MONTANA                            YES                   Mont. Code Ann. § 61-4-507
            NEBRASKA                           YES*                  Neb. Rev. Stat. Ann. § 60-2705
             NEVADA                            YES*                  Nev. Rev. Stat. Ann.§ 597.620
        NEW HAMPSHIRE                           YES                  N.H. Rev. Stat. Ann. § 357-D:4
           NEW JERSEY                           NO                   N.J. Stat. Ann.§ 56:12-29
          NEW MEXICO                           YES*                  N.M. Stat. Ann. §57-16A-6
            NEW YORK                           YES*                  N.Y. GEN BUS Law§ 198-a(g)
        NORTH CAROLINA                         YES*                  N.C. Gen. Stat. Ann§ 20-351.7
         NORTH DAKOTA                          YES*                  N.D. Cent. Code § 51-07-18
                OHIO                            YES                  Ohio Rev. Code Ann. § 1345.77
            OKLAHOMA                           YES*                  Okla. Stat. Ann. tit. 15, § 901(F)
             OREGON                            YES*                  Or. Rev. Stat. Ann. § 646A.408
         PENNSYLVANIA                          YES*                   73 Pa. Stat. and Cons. Stat. Ann § 1959
           PUERTO RICO
          RHODE ISLAND                           YES*                 6 R.I. Gen. Laws Ann. § 31-5 .2-7
        SOUTH CAROLINA                           YES*                 S.C. Code Ann. § 56-28-60
         SOUTH DAKOTA                            YES*                 S.D. Codified Laws§ 32-6D-6
            TENNESSEE                            YES*                 Tenn. Code Ann.§ 55-24-106
               TEXAS                             YES                  Tex. Occ. Code Ann. § 2301.607

1
    "Yes*" means yes if the manufacturer provided for ADR.
2
    The manufacturer can allow a consumer to commence an action without first using its mechanism.
 Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 126 of 169 Page ID
                                    #:6560
    STATE           MANDATORY ADR                        STATUTE
US VIRGIN ISLANDS        YES         V.I. CODE ANN. tit. 12A, § 185
      UTAH               YES         Utah Code Ann. § 13-20-6
    VERMONT              YES         Vt. Stat. tit. 9 § 4173
    VIRGINIA              NO         Va. Code Ann.~ 59.1-207.15
  WASHINGTON             YES         Wash. Rev. Code Ann.§ 19.118.080
 WASHlNGTON, DC          YES         DC ST § 50-501
 WEST VIRGINIA           YES         W. Va. Code Ann.§ 46A-6A-8
   WISCONSIN             YES         Wis. Stat. Ann.§ 218.0171
    WYOMING              YES*        Wyo. Stat. Ann.~ 40-17-101
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 127 of 169 Page ID
                                   #:6561
           Presumptions and Remedies Under Each State's Lemon Law
 STATE                           LEMON LAW PRESUMPTIONS AND REMEDIES
              Presumption for Repurchase: 3 attempts for same defect in 1 yr I 12,000 miles from
              original delivery + final attempt after notice
              Must AU Repair Attempts Be Made Within Qualifying Period: Yes, but on written notice
              to manufacturer during original qualifying period, obligation to repair extends period to 2 yrs I
              24,000 miles.
              Other Requirements (if applicable): Out of service for 30 days; significantly impairs car's
ALABAMA
              use, value, or safety
              Formula to Determine Repurchase: Full contract price + collateral charges +incidental
              damages
              Formula for Offset: Full purchase price x (miles at 1st attempt I 100,000)
              Fee-shifting: One-way.
              Presumption for Repurchase: 3 attempts for same defect in 1 yr from original delivery
              Must All Repair Attempts Be Made Within Qualifying Period: Yes.
              Other Requirements (if applicable): Out of service for repair for 30 business days;
              substantially impairs use or value
 ALASKA
              Formula to Determine Repurchase: Depreciable asset cost (total purchase cost - est.
              salvage value)
              Formula for Offset: % depreciation rate (depreciable asset cost I 7) x depreciable asset cost
              Fee-shifting: None.
              Presumption for Repurchase: 4 attempts for same defect in 2 yrs I 24,000 miles (new); 2
              attempts for same defect in 15 days/500 miles (used);
              Must All Repair Attempts Be Made Within Qualifying Period: No.
              Other Requirements (if applicable): Out of service for 30 days; substantially impairs use or
              value
 ARIZONA
              Formula to Determine Repurchase: Total purchase price
              Formula for Offset: Not specified. (See Moreno v. Gen. Motors Co., No. 2:09-CV-00602
              JWS, 2010 WL 276744, at *3 (D. Ariz. Jan. 19, 2010), which used CA formula of
              mileage/120,000 x purchase price)
              Fee-shifting: One-way.
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 128 of 169 Page ID
                                               #:6562
 STATE                            LEMON LAW PRESUMPTIONS AND REMEDIES
               Presumption for Repurchase: 3 attempts for same defect OR 5 or more repairs for any
               substantial impairment OR 1 repair attempt for defect likely to result in death or serious injury
               in 2 yrs / 24,000 miles from original delivery+ final attempt after written notice to
               manufacturer
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                   Other Requirements (if applicable): Out of service for 30 days; substantially impairs use or
ARKANSAS
                   value or fails to conform to warranties (express or implied)
                   Formula to Determine Repurchase: Full purchase price + incidental damages + extended
                   warranty by manufacturer/agent/subsidiary
                   Formula for Offset: Full purchase price x (miles at 1st attempt/ 120,000)
                   Fee-shifting: One-way.
                   Presumption for Repurchase: 4 attempts for the same defect or 2 attempts for condition
                   that could result in death or serious injury in 18 mos/ 18,000 miles (Tanner Constuner
                   Protection Act).
                   Must All Repair Attempts Be Made Within Qualifying Period: Yes.

CALIFORNIA
                   Other Requirements (if applicable): Out of service for 30 days; substantially impairs use,
                   value, or safety.
                    Formula to Determine Repurchase: Total purchase price+ incidental damages
                   Formula for Offset: Purchase price x (miles at 1st repair/ 120,000)
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 4 attempts for same defect in 1 yr from original delivery,
                    including final attempt after written notice to manufacturer
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 business days; substantially
 COLORADO           impairs use or value.
                    Formula to Determine Repurchase: Total purchase price
                    Formula for Offset: Miles at first written report of defect + subsequent mileage
                    Fee-shifting: Two-way.
                    Presumption for Repurchase: 4 attempts for same defect in 2 yrs/24,000 miles from
                    original delivery; 2 attempts fordefect likely to cause death or serious bodily injury in 1 yr
                    from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 days; car continues to
CONNECTICUT         malfunction; substantially impairs use, value or safety.
                    Formula to Determine Repurchase: Total purchase price+ incidental damages
                    Formula for Offset: Contract price x (miles before "manufacturer's acceptance of return I
                    120,000)
                    Fee-shifting: One-way. (Two-way if lack of substantial justification found).
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 129 of 169 Page ID
                                               #:6563
 STATE                            LEMON LAW PRESUMPTIONS AND REMEDIES
               Presumption for Repurchase: 4 attempts for same defect in 1 yr from original delivery,
               including final attempt after written notice to manufacturer
                  Must All Repair Attempts Be Made Within Qualifying Period: No.
                  Other Requirements (if applicable): Out of service for 30 days +defect documented;
DELAWARE          substantially impairs use, value or safety.
                  Formula to Determine Repurchase: Total purchase cost
                  Formula for Offset: Total purchase price x (miles before 1st attempt or report/ 100,000)
                  Fee-shifting: One-way. (Two-way if found to be frivolous or in bad faith).
                  Presumption for Repurchase: 3 attempts for same defect in 2 yrs from original delivery +
                  final attempt after written notice to manufacturer
                  Must All Repair Attempts Be Made Within Qualifying Period: No.
                  Other Requirements (if applicable): Out of service for 30 days; substantially impairs use,
  FLORIDA         value, or safety.
                  Formula to Determine Repurchase: Total purchase price.
                  Formula for Offset: Base price x miles up to settlement agreement or arbitration/ 120,000
                  Fee-shifting: One-way. (Two-way if found to be frivolous or in bad faith).
                  Presumption for Repurchase: 3 attempts for same defect or 1 attempt for serious safety
                  defect in 2 yrs/ 24,000 miles from delivery
                  Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                  Other Requirements (if applicable): Out of service 30 days; substantially impairs use,
  GEORGIA         value, or safety.
                  Formula to Determine Repurchase: Contract+ trade-in value (purchase). Contract (lease)
                  Formula for Offset: Purchase price x (miles at 1st attempt/ 120,000)
                  Fee-shifting: One-way. (Two-way if found to be frivolous or in bad faith).
                  Presumption for Repurchase: 3 attempts for same defect or 1 attempt for defect likely to
                  cause death or serious bodily injury in 2 yrs / 24,000 miles of original delivery
                  Must All Repair Attempts Be Made Within Qualifying Period: No.
                  Other Requirements (if applicable): Out of service 30 business days; substantially impairs
  HAWAII          use, value, or safety.
                  Formula to Determine Repurchase: Contract+ trade-in value
                  Formula for Offset: Purchase price x .01 x (miles at 3rd attempt/ 1,000)
                  Fee-shifting: Two-way.
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 130 of 169 Page ID
                                               #:6564
  STATE                            LEMON LAW PRESUMPTIONS AND REMEDIES
                Presumption for Repurchase: 4 attempts for same defect or 1 attempt for complete failure
                of steering or braking systems likely to cause death or serious injury in 2 yrs I 24,000 miles of
                original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 business days; substantially
                    impairs use or value.
   IDAHO
                    Formula to Determine Repurchase: Full purchase price(=< 105% ofMSRP) +sales tax+
                    fees+ incidental damages (purchase). (Mos oflease I down payment) x mos remaining after
                    arbitration + sales tax + fees + incidental damages (lease).
                    Formula for Offset: Purchase price x (miles up to arbitration I 120,000) (purchase).
                    Payments made until the award of a refund (lease).
                    Fee-shifting: None. (Two-way if found frivolous or bad faith).
                    Presumption for Repurchase: 4 attempts for the same defect in 1yrI12,000 miles
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service for 30 business days; substantially
                    impairs use, value, or safety.
  ILLINOIS
                    Formula to Determine Repurchase: Purchase price, excluding tax, or "lease cost"
                    (including deposits, fees, taxed, down payments, and periodic payments)
                    Formula for Offset: Miles at first written report of defect + subsequent mileage
                    Fee-shifting: None.
                    Presumption for Repurchase: 4 attempts for same defect in 18 mos I 18,000 miles of
                    original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 business days; substantially
                    impairs use, value, or safety.
  INDIANA           Formula to Determine Repurchase: Purchase price+ taxes+ fees+ incidental damages
                    (purchase). Purchase price+ fees + insurance fees/costs paid by lessor for lessee+ sales tax+
                    (purchase price x .05) (lease).
                    Formula for Offset: Total contract price OR original lease obligation x (miles before return I
                    100,000)
                    Fee-shifting: One-way.
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 131 of 169 Page ID
                                                 #:6565
 STATE                            LEMON LAW PRESUMPTIONS AND REMEDIES
               Presumption for Repurchase: 3 attempts for same condition or 1 attempt for condition
               likely to cause death or substantial bodily injury in 2 yrs I 24,000 miles of original delivery +
               final attempt after written notice to manufacturer
                   Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                   Other Requirements (if applicable): Out of service for 30 days; substantially impairs use,
   IOWA            value, or safety.
                   Formula to Determine Repurchase: "Purchase price" (Contract+ trade-in value)
                   Formula for Offset: Purchase price x miles at 3rd attempt (purchase). Actual lease price+
                   (purchase price x .02) I 120,000 (lease).
                   Fee-shifting: One-way.
                   Presumption for Repurchase: 4 attempts for same defect or 10 attempts for various defects
                   in 1 yr
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                   Other Requirements (if applicable): Out of service for 30 days; substantially impairs use
                   and value.
 KANSAS
                   Formula to Determine Repurchase: Full purchase or lease price + collateral charges
                   Formula for Offset: Use per current edition of Your Driving Costs for small sedan
                   (http://exchange.aaa.com/wp-content/uploads/2015/04/Your-Driving-Costs-2015.pdf)
                   Fee-shifting: None.
                   Presumption for Repurchase: 4 attempts for same defect in 1yrI12,000 miles from
                   original delivery                             I



                   Must All Repair Attempts Be Made Within Qualifying Period: Yes
                   Other Requirements (if applicable): Out of service for 30 days for the same defect; impairs
KENTUCKY           use, value, or safety.
                   Formula to Determine Repurchase: Full purchase price + collateral charges
                   Formula for Offset: Miles attributable to "buyer"
                   Fee-shifting: One-way.
                   Presumption for Repurchase: 4 attempts for the same defect in 1 yr from original delivery.
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 45 days (conflicting provision says
                    90 days); substantially impairs use, value, or both.
LOUISIANA
                    Formula to Determine Repurchase: Full purchase price+ collateral costs (purchase). All
                    reasonable expenditures (lease).
                    Formula for Offset: Miles attributable to "consumer"
                    Fee-shifting: One-way.
 Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 132 of 169 Page ID
                                                  #:6566
  STATE                            LEMON LAW PRESUMPTIONS AND REMEDIES
                Presumption for Repurchase: 3 attempts for the same defect or 1 attempt for a serious
                failure of the braking or steering system in 3 yrs I 18,000 miles from original delivery+ final
                attempt after written notice to manufacturer or authorized dealer
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service 15 business days; substantially impairs
                    use, value, or safety.
   MAINE
                    Formula to Determine Repurchase: Full contract price (or total payments made) +
                    collateral charges + incidental damages.
                    Formula for Offset: Total contract price (or total lease payments made) x (miles before
                    "manufacturer's acceptance of return" I 100,000)
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 4 attempts for the same defect or 1 attempt for a brake or
                    steering failure that cause's car to fail MD's safety inspection in 2 yrs I 18,000 of original
                    delivery.
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service for 30 days; substantially impairs use
 MARYLAND
                    and value.
                    Formula to Determine Repurchase: Full purchase price + incidental damages
                    Formula for Offset: Not to exceed 15% of purchase price.
                    Fee-shifting: One-way. (Two-way if claim is frivolous or in bad faith)
                    Presumption for Repurchase: 3 attempts forthe same defect in 1yrI15,000 miles from
                    original delivery+ 1 final attempt. See § 7Nl/4 re: used cars.
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service for 15 business days+ 1 final repair
                    attempt w/in 7 days; substantially impair's use, value, or safety. See § 7N1/4 re: used cars.
MASSACHUSETIS
                    Formula to Determine Repurchase: Total purchase price - cash awared accepted to resolve
                    dispute - refunds or rebates + incidental damages
                    Formula for Offset: Total contract price (or total payments made) x (miles before return I
                    100,000)
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 1 attempt in 1st yr from original delivery+ 3 subsequent
                    attempts in 2 yrs from 1st attempt for same defect (4th attempt after written notice to
                    manufactmer).
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service 30 days; impairs use or value.
  MICHIGAN
                    Formula to Determine Repurchase: Purchase or lease price + collateral costs+ trade-in
                    value + incidental damages.
                    Formula for Offset: Purchase or lease price x (miles up to 1st attempt+ miles after 25,000 I
                    100,000)
                    Fee-shifting: One-way.
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 133 of 169 Page ID
                                                 #:6567
 STATE                            LEMON LAW PRESUMPTIONS AND REMEDIES
               Presumption for Repurchase: 4 attempts for same defect or 1 attempt for a complete failure
               of the braking or steering system likely to cause death or serious bodily injury in 2 yrs from
               original delivery (3yrs if notice to manufacturer/dealer is given w/in express warranty term)
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                   Other Requirements (if applicable): Out of service for 30 business days; substantially
                   impairs use or value.
MINNESOTA
                   Formula to Determine Repurchase: Total purchase price+ incidental damages
                   Formula for Offset: The lesser of $.10 per mile driven during which car's use and market
                   value are not substantially impaired (to 1st attempt?) or 10% of the purchase price.
                   Fee-shifting: One-way. (Two-way if appeal of arbitrator's decision is found to be frivolous or
                   in bad faith).
                   Presumption for Repurchase: 3 attempts for the same defect in 1 yr from original delivery,
                   including 1 final attempt after written notice to manufacturer. 1 yr limit may be extended if 1st
                   attempt was timely made.
                   Must AU Repair Attempts Be Made Within Qualifying Period: No.

MISSISSIPPI
                   Other Requirements (if applicable): Out of service for 15 days for the same defect; impairs
                   use, value, or safety.
                   Formula to Determine Repurchase: Full purchase price + collateral charges
                   Formula for Offset: Mileage x $.20
                   Fee-shifting: One-way. (Two-way if found to be frivolous or in bad faith).
                   Presumption for Repurchase: 4 attempts for same defect in 1 yr from original delivery (1
                   yr may be extended if 1st attempt was timely made)
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                   Other Requirements (if applicable): Out of service for same defect for 30 working days;
 MISSOURI          substantially impairs use, value, or safety.
                   Formula to Determine Repurchase: Full purchase price + collateral charges
                   Formula for Offset: "Reasonable allowance for use" not defined.
                   Fee-shifting: One-way. (Two-way if found to be frivolous or in bad faith).
                   Presumption for Repurchase: 4 attempts in 2 yrs/ 18,000 miles from original delivery (3
                   yrs if written notice given to dealer or manufacturer during warranty term), including final
                   attempt after notice to manufacturer
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                   Other Requirements (if applicable): Out of service for same defect for 30 business days;
                   substantially impairs use, value, or safety.
 MONTANA
                   Formula to Determine Repurchase: Full purchase price + collateral charges +incidental
                   damages
                   Formula for Offset: Total contract price x (miles up to manufa turer's acceptance of return I
                   100,000)
                   Fee-shifting: None.
 Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 134 of 169 Page ID
                                           #:6568
  STATE                        LEMON LAW PRESUMPTIONS AND REMEDIES
                Presumption for Repurchase: 4 attempts for same defect in 1 yr from original delivery.
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                   Other Requirements (if applicable): Out of service for 40 days; substantially impairs use
                   or value.
  NEBRASKA
                   Formula to Determine Repurchase: Total purchase price
                   Formula for Offset: Mileage
                   Fee-shifting: One-way.

                   Presumption for Repurchase: 4 attempts for the same defect in 1 yr from original delivery
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                   Other Requirements (if applicable): Out of service for 30 days; substantially impairs use
                   or value.
   NEVADA
                   Formula to Determine Repurchase: Full purchase price
                   Formula for Offset: Mileage
                   Fee-shifting: None.

                   Presumption for Repurchase: 3 attempts for same defect identified in writing (e.g. RO) by
                   same dealer/authorized agent in warranty term + final attempt after written notice to
                   manufactmer
                   Must All Repair Attempts Be Made Within Qualifying Period: No.
                   Other Requirements (if applicable): Out of service for 30 days; substantially impairs use,
NEW HAMPSHIRE      value, or safety.
                   Formula to Determine Repurchase: Full purchase price+ collateral charges +incidental
                   damages + consequential damages
                   Formula for Offset: Full purchase price x (miles at 1st attempt I 100,000)
                   Fee-shifting: One-way. (Two-way if no substantial justification found)
                   Presumption for Repurchase: 2 attempts for same defect or 1 attempt for "serious safety
                   defect" in 2 yrs I 24,000 miles from original delivery+ final attempt after written notice to
                   manufacturer
                   Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                   Other Requirements (if applicable): Out of service for 20 days; substantially impairs use,
                   value, or safety.
 NEW JERSEY
                   Formula to Determine Repurchase: Purchase price/lease costs+ incidental damages+
                   consequential damages (new). Contract price (used).
                   Formula for Offset: Total purchase price OR lease payments made x (miles before 1st
                   attempt I 100,000) (new). Miles from purchase to repurchase x $.51 (current IRS mileage
                   usage) (used).
                   Fee-shifting: One-way.
  Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 135 of 169 Page ID
                                                #:6569
   STATE                           LEMON LAW PRESUMPTIONS AND REMEDIES
                 Presumption for Repurchase: 4 attempts for the same defect in 1 yr from original delivery
                 (new). 2 attempts in 15 days/ 500 miles from delivery (used).
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service for 30 business days; substantially
 NEW MEXICO         impairs use or value.
                    Formula to Determine Repurchase: Full purchase price+ collateral charges
                    Formula for Offset: Mileage
                    Fee-shifting: One-way. (Two-way if found to be frivolous or in bad faith).
                    Presumption for Repurchase: 4 attempts for the same defect from 2 yrs / 18,000 miles
                    from original delivery (3 attempts for used car)
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 days (15 or 45 days for used car
  NEW YORK          depending on availability of parts); substantially impairs value.
                    Formula to Determine Repurchase: Full purchase (lease) price
                    Formula for Offset: (Mileage from 12,000 x purchase (or lease) price)/ 100,000
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 3 attempts for same defect in 2 yrs / 24,000 miles from
                    original delivery + final attempt after written notice to manufacturer
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 20 business days in 12 mos of
                    warranty term; substantially impairs value.
NORTII CAROLINA
                    Formula to Determine Repurchase: Full contract price + non-refundable portions of
                    extended warranties and service contracts + incidental damages
                    Formula for Offset: (Miles to 3rd attempt or 20th day x purchase price)/ 120,000
                    Fee-shifting: Two-way (if found frivolous or bad faith).
                    Presumption for Repurchase: 3 attempts for same defect in 1 yr from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                     Other Requirements (if applicable): Out of service for 30 business days; substantially
                     impairs use and value
NORTH DAKOTA
                     Formula to Determine Repurchase: Full purchase price OR Lease payments made
                     Formula for Offset: The lesser of $.10 x mile driven or purchase price x .10
                     Fee-shifting: None.
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 136 of 169 Page ID
                                               #:6570
  STATE                           LEMON LAW PRESUMPTIONS AND REMEDIES
                Presumption for Repurchase: 3 attempts for the same defect or 8 attempts for any or 1
                attempt for defect that can cause death or serious injury in 1 yr/ 18,000 miles from original
                delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 days; substantially impairs use,
    OHIO
                    value, or safety
                    Formula to Determine Repurchase: Full purchase price+ incidental damages
                    Formula for Offset: None.
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 4 attempts for the same defect in 1 yr from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 business days; substantially
                    impairs use and value
 OKLAHOMA
                    Formula to Determine Repurchase: Full purchase price
                    Formula for Offset: Purchase or lease price x (miles after 15,000 / 120,000)
                    Fee-shifting: One-way.

                    Presumption for Repurchase: 3 attempts for same defect or 1 attempt for defect that can
                    cause injury or death in 2 yrs/ 24,000 miles from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 business days; substantially
  OREGON
                    impairs use, safety or value
                    Formula to Determine Repurchase: Full purchase or lease price + collateral charges
                    Formula for Offset: (Miles at 1st attempt - 10 miles for mileage accrued during each repair)
                    x (cash or lease price+ collateral charges)/ 120,000
                    Fee-shifting: One-way. (Two-way if found to be frivolous or in bad faith).
                    Presumption for Repurchase: 3 attempts for the same defect in 1 yr/ 12,000 from delivery
                    to purchaser
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service for 30 days; defect substantially impairs
PENNSYLVANIA        use, value, or safety
                    Formula to Determine Repurchase: Full purchase or lease price + collateral charges
                    Formula for Offset: The lesser of $.10 x mile driven or purchase price x .10
                    Fee-shifting: One-way.
 Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 137 of 169 Page ID
                                          #:6571
  STATE                           LEMON LAW PRESUMPTIONS AND REMEDIES
                Presumption for Repurchase: None. Warranty period is the longer of factory warranty or 3
                yrs/36,000 miles.
                   Must All Repair Attempts Be Made Within Qualifying Period: NIA
                   Other Requirements (if applicable): Significantly impairs use, value, or safety
 PUERTO RICO
                   Formula to Determine Repurchase: Rescind contract or reduce purchase price.
                   Formula for Offset: None.
                   Fee-shifting: Two-way.

                   Presumption for Repurchase: 4 attempts for same defect in 1yrI15,000 miles (new); 3
                   attempts for same defect in warranty term (used)
                   Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                   Other Requirements (if applicable): Out of service for 30 days (new), 15 days in warranty
RHODE ISLAND       term (used); defect substantially impairs use, value, or safety
                   Formula to Determine Repurchase: Full contract or lease price+ incidental damages
                   Formula for Offset: Total contract price or lessee cost x (miles I 100,000)
                   Fee-shifting: One-way.
                   Presumption for Repurchase: 3 attempts for same defect in 1yrI12,000 miles from
                   original delivery + final attempt after written notice
                   Must All Repair Attempts Be Made Within Qualifying Period: No. (But must be made
                   w/in warranty term)
                   Other Requirements (if applicable): Out of service for 30 days; substanially impairs use,
SOUTH CAROLINA
                   value, or safety
                   Formula to Determine Repurchase: Full purchase price+ incidental damages
                   Formula for Offset: Full purchase price x (miles at 1st attempt I 120,000)
                   Fee-shifting: One-way.
                   Presumption for Repurchase: 4 attempts for same defect in 1 yr I 12,000 miles from+ final
                   attempt after notice
                   Must All Repair Attempts Be Made Within Qualifying Period: Yes, but on written notice
                   to manufacturer during original qualifying period, obligation to repair extends period to 2 yrs I
                   24,000 miles.
SOUTH DAKOTA       Other Requirements (if applicable): Out of service for 30 days; significantly impairs use,
                   value, or safety
                   Formula to Determine Repurchase: Full purchase price + incidental damages
                   Formula for Offset: Full purchase price x (miles to 1st attempt I 100,000)
                   Fee-shifting: One-way.
  Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 138 of 169 Page ID
                                           #:6572
   STATE                        LEMON LAW PRESUMPTIONS AND REMEDIES
                 Presumption for Repurchase: 3 attempts in 1 yr from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service for 30 days; substantially impairs use,
                    value, or safety
   TENNESSEE        Formula to Determine Repurchase: Full purchase price + collateral charges; All lease
                    payments made + deposit (no offset)
                    Formula for Offset: Miles not to exceed 112 the amount the IRS allows per mile+ loss to fair
                    market value from other damage beyond normal wear and tear
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 4 attempts for same defect or 2 attemtps for serious safety
                    hazard in 2 yrs / 24,000 miles from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes+ attempts must be
                    evenly split between 1st and 2nd yrs of qualifying period (2/2, 111 ).

     TEXAS
                    Other Requirements (if applicable): Out of service for 30 days+ 2 attemps in 1 yr/ 12,000
                    miles from original delivery; substantially impairs use or value
                    Formula to Determine Repurchase: Full purchase price +incidental costs
                    Formula for Offset: Miles
                    Fee-shifting: None.
                    Presumption for Repurchase: 3 attempts in warranty period+ final attempt after notice
                    Must All Repair Attempts Be Made Within Qualifying Period:
                    Other Requirements (if applicable): Out of service for 40 business days; substantially
                    impairs use, value, or safety
Us VIRGIN ISLANDS
                    Formula to Determine Repurchase: Purchase price+ incidental costs.
                    Formula for Offset: (Cost - salvage value x 7) I yrs driven
                    Fee-shifting: One-way. (Two-way if found frivolous or bad faith)

                    Presumption for Repurchase: 4 attempts for the same defect in 1 yr from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 days (at least 4 hrs per day);
                    substantially impairs use, value, or safety
      UTAH
                    Formula to Determine Repurchase: Full purchase price + collateral charges
                    Formula for Offset: Miles
                    Fee-shifting: Two-way.
  Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 139 of 169 Page ID
                                                #:6573
   STATE                          LEMON LAW PRESUMPTIONS AND REMEDIES
                 Presumption for Repurchase: 3 attempts for same defect (documented by 1 repair facility)
                 w/in warranty term + final attempt
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 days; substantially impairs use,
                    value, or safety
   VERMONT
                    Formula to Determine Repurchase: Full purchase price (or lease payments + deposit) +
                    incidental damages + consequential damages
                    Formula for Offset: Full purchase price x (miles at 1st attempt/ 100,000); (Lease payments
                    +deposit) x (miles to 1st attempt I miles allowed by lease agreement)
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 3 attempts for same defect or 1 attempt for serious safety
                    defect in 18 mos from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 days; significantly impairs use,
                    value, or safety
   VIRGINIA
                    Formula to Determine Repurchase: Full contract price + collateral charges+ incidental
                    damages
                    Formula for Offset: Miles to 1st attempt or notice, not to exceed 1/2 the amount the IRS
                    allows per mile + loss to fair market value from other damage beyond normal wear and tear
                    Fee-shifting: One-way. (Two-way if found to be frivolous).
                    Presumption for Repurchase: 4 attempts for same defect or 2 attempts for serious safety
                    defect or 1 attempt each for 2 serious safety defects in 1 yr in 2 yrs/ 24,000 miles from
                    original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 days (at least 15 during warranty
 WASHINGTON         term); subtantially impairs use, value, or safety
                    Formula to Determine Repurchase: Purchase price+ collateral charges + incidental costs
                    (see statute for "purchase price" of used car")
                    Formula for Offset: Miles to 1st attempt x purchase price/ 120,000
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 4 attempts for same defect or 1 attempt for safety-related
                    defect in 2 yrs/ 18,000 miles of original delivery.
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 days; significantly impairs car
WASHINGTON, D.C.
                    Formula to Determine Repurchase: Full purchase or lease price + collateral charges
                    Formula for Offset: Miles after 12,000 x .10 (max)
                    Fee-shifting: One-way.
 Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 140 of 169 Page ID
                                                #:6574
  STATE                            LEMON LAW PRESUMPTIONS AND REMEDIES
                Presumption for Repurchase: 3 attempts for same defect or 1 attempt for condition likely
                to cause death or serious bodily injury in 1 yr from original delivery + final attempt after
                written notice
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service for 30 days; substantially impairs use or
WEST VIRGINIA
                    value
                    Formula to Determine Repurchase: +incidental damages
                    Formula for Offset:
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 4 attempts for same defect in 1 yr from original delivery
                    Must All Repair Attempts Be Made Within Qualifying Period: Yes.
                    Other Requirements (if applicable): Out of service for 30 days; substantially impairs use,
                    value, or safety
 WISCONSIN
                    Formula to Determine Repurchase: Full purchase price+ collateral costs+ incidental
                    damages
                    Formula for Offset: Full purchase price x (miles to 1st attempt I 100,000)
                    Fee-shifting: One-way.
                    Presumption for Repurchase: 3 attempts for the same defect in 1 yr from original delivery
                    + final attempt after written notice.
                    Must All Repair Attempts Be Made Within Qualifying Period: No.
                    Other Requirements (if applicable): Out of service for 30 business days; substantially
  WYOMING           impairs use or value.
                    Formula to Determine Repurchase: Full purchase or lease price+ collateral charges
                    Formula for Offset: Miles.
                    Fee-shifting: One-way.
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 141 of 169 Page ID
                                   #:6575
                     Mandatory Pre-Suit Notice to Manufacturer
   STATE                                   NOTICE REQUIREMENTS
                  Notice Required: YES
                  Written Notice: YES
  ALABAMA
                  Time Period for Notification:
                  Statute: Ala. Code 1975 § 8-20A-3a
                  Notice Required: YES
                  Written Notice: YES
                  Time Period for Notification: Before 60 days have elapsed after the expiration
   ALASKA
                  of the express warranty OR the one-year period of delivery (whichever occurs
                  first)
                  Statute: Alaska Stat. Ann. § 45.45.310
                  Notice Required: YES
                  Written Notice: YES
                  Time Period for Notification: The term of the express warranty OR the earlier
   ARIZONA        of either 2 years following the date of the original delivery to the consumer or
                  24K miles
                  (Ariz. Rev. Stat. Ann. § 44-1263(A))
                  Statute: Ariz. Rev. Stat. Ann. § 44-1264(C)
                  Notice Required: YES
                  Written Notice: YES
                  Time Period for Notification: After 3 attempt to address a (1) non-conformity
  ARKANSAS
                  OR 1 attempt to repair a nonconformity that is likely to cause death or serious
                  bodily injury
                   Statute: Ark. Code Ann§ 4-90-406(a)(l)
                   Notice Required: CONDITIONAL, upon disclosure to consumer
                   Written Notice:
                   Time Period for Notification: After the occurrence of the events giving rise to
  CALIFORNIA       the presumption
                   (Cal. Civ. Code§ 1793.4(c)(3))
                   Statute: Cal. Civ. Code§ l 793.22(b)(l)-(3)
                   Notice Required: YES
                   Written Notice: YES
  COLORADO
                   Time Period for Notification:
                   Statute: Colo. Rev. Stat. Ann.§ 42-10-103(c)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 142 of 169 Page ID
                                       #:6576
   STATE                                 NOTICE REQUIREMENTS
                    Notice Required: CONDITIONAL, upon disclosure to consumer
                  Written Notice: YES
 CONNECTICUT
                  Time Period for Notification:
                  Statute: Conn. Gen. Stat. Ann. § 42-179( c)
                  Notice Required: YES
                  Written Notice: YES
  DELAWARE
                  Time Period for Notification:
                  Statute: Del. Code Ann. tit. 6, § 5004(b)
                  Notice Required: YES
                  Written Notice: YES
   FLORIDA
                  Time Period for Notification: After either definition of Reasonable Attempts
                  Statute: Fla. Stat. Ann.§ 681.104(1)(a) & (b)
                  Notice Required: YES
                  Written Notice: YES
   GEORGIA
                  Time Period for Notification: After a reasonable number of attempts
                  Statute: Ga. Code Ann. § 10-1-784(a)(2)(A)
                  Notice Required: CONDITIONAL upon disclosure to consumer
                  Written Notice: YES
   HAWA!l
                  Time Period for Notification:
                  Statute: Haw. Rev. Stat. Ann.§ 4811-3(h)
                  Notice Required: YES
                  Written Notice: YES
    IDAHO
                  Time Period for Notification:
                  Statute: Idaho Code Ann.§ 48-901(5)
                  Notice Required: YES
                  Written Notice: YES
   ILLINOIS
                   Time Period for Notification:
                   Statute: 815 Ill. Comp. Stat. Ann. § 3 80/3(h)
                   Notice Required: CONDITIONAL upon disclosure to consumer
                   Written Notice: YES
   INDIANA
                   Time Period for Notification:
                   Statute: Ind. Code Ann. § 24-5-l 3-9(a)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 143 of 169 Page ID
                                        #:6577
   STATE                                  NOTICE REQUIREMENTS
                    Notice Required: YES
                  Written Notice: YES
    IOWA          Time Period for Notification: After 3 attempts have been made on same non-
                  conformity OR car has been out of service for 20 or more days
                  Statute: Iowa Code Ann. § 322G.4(1)(a)
                  Notice Required: YES
                  Written Notice:
   KANSAS
                  Time Period for Notification:
                  Statute: Kan. Stat. Ann. § 50-645(d)
                  Notice Required: YES
                  Written Notice: YES
  KENTUCKY
                  Time Period for Notification: After a reasonable number ofrepair attempts
                  Statute: Ky. Rev. Stat. Ann. § 367.842(1)
                  Notice Required: Not specified
                  Written Notice:
  LOUISIANA
                  Time Period for Notification:
                  Statute:
                  Notice Required: CONDITIONAL upon disclosure to consumer
                  Written Notice: YES
    MAINE
                  Time Period for Notification:
                  Statute: Me. Rev. Stat. Ann. tit. 10, § 1163(6)
                  Notice Required: YES
                  Written Notice: YES
  MARYLAND
                  Time Period for Notification: During warranty period
                  Statute: Md. Code Ann., Com. Law§ 14-1502(b)(l)
                  Notice Required: NO
                  Written Notice:
MASSACHUSETTS
                  Time Period for Notification:
                  Statute: Mass. Gen. Laws Ann. ch. 90, § 7Nl/2(5)
                  Notice Required: YES
                  Written Notice: YES
  MICHIGAN        Time Period for Notification: Anytime after the 3rd attempt to repair the same
                  non-conformity OR after vehicle OOS for at least 25 days in repair facility
                  Statute: Mich. Comp. Laws Ann.§ 257.1403(5)(a) & (b)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 144 of 169 Page ID
                                        #:6578
   STATE                                  NOTICE REQUIREMENTS
                    Notice Required: YES
                  Written Notice: YES
  MINNESOTA
                  Time Period for Notification:
                  Statute: Minn. Stat. Ann. § 325F.665(3)(e)
                  Notice Required: YES
                  Written Notice: YES
  MISSISSIPPI
                  Time Period for Notification:
                  Statute: Miss. Code Ann.§ 63-17-159(5)
                  Notice Required: YES
                  Written Notice: YES
   MISSOURI
                  Time Period for Notification:
                  Statute: Mo. Ann. Stat. § 407 .573(2)
                  Notice Required: YES
                  Written Notice: YES
  MONTANA
                  Time Period for Notification:
                  Statute: Mont. Code Ann. § 61-4-502(2)
                  Notice Required: YES
                  Written Notice: YES
  NEBRASKA
                  Time Period for Notification:
                   Statute: Neb. Rev. Stat. Ann. § 60-2704
                   Notice Required: Not specified
                   Written Notice:
   NEVADA
                   Time Period for Notification:
                   Statute:
                   Notice Required: YES
                   Written Notice: YES
NEW HAMPSHIRE      Time Period for Notification: After 3rd repair attempt to correct the non-
                   conformity or after the motor vehicle is OOS for 30 cumulative business days
                   Statute: N.H. Rev. Stat. Ann. § 357-D:4(I)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 145 of 169 Page ID
                                        #:6579
   STATE                                  NOTICE REQUIREMENTS
                    Notice Required: YES
                  Written Notice: YES
                  Time Period for Notification: After subject to repair two or three times for
                  substantially same non-conformity or OOS for a cumlative of20 or more
 NEW JERSEY       calendar days; or,
                  3. for vehicles purchased or leased on or after October 1, 2009, a nonconformity
                  that is likely to cause death or seri
                  Statute: N.J. Stat. Ann.§ 56:12-33(b)
                  Notice Required: YES
                  Written Notice: YES
 NEW MEXICO
                  Time Period for Notification:
                  Statute: N.M. Stat. Ann. §57-16A-3(C)(2)
                  Notice Required: Not specified beyond initial notifications that fulfill the
                  "reasonable number of attempts" standard for return or refund
                  Written Notice: Only if notification given to Agents/Dealer of Manuf, they
  NEW YORK        must forward as a written notification
                  Time Period for Notification:
                  Statute: N.Y. GEN BUS Law§ 198-a(b)(l)
                  Notice Required: CONDITIONALupon disclosure to consumer
                  Written Notice: YES
NORTH CAROLINA
                  Time Period for Notification:
                  Statute: N.C. Gen. Stat. Ann. § 20-35 l.5(a)
                  Notice Required: YES
                  Written Notice: YES
NORTH DAKOTA
                   Time Period for Notification:
                   Statute: N.D. Cent. Code§ 51-07-19
                   Notice Required: Not specified beyond initial notifications that fulfill the
                   "reasonable number of attempts" standard for return or refund
                   Written Notice:
     OHIO
                   Time Period for Notification:
                   Statute: Ohio Rev. Code Ann. § 1345.72(A)
                   Notice Required: YES
                   Written Notice: YES
  OKLAHOMA
                   Time Period for Notification:
                   Statute: Okla. Stat. Ann. tit. 15, § 901(C)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 146 of 169 Page ID
                                       #:6580
   STATE                                 NOTICE REQUIREMENTS
                    Notice Required: YES
                  Written Notice: YES
   OREGON
                  Time Period for Notification:
                  Statute: Or. Rev. Stat. Ann. § 646A.402(3)
                  Notice Required: Not specified beyond initial notifications that fulfill the
                  "reasonable number of attempts" standard for return or refund

PENNSYLVANIA
                  Written Notice:
                  Time Period for Notification:
                   Statute: 73 Pa. Stat. and Cons. Stat. Ann. § 1954
                   Notice Required: NO
                   Written Notice:
 PUERTO RICO
                   Time Period for Notification:
                   Statute:
                   Notice Required: Not specified beyond initial notifications that fulfill the
                   "reasonable number of attempts" standard for return or refund

 RHODE ISLAND
                   Written Notice:
                   Time Period for Notification:
                   Statute: 6 R.I. Gen. Laws Ann.§ 31-5.2-2
                   Notice Required: CONDITIONAL upon disclosure to consumer
                   Written Notice: YES
SOUTH CAROLINA
                   Time Period for Notification:
                   Statute: S.C. Code Ann. § 56-28-50(B)
                   Notice Required: YES
                   Written Notice: YES
 SOUTH DAKOTA
                   Time Period for Notification:
                   Statute: S.D. Codified Laws § 32-6D-6
                   Notice Required: YES
                   Written Notice: YES
  TENNESSEE
                   Time Period for Notification:
                   Statute: Tenn. Code Ann. § 55-24-105(c)
                   Notice Required: YES
                   Written Notice: YES
    TEXAS
                   Time Period for Notification:
                   Statute: Tex. Occ. Code Ann. § 2301.606(c)(l)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 147 of 169 Page ID
                                         #:6581
   STATE                                    NOTICE REQUIREMENTS
                    Notice Required: Not specified beyond initial notifications that fulfill the
                    "reasonable number of attempts" standard for return or refund

Us VIRGIN ISLANDS     Written Notice: YES
                      Time Period for Notification:
                      Statute: V.I. CODE ANN. tit. 12A, § 18l(a)(2)
                      Notice Required: Not specified beyond initial notifications that fulfill the
                      "reasonable number of attempts" standard for return or refund

      UTAH
                      Written Notice:
                      Time Period for Notification:
                      Statute: Utah Code Ann. § 13-20-3
                      Notice Required: YES
                      Written Notice: YES
    VERMONT
                      Time Period for Notification:
                      Statute: Vt. Stat. tit. 9 § 4173(a)
                      Notice Required: YES
                      Written Notice: NO
    VIRGINIA
                      Time Period for Notification:
                      Statute: Va. Code Ann.§ 59.l-207.13(E)
                       Notice Required: YES
                       Written Notice: YES
  WASHINGTON
                       Time Period for Notification: After Reasonable Attempts
                       Statute: Wash. Rev. Code Ann.§ 19.118.041(1)
                       Notice Required: Not specified beyond initial notifications that fulfill the
                       "reasonable number of attempts" standard for return or refund

WASHINGTON, DC
                       Written Notice:
                       Time Period for Notification:
                       Statute: DC ST§ 50-502(d)(l) & (2)
                       Notice Required: YES
                       Written Notice: YES
 WEST VIRGINIA
                       Time Period for Notification:
                       Statute: W. Va. Code Ann. § 46A-6A-5(c)
                       Notice Required: YES
                       Written Notice: YES
   WISCONSIN
                       Time Period for Notification:
                       Statute: Wis. Stat. Ann.§ 218.0171(2)(b)(l)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 148 of 169 Page ID
                                        #:6582
   STATE                                  NOTICE REQUIREMENTS
                    Notice Required: YES
                  Written Notice: YES
  WYOMING
                  Time Period for Notification:
                  Statute:   Wyo.   Stat. Ann.§ 40-17-lOl(h)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 149 of 169 Page ID
                                   #:6583
              Manufacturer's Opportunity to Repair Defect For Each State
  STATE                          MANDATORY OPPORTUNITY TO CURE
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
                   (Ala. Code 1975 § 8-20A-3(a))
  ALABAMA
                   Deadline for Notice to Consumer of Reasonably Accessible Repair Facility:
                   Within 7 days of receiving notice
                   Deadline to Complete Repair Attempt: Within 14 days of delivery of car
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
                   (Alaska Stat. Ann. § 45.45.310)
  ALASKA
                   Deadline for Notice to Consumer Of Reasonably Accessible Repair Facility:
                   Deadline to Complete Repair Attempt: Within 30 days of receiving required
                   notice
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
  ARIZONA          (Ariz. Rev. Stat. Ann.§ 44-1264(C))
                   Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                   Mandatory Timing of Attempt To Cure:
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
                   (Ark. Code Ann§ 4-90-406(a)(l))

  ARKANSAS         Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                   Within 10 days notify & provide the consumer with opportunity to have vehicle
                   repaired
                   Mandatory Timing of Attempt To Cure: Within 10 days after delivery of motor
                   vehicle to perform repairs
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
                   (Cal. Civ. Code§ 1793.3(d))
                   Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
 CALIFORNIA        OPTIONAL
                   if Manufacturer does not decide to attempt repair themselves
                   Mandatory Timing of Attempt To Cure: Within 30 days (unless buyer agrees in
                   writing to the contrary)
                   (Cal. Civ. Code § 1793.4)
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 150 of 169 Page ID
                                       #:6584
  STATE                         MANDATORY OPPORTUNITY TO CURE
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
 COLORADO        (Colo. Rev. Stat. Ann.§ 42-10-103(c))
                 Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                 Mandatory Timing of Attempt To Cure:
                 Must the Consumer Provide the Manufacturer With an Opportunity to
                 Repair? YES
CONNECTICUT      (Conn. Gen. Stat. Ann. § 42-1 79(e))
                 Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                 Mandatory Timing of Attempt To Cure:
                 Must the Consumer Provide the Manufacturer With an Opportunity to
                 Repair? YES
 DELAWARE        (Del. Code Ann. tit. 6, § 5004(b))
                 Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                 Mandatory Timing of Attempt To Cure:
                 Must the Consumer Provide the Manufacturer With an Opportunity to
                 Repair? CONDITIONAL
                 upon manufacturer responding to notice
                 (Fla. Stat. Ann.§ 681.104(l)(a) & (b))
  FLORIDA
                 Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                 Within 10 days of receipt of notice, respond with info
                 Mandatory Timing of Attempt To Cure: 10 days comencing on receipt of the
                 motor vehicle
                 Must the Consumer Provide the Manufacturer With an Opportunity to
                 Repair? CONDITIONAL
                 Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
  GEORGIA        Within 7 days of receipt of notice, must notify the consumer of the location
                  (Ga. Code Ann.§ 10-1-784(a)(2)(B))
                  Mandatory Timing of Attempt To Cure: 28 days from receipt of notice
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
   HAWAII         (Haw. Rev. Stat. Ann.§ 4811-3(d))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure: "reasonable opportunity"
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 151 of 169 Page ID
                                       #:6585
  STATE                         MANDATORY OPPORTUNITY TO CURE
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (even if no notification)
   IDAHO
                  (Idaho Code Ann.§ 48-901(5))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
  ILLINOIS        (815 Ill. Comp. Stat. Ann. § 380/3(h))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? Not Specified
  INDIANA
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (Iowa Code Ann. § 322G.4(1)(a))
    IOWA
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Within ten days of receipt of notification
                  Mandatory Timing of Attempt To Cure: Within ten days of delivery of vehicle
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? Not Specified
   KANSAS
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? Not Specified
 KENTUCKY
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? CONDITIONAL
                  upon manufacturer performing repairs during specific times
  LOUISIANA
                  (La. Stat. Ann.§ 51:1943(3))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 152 of 169 Page ID
                                      #:6586
   STATE                        MANDATORY OPPORTUNITY TO CURE
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
   MAINE          The final repair effort must be at a repair facility reasonably accessible to the
                  consumer.
                  Mandatory Timing of Attempt To Cure: 7 business days following receipt by
                  the dealer or manufacturer of the written notice from the consumer
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (Md. Code Ann., Com. Law§ 14-1502(b)(2))
  MARYLAND        Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure: Within 30 days of manufacturer's
                  receipt of the consumer's written notification
                  (Md. Code Ann., Com. Law§ 14-1502(b)(3))
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (Mass. Gen. Laws Ann. ch. 90, § 7Nl/2(4))
MASSACHUSETTS     Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure: Seven (7) business days, and begins on
                  the day the manufacturer first knows or should have known that a reasonable
                  number of repair attempts has occurred.
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (Mich. Comp. Laws Ann.§ 257.1403(5)(a) & (b))
  MICHIGAN
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  "As soon as reasonably possible"
                  Mandatory Timing of Attempt To Cure: 5 business days
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
  MINNESOTA       (Minn. Stat. Ann. § 325F.665(3)(e))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (Miss. Code Ann.§ 63-17-159(5))
  MISSISSIPPI     Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Immediately
                  Mandatory Timing of Attempt To Cure: 10 days after consumer delivers the
                  vehicle.
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 153 of 169 Page ID
                                      #:6587
  STATE                         MANDATORY OPPORTUNITY TO CURE
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (Mo. Ann. Stat. § 407.573(2))
  MISSOURI        Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Immediately
                  Mandatory Timing of Attempt To Cure: 10 days after the consumer delivers the
                  vehicle.
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
  MONTANA         (Mont. Code Ann. § 61-4-502(2))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
  NEBRASKA        (Neb. Rev. Stat. Ann. § 60-2704)
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? Not specified
   NEVADA
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
NEW HAMPSHIRE     (N.H. Rev. Stat. Ann. § 357-D:4(V))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure: Within 40 days
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (N.J. Stat. Ann. § 56:12-33(b))
 NEW JERSEY
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure: Within 10 calendar days following
                  receipt of notification
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
 NEW MEXICO       (N.M. Stat. Ann. §57-16A-3(C)(2))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
 Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 154 of 169 Page ID
                                         #:6588
   STATE                          MANDATORY OPPORTUNITY TO CURE
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? Not Specified
                   beyond initial notifications that fulfill the "reasonable number of attempts"
                   standard for return or refund
  NEW YORK
                   (N.Y. GEN BUS Law§ 198-a(b)(l))
                   Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                   Mandatory Timing of Attempt To Cure:
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
NORTH CAROLINA     (N.C. Gen. Stat. Ann.§ 20-351.5(a))
                   Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                   Mandatory Timing of Attempt To Cure: 15 days (not to exceed)
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
NORTH DAKOTA       (N.D. Cent. Code§ 51-07-19)
                   Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                   Mandatory Timing of Attempt To Cure:
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? Not Specified
                   beyond initial notifications that fulfill the "reasonable number of attempts"
                   standard for return or refund
     OHIO
                   (Ohio Rev. Code Ann. § 1345.72(A))
                   Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                   Mandatory Timing of Attempt To Cure:
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
  OKLAHOMA         (Okla. Stat. Ann. tit. 15, § 90l(C))
                   Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                   Mandatory Timing of Attempt To Cure:
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
    OREGON         (Or. Rev. Stat. Ann. § 646A.402(3))
                   Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                   Mandatory Timing of Attempt To Cure:
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 155 of 169 Page ID
                                        #:6589
  STATE                          MANDATORY OPPORTUNITY TO CURE
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? Not Specified
                  beyond initial notifications that fulfill the "reasonable number of attempts"
                  standard for return or refund
PENNSYLVANIA
                  (73 Pa. Stat. and Cons. Stat. Ann. § 1954)
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? NO
 PUERTO RICO
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (6 R.I. Gen. Laws Ann.§ 31-5.2-5(b))
RHODE ISLAND      Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure: within 7 calendar days after the
                  manufacturer first knows or should have known that the terms of the presumption
                  have been met.
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? CONDITIONAL
                  upon disclosure to consumer
SOUTH CAROLINA    (S.C. Code Ann. § 56-28-50(B))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Within 10 business days
                  Mandatory Timing of Attempt To Cure: Not to exceed 10 business days
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
                  (S.D. Codified Laws§ 32-6D-6)
SOUTH DAKOTA
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Within 7 days.
                  Mandatory Timing of Attempt To Cure: 14 calendar days
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
  TENNESSEE       (Tenn. Code Ann.§ 55-24-105(c))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure: 10 DAYS
 Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 156 of 169 Page ID
                                        #:6590
   STATE                         MANDATORY       OPPORTUNITY TO CURE
                   Must the Consumer Provide the Manufacturer With an Opportunity to
                   Repair? YES
     TEXAS          (Tex. Occ. Code Ann. § 2301.606(c)(2))
                    Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                    Mandatory Timing of Attempt To Cure:
                    Must the Consumer Provide the Manufacturer With an Opportunity to
                    Repair? YES
Us VIRGIN ISLANDS   (V.I. CODE ANN. tit. 12A, § 181(d)(2))
                    Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                    Mandatory Timing of Attempt To Cure:
                    Must the Consumer Provide the Manufacturer With an Opportunity to
                    Repair? Not Specified
                    beyond initial repairs that fulfill the "reasonable number of attempts" standard for
                    return or refund
      UTAH
                    (Utah Code Ann. § 13-20-3)
                    Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                    Mandatory Timing of Attempt To Cure:
                    Must the Consumer Provide the Manufacturer With an Opportunity to
                    Repair? YES
                    (Vt. Stat. tit. 9 § 4173(a))
    VERMONT         Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                    Mandatory Timing of Attempt To Cure: 45 days, but at least 5 days before the
                    hearing
                    (Vt. Stat. tit. 9 § 4173(d))
                    Must the Consumer Provide the Manufacturer With an Opportunity to
                    Repair? YES
    VIRGINIA        (Va. Code Ann.§ 59.l-207.13(E))
                    Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                    Mandatory Timing of Attempt To Cure: 15 Days (not to exceed)
                    Must the Consumer Provide the Manufacturer With an Opportunity to
                    Repair? Not Specified
                    beyond initial repairs that fulfill the "reasonable number of attempts" standard for
                    return or refund
  WASHINGTON
                    (Wash. Rev. Code Ann.§ 19.118.041(1))
                    Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                    Mandatory Timing of Attempt To Cure:
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 157 of 169 Page ID
                                        #:6591
  STATE                          MANDATORY OPPORTUNITY TO CURE
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? Not Specified
                  beyond initial notifications that fulfill the "reasonable number of attempts"
                  standard for return or refund
WASHINGTON, DC
                  (DC ST§ 50-502(d)(l) & (2))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
WEST VIRGINIA     (W. Va. Code Ann. § 46A-6A-5(c))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? Not Specified
                  beyond initial repairs that fulfill the "reasonable number of attempts" standard for
                  return or refund
  WISCONSIN
                  (Wis. Stat. Ann. § 218.0l 71(2)(b)l.)
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
                  Must the Consumer Provide the Manufacturer With an Opportunity to
                  Repair? YES
   WYOMING        (Wyo. Stat. Ann.§ 40-17-IOI(h))
                  Timing of Notice To Consumer Of Reasonably Accessible Repair Facility:
                  Mandatory Timing of Attempt To Cure:
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 158 of 169 Page ID
                                   #:6592




                        Exhibit 5
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 159 of 169 Page ID
                                   #:6593


 FIRM PROFILE

 Capstone Law APC is one of California’s largest plaintiff-only labor and consumer law firms. With over
 twenty-five seasoned attorneys, many formerly with prominent class action or defense firms, Capstone has
 the experience, resources, and expertise to successfully prosecute complex employment and consumer
 actions.

 Since its founding in 2012, Capstone has emerged as a major force in aggregate litigation, making law on
 cutting-edge issues and obtaining over a hundred million dollars in recovery for employees and consumers:

        Capstone has made important contributions to consumer protection law. In McGill v. Citibank N.A.,
         2 Cal. 5th 945 (2017), Capstone represented plaintiffs in a major decision holding that the right to
         seek public injunctive relief under the state’s consumer protection laws cannot be waived and that
         consumers need not satisfy class certification requirements to enjoin unfair business practices on
         behalf of the public. In Nguyen v. Nissan N.A., 726 F.3d 811 (9th Cir. 2019), Capstone attorneys
         reversed a denial of class certification, making law that clarified the use of “benefit of the bargain”
         damages models in consumer class actions.

        In February 2015, Capstone attorneys Raul Perez and Ryan H. Wu were honored with the California
         Lawyer Attorney of the Year (CLAY) award in labor and employment for their work in the landmark
         case Iskanian v. CLS Transportation Los Angeles, 59 Cal.4th 348 (2014), which preserved the right of
         California workers to bring representative actions under the Labor Code Private Attorneys General
         Act (“PAGA”) notwithstanding a representative action waiver in an arbitration agreement.

        Recognized as a leading firm in the prosecution of PAGA enforcement actions, Capstone is
         responsible for some of the most important decisions in this area. In Williams v. Superior Court
         (Marshalls of Calif.), 3 Cal.5th 531 (2017), Capstone attorneys achieved a watershed decision before the
         California Supreme Court as to the broad scope of discovery in PAGA actions. In Baumann v. Chase
         Inv. Servs. Corp, 747 F.3d 1117 (9th Cir. 2014), a case of first impression, Capstone successfully argued
         that PAGA actions are state enforcement actions not covered by the Class Action Fairness Act.

        Capstone has an established practice in automotive defect class actions and is currently appointed
         sole class counsel, following contested class certification, in Victorino v. FCA US, LLC, No. 16-1617-
         GPC, 2019 WL 5268670 (S.D. Cal. Oct. 17, 2019) and Salas v. Toyota Motor Sales, U.S.A., Inc., No. 15-
         8629-FMO, 2019 WL 1940619 (C.D. Cal. Mar. 27, 2019). Capstone has negotiated numerous class
         action settlements providing relief to owners/lessees the last five years. See Granillo v. FCA US LLC,
         No. 16-00153-FLW (D. N.J. Feb. 12, 2019); Morishige v. Mazda Motor of Am., Inc., No. BC595280 (Los
         Angeles Sup. Ct. Aug. 20, 2019); Falco v. Nissan N. Am. Inc., No. 13-00686-DDP (C.D. Cal. July 16,
         2018), Dkt. No. 341 (finally approving settlement after certifying class alleging timing chain defect on
         contested motion); Vargas v. Ford Motor Co., No. CV12-08388 AB (FFMX), 2017 WL 4766677 (C.D.
         Cal. Oct. 18, 2017) (class action settlement involving transmission defects for 1.8 million class
         vehicles; final approval pending); Batista v. Nissan N. Am., Inc., No. 14-24728-RNS (S.D. Fla. June 29,
         2017), Dkt. 191 (finally approving class action settlement alleging CVT defect); Chan v. Porsche Cars
         N.A., Inc., No. No. 15-02106-CCC (D. N.J. Oct. 6, 2017), Dkt. 65 (finally approving class action
         settlement involving alleged windshield glare defect); Klee v. Nissan N. Am., Inc., No. 12-08238-AWT,
         2015 WL 4538426, at *1 (C.D. Cal. July 7, 2015) (settlement involving allegations that Nissan Leaf’s


                                                        1
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 160 of 169 Page ID
                                   #:6594


         driving range, based on the battery capacity, was lower than was represented by Nissan); Asghari v.
         Volkswagen Group of America, Inc., Case No. 13-cv-02529-MMM-VBK, 2015 WL 12732462 (C.D. Cal.
         May 29, 2015) (class action settlement providing repairs and reimbursement for oil consumption
         problem in certain Audi vehicles); Aarons v. BMW of N. Am., LLC, No. CV 11-7667 PSG, 2014 WL
         4090564 (C.D. Cal. Apr. 29, 2014), objections overruled, No. CV 11-7667 PSG CWX, 2014 WL
         4090512 (C.D. Cal. June 20, 2014) (C.D. Cal.) (class action settlement providing up to $4,100 for
         repairs and reimbursement of transmission defect in certain BMW vehicles).

        Capstone has served as class counsel in a number of significant consumer class actions, providing
         relief and protection to consumers from deceptive and unlawful business practices, data breaches,
         and deceptive and false advertising by large corporations and manufacturers. These cases include
         Aceves v. AutoZone, Inc., No. 14-2032 (C.D. Cal.); Fernandez v. Home Depot U.S.A., No. 13-648 (C.D.
         Cal.); Livingston v. MiTAC, No. 18-05993 (N.D. Cal.).

        Capstone served as class counsel in a number of significant wage and hour settlements, including $12
         million on behalf of a nationwide class of in Hightower v. JPMorgan Chase Bank, Case No. 11-01802
         (C.D. Cal.), over $10 million on behalf of non-exempt hourly workers in Zamora v. Balboa Life &
         Casualty LLC, Case No. BC360026 (L.A. Super. Ct.); and $9 million on behalf of pharmacists in
         Dittmar v. Costco Wholesale Corp., No. 14-1156 (S.D. Cal.). In Vorise v. 24 Hour Fitness USA, Inc., No. C
         15-02051 (Contra Costa Super. Ct.), Capstone and co-counsel negotiated an $11 million PAGA
         settlement on behalf of over 36,000 employees for Labor Code violations.


 SUMMARY OF SIGNIFICANT SETTLEMENTS

 Since its founding, Capstone has settled over 100 high-stakes class and representative actions totaling well
 over $200 million dollars. Capstone’s settlements have directly compensated hundreds of thousands of
 California workers and consumers. Capstone’s actions have also forced employers to modify their policies
 for the benefit of employees, including changing the compensation structure for commissioned employees
 and changing practices to ensure that workers will be able to take timely rest and meal breaks. A leader in
 prosecuting PAGA enforcement actions, Capstone has secured millions of dollars in civil penalties for the
 State of California.

 The following is a representative sample of Capstone’s settlements:

        Hightower et al v. Washington Mutual Bank, No. 2:11-cv-01802-PSG-PLA (N.D. Cal.): gross settlement
         of $12 million on behalf of approximately 150,000 personal bankers, tellers, sales associates, and
         assistant branch manager trainees for wage and hour violations;
        Moore v. Petsmart, Inc., No. 5:12-cv-03577-EJD (N.D. Cal.): gross settlement of $10 million on behalf
         of over 19,000 non-exempt PetSmart employees for wage and hour violations;
        Dittmar v. Costco Wholesale Corp., No. 14-1156 (S.D. Cal.): gross settlement of $9 million on behalf of
         approximately 1,200 pharmacists for wage and hour violations;
        Perrin v. Nabors Well Services Co., No. 56-2007-00288718 (Ventura Super. Ct.): gross settlement of over
         $6.5 million on behalf of oil rig workers for sleep time and other wage violations;
        Cook v. United Insurance Co., No. C 10-00425 (Contra Costa Super. Ct.): gross settlement of $5.7
         million on behalf of approximately 650 sales representatives;


                                                        2
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 161 of 169 Page ID
                                   #:6595



        Alvarez v. MAC Cosmetics, Inc., No. CIVDS1513177 (San Bernardino Super. Ct.): gross settlement of
         $5.5 million for approximately 5,500 non-exempt employees.
        Aceves v. AutoZone, Inc., No. 14-2032 (C.D. Cal.): gross settlement of $5.4 million in a case alleging
         FCRA violations;
        Berry v. Urban Outfitters Wholesale, Inc., No. 13-02628 (N.D. Cal.): gross settlement of $5 million on
         behalf of over 12,000 nonexempt employees;
        The Children’s Place Retail Stores Wage & Hour Cases, No. JCCP 4790: gross settlement of $5 million on
         behalf of 15,000 nonexempt employees;
        York v. Starbucks Corp., Case No. 08-07919 (C.D. Cal.): gross settlement of nearly $5 million on behalf
         of over 100,000 non-exempt workers for meal break and wage statement claims;
        Rodriguez v. Swissport USA, No. BC 441173 (Los Angeles Super. Ct.): gross settlement of nearly $5
         million on behalf of 2,700 non-exempt employees following contested certification;
        Asghari v. Volkswagen Group of North America, Case No. 13-02529 (C.D. Cal.): Settlement providing
         complementary repairs of oil consumption defect, reimbursement for repairs, and extended warranty
         coverage of certain Audi vehicles valued at over $20 million;
        Klee v. Nissan of North America, Case No. 12-08238 (C.D. Cal.): Settlement providing complimentary
         electric vehicle charging cards and extending warranty coverage for the electric battery on the Nissan
         Leaf valued at over $10 million.



 PROFESSIONAL BIOGRAPHIES

                                                    Partners
                                                    U




 Rebecca Labat. Rebecca Labat is co-managing partner of Capstone Law APC, supervising the litigation for
 U               U




 all of the firm’s cases. She also manages the firm’s co-counsel relationships and assists the firm’s other
 partners and senior counsel with case management and litigation strategy. Under Ms. Labat’s leadership,
 Capstone has successfully settled over 100 cases, delivering hundreds millions of dollars to California
 employees and consumers while earning statewide recognition for its cutting-edge work in developing new
 law.

 Ms. Labat’s career accomplishments representing consumers and employees in class actions include the
 certification of a class of approximately 3,200 current and former automobile technicians and shop employees
 for the miscalculation of the regular rate for purposes of paying premiums for missed meal and rest breaks.

 Before her work representing plaintiffs in class and representative actions, Ms. Labat was an attorney with
 Wilson Elser and represented life, health, and disability insurers in litigation throughout California in both
 state and federal courts. She graduated from the University of California, Hastings College of the Law in
 2002, where she was a member of the Hastings Civil Justice Clinic, served as a mediator in Small Claims
 Court for the City and County of San Francisco, and received the CALI Award for Excellence in Alternative
 Dispute Resolution. She received her undergraduate degree from the University of California, Los Angeles.
 Ms. Labat is a member of the National Employment Lawyers Association (NELA), the Consumer Attorneys
 Association of Los Angeles (CAALA), and the Beverly Hills Bar Association.




                                                        3
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 162 of 169 Page ID
                                   #:6596


 Raul Perez. Raul Perez is co-managing partner at Capstone, and has focused exclusively on wage and hour
 U           U




 and consumer class litigation since 2011. Mr. Perez is the lead negotiator on numerous large settlements that
 have resulted in hundreds of millions to low-wage workers across California, including many of the most
 valuable settlements reached by Capstone.

 During his career, Mr. Perez has successfully certified by way of contested motion and/or been appointed
 Lead Counsel or Interim Lead Counsel in several cases, including: Lopes v. Kohl’s Department Stores, Inc., Case
 No. RG08380189 (Alameda Super. Ct.); Hightower v. JPMorgan Chase Bank, Case No. 11-01802 (C.D. Cal.);
 Tameifuna v. Sunrise Senior Living Managements, Inc., Case No. 13-02171 (C.D. Cal.) (certified class of over 10,000
 hourly-paid employees); and Berry v. Urban Outfitters Wholesale, Inc., Case No. 13-02628 (N.D. Cal.) (appointed
 lead counsel in a class action involving over 10,000 non-exempt employees). As the lead trial attorney in
 Iskanian v. CLS Transportation Los Angeles, 59 Cal. 4th 348 (2014), Mr. Perez, along with Mr. Wu, received the
                                                     P   P




 2015 CLAY Award in labor and employment.

 Mr. Perez received both his undergraduate degree and his law degree from Harvard University and was
 admitted to the California Bar in December 1994. Earlier in his career, Mr. Perez handled a variety of
 complex litigation matters, including wrongful termination and other employment related actions, for
 corporate clients while employed by some of the more established law firms in the State of California,
 including Morgan, Lewis & Bockius; Manatt Phelps & Phillips; and Akin Gump Strauss Hauer & Feld.
 Before Capstone, Mr. Perez was a partner at another large plaintiff’s firm, helping to deliver millions of
 dollars in relief to California workers.

 Melissa Grant. Melissa Grant is a partner at Capstone. Ms. Grant is responsible for litigating many of the
 U                   U




 firm’s most contentious and high-stakes class actions. The author of numerous successful motions for class
 certification, Ms. Grant is the lead or co-lead attorney on multiplied certified class actions currently on track
 for trial, representing over 140,000 California employees in pursuing their wage and hour claims. She is also at
 the forefront in developing the law on PAGA, including administrative exhaustion, standing, the nature of
 PAGA violations, the scope of discovery, and trials.

 Prior to joining Capstone, Ms. Grant worked at the Securities and Exchange Commission as a staff attorney
 in the Enforcement Division, investigating ongoing violations of federal securities regulations and statutes
 and for Quinn Emanuel Urquhart & Sullivan, LLP, where she was an associate on the trial team that
 prosecuted the Mattel v. Bratz case. Ms. Grant began her legal career as a law clerk to the Honorable Harry
 Pregerson, Justice of the Ninth Circuit Court of Appeals before joining Sidley & Austin as an associate. She
 graduated from Southwestern Law School in 1999, where she served as editor-in-chief of the Law Review,
 and graduated summa cum laude and first in her class. Ms. Grant earned her undergraduate degree from
 Cornell University, where she received the JFK Public Service Award and the Outstanding Senior Award.
 Her published articles include: Battling for ERISA Benefits in the Ninth Circuit: Overcoming Abuse of Discretion
 Review, 28 Sw. U. L. Rev. 93 (1998), and CLE Class Actions Conference (SF) CAFA: Early Decisions on
 Commencement and Removal of Actions (2006).

 Ryan H. Wu. Ryan H. Wu is a partner at Capstone and is primarily responsible for complex motion work
                 U




 and supervising court approval of class action settlements. Mr. Wu handles many of the most challenging
 legal issues facing Capstone’s clients, including the scope and operation of PAGA, contested attorneys’ fees
 motions, responding to objectors, and high-impact appeals. Mr. Wu is responsible for the merits briefing in
 McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017), where the California Supreme Court unanimously held that
 consumers’ right to pursue public injunctive relief cannot be impeded by a contractual waiver or class


                                                             4
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 163 of 169 Page ID
                                   #:6597


 certification requirements. He briefed the closely-watched Williams v. Superior Court (Marshalls of CA LLC), 3
 Cal.5th 531(2017), an important pro-employee ruling that broadened the scope of discovery in PAGA actions
 and resolved a longstanding conflict regarding third-party constitutional privacy rights. He also authored the
 briefs in Baumann v. Chase Inv. Servs. Corp, 747 F.3d 1117 (9th Cir. 2014), where, on an issue of first
 impression, the Ninth Circuit sided with Plaintiffs in holding that PAGA actions are state enforcement
 actions not covered by the CAFA. In February 2015, Mr. Wu, along with Mr. Perez, received the prestigious
 CLAY award for his successful appellate work, including briefing to the California Supreme Court, in
 Iskanian. Mr. Wu recently achieved an important consumer victory in Nguyen v. Nissan N.A., 932 F.3d 811 (9th
 Cir. 2019), which clarified the use of “benefit of the bargain” damages models in consumer class actions.

 Mr. Wu graduated from the University of Michigan Law School in 2001, where he was an associate editor of
 the Michigan Journal of Law Reform and contributor to the law school newspaper. He received his
 undergraduate degree in political science with honors from the University of California, Berkeley. He began
 his career litigating international commercial disputes and commercial actions governed by the Uniform
 Commercial Code. Mr. Wu is co-author of “Williams v. Superior Court: Employees’ Perspective” and “Iskanian v.
 CLS Transportation: Employees’ Perspective,” both published in the California Labor & Employment Law Review.

 Robert Drexler. Robert Drexler is a partner with Capstone Law where he leads one of the firm’s litigation
                   U




 teams prosecuting wage-and-hour class actions. He has more than 25 years of experience representing clients
 in wage-and-hour and consumer rights class actions and other complex litigation in state and federal courts.
 Over the course of his career, Mr. Drexler has successfully certified dozens of employee classes for claims
 such as misclassification, meal and rest breaks, and off-the-clock work, ultimately resulting in multi-million
 dollar settlements. He has also arbitrated and tried wage-and-hour and complex insurance cases. Mr. Drexler
 has been selected as one of Southern California’s “Super Lawyers” every year from 2009 through 2015.

 Before joining Capstone, Mr. Drexler was head of the Class Action Work Group at Khorrami Boucher, LLP
 and led the class action team at The Quisenberry Law Firm. Mr. Drexler graduated from Case Western
 Reserve University School of Law, where he served as Managing Editor of the Case Western Reserve Law
 Review and authored Defective Prosthetic Devices: Strict Tort Liability for the Hospital? 32 CASE W. RES.
 L. REV. 929 (1982). He received his undergraduate degree in Finance at Ohio State University where he
 graduated cum laude. Mr. Drexler is a member of Consumer Attorneys of California (CAOC) and Consumer
 Attorneys of Los Angeles (CAALA). He has been a featured speaker at class action and employment
 litigation seminars, and has published articles in CAOC’s Forum Magazine and The Daily Journal. Mr.
 Drexler was named a “Super Lawyer” in 2017.

 Jamie Greene. Jamie Greene is a partner at Capstone where she evaluates potential new cases, develops new
 U             U




 claims, and manages client relations. Well-versed in wage and hour law and federal and state consumer
 protection statutes, Ms. Greene supervises the pre-litigation phase for all cases, including investigation,
 analysis, and client consultation. Ms. Greene began her legal career at Makarem & Associates representing
 clients in a wide array of cases ranging from wrongful death, insurance bad faith, employment, personal
 injury, construction defect, consumer protection, and privacy law. She is a graduate of the University of
 Southern California Gould School of Law and earned her bachelor’s degree from Scripps College in
 Claremont, California. She is an active member of the Consumer Attorneys Association of Los Angeles
 (CAALA), and the Beverly Hills, Los Angeles County, and Santa Monica Bar Associations.

                                               Senior Counsel
                                               U




                                                       5
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 164 of 169 Page ID
                                   #:6598


 Theresa Carroll. Theresa Carroll is a senior counsel at Capstone Law. Her practice is devoted to the Appeals
 U                         U




 & Complex Motions team, working on various settlement and approval projects.

 Prior to joining Capstone, Ms. Carroll was an associate with Parker Stanbury, LLP, advising small business
 owners on various employment matters and worked as an associate attorney for O’Donnell & Mandell
 litigating employment discrimination and sexual harassment cases. In 1995, she graduated from Southwestern
 University School of Law where she was on the trial advocacy team and was awarded the prestigious Trial
 Advocate of the Year award sponsored by the American Board of Trial Advocates (ABOTA) for
 Southwestern University School of Law. Ms. Carroll received her Bachelor of Science degree in speech with
 an emphasis in theatre from Iowa State University.

 Liana Carter. Liana Carter is senior counsel with Capstone Law APC, specializing in complex motions,
 U             U




 writs, and appeals. Her work on recent appeals has included reversing a denial of class certification decision
 in Brown v. Cinemark USA, Inc., No. 16-15377, 2017 WL 6047613 (9th Cir. Dec. 7, 2017), affirming a denial of
 a motion to compel arbitration in Jacoby v. Islands Rests., L.P., 2014 Cal. App. Unpub. LEXIS 4366 (2014) and
 reversal of a dismissal of class claims in Rivers v. Cedars-Sinai Med. Care Found., 2015 Cal. App. Unpub. LEXIS
 287 (Jan. 13, 2015). Ms. Carter was responsible for drafting the successful petition for review in McGill v.
 Citibank N.A., as well as the petition for review and briefing on the merits in Williams v. Superior Court, 2017
 WL 2980258. Ms. Carter also has extensive prior experience in overseeing settlement negotiations and
 obtaining court approval of class action settlements.

 Ms. Carter was admitted to the California bar in 1999 after graduating from the University of Southern
 California Gould School of Law, where she was an Articles Editor on the board of the Southern California Law
 Review. She received her undergraduate degree with honors from the University of California, Irvine.

 Molly DeSario. Molly DeSario is a senior counsel with Capstone Law, specializing in employment class
 U                     U




 action litigation. Ms. DeSerio’s practice focuses primarily on wage-and-hour class action and Private
 Attorneys General Act litigation on behalf of employees for failure to pay overtime and minimum wages,
 provide meal and rest breaks, and provide compensation for off-the-clock work. She has experience briefing
 and arguing a multitude of dispositive motions in state and federal court and has successfully certified and
 settled numerous classes for claims such as exempt misclassifications, unpaid wages, missed meal and rest
 breaks, and unreimbursed business expenses.

 Ms. DeSario began her career as a general practice litigation associate with Sandler & Mercer in Rockville,
 Maryland, handling a wide range of civil and criminal matters. Since 2005, she has primarily litigated class
 action cases and, for the last seven years, has focused on representing employees and consumers in class and
 collective actions across California and the nation, helping them recover millions of dollars in unpaid wages,
 restitution, and penalties. Molly graduated from Northeastern University School of Law in 2002. During law
 school, she interned for the U.S Attorney’s Office in Boston, Massachusetts, and the Honorable Paul L.
 Friedman at the U.S. District Court for the District of Columbia. She received her undergraduate degree in
 Marketing and International Business from the University of Cincinnati, where she graduated summa cum
 laude.

 Robert Friedl. Robert Friedl is senior counsel at Capstone, where he devotes most of his time to the
 U                 U




 briefing and litigation strategy of consumer protection cases. Mr. Friedl has over 20 years of experience
 representing plaintiffs and defendants in consumer class actions, insurance coverage and defense,
 employment law, and personal injury. His lengthy service as an appellate attorney has yielded several


                                                        6
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 165 of 169 Page ID
                                   #:6599


 published cases, including successful outcomes in Goldstein v. Ralphs, 122 Cal. App. 4th 229 (2004), Morgan v.
 AT&T, 177 Cal. App. 4th 1235 (2009), and Hecimovich v. Encinal School Parent Teacher Organization, 203 Cal.
 App. 4th 450 (2012). At Capstone, Mr. Friedl was responsible for the appellate win in Grant v. Unifund CCR,
 LLC, 577 Fed. Appx. 693 (9th Cir. 2014).

 Prior to joining Capstone, Mr. Friedl was a partner at civil litigation boutique, where he handled the firm’s
 most complex briefing. He is a graduate of the University of Connecticut, and received his law degree from
 Southwestern School of Law, where he earned an American Jurisprudence Book Award.

 Mark A. Ozzello. Mark A. Ozzello is a senior counsel with Capstone Law, where he leads the firm’s
 U                  U




 consumer team. He is a nationally recognized and respected consumer and employment attorney who has
 litigated those issues throughout the country. He has always been at the forefront of consumer rights, sitting
 on the Board of Governors for the Consumer Attorneys of California and regularly appearing as a featured
 speaker on consumer rights issues nationwide.

 Mr. Ozzello is a former partner of Arias Ozzello & Gignac and, most recently, was Of Counsel to Markun
 Zusman Freniere & Compton, LLP. In his capacity as a litigator, he has obtained results for his clients in
 excess of $200 million dollars. Mark has also achieved consistent success in the California Courts of Appeal,
 and several judicial opinions regularly cite to his matters as authority for class certification issues. He has also
 argued appellate issues in several Circuit Courts of Appeals with great success. Mr. Ozzello attended
 Pepperdine University School of Law where he was an Editor to the Law Review, publishing several articles
 during his tenure in that capacity. He received his undergraduate degree from Georgetown University.

 Mr. Ozzello has always strived to be an integral part of local communities. He has established educational
 scholarship programs at several charitable organizations, including El Centro De Amistad in Los Angeles and
 St. Bonaventure Indian Mission and School in Thoreau, New Mexico, and presides over a legal clinic in Los
 Angeles which provides pro bono legal assistance to non-English speaking individuals.

 Bevin Allen Pike. Bevin Allen Pike is a senior counsel with Capstone Law where she focuses primarily on
 U                          U




 wage-and-hour class actions. Ms. Pike has spent her entire legal career representing employees and
 consumers in wage-and-hour and consumer rights class actions. Over the course of her career, Ms. Pike has
 successfully certified dozens of employee and consumer classes for claims such as meal and rest breaks,
 unpaid overtime, off-the-clock work, and false advertising.

 Before joining Capstone, Ms. Pike’s experience included class and representative action work on behalf of
 employees and consumers at some of the leading plaintiffs’ firms in California. Ms. Pike graduated from
 Loyola Law School, Los Angeles, where she was an Editor for the International and Comparative Law
 Review. She received her undergraduate degree from the University of Southern California. Ms. Pike has
 been selected as one of Southern California’s “Super Lawyers – Rising Stars” every year from 2012 through
 2015.

 Eduardo Santos. Eduardo Santos is a senior counsel at Capstone Law, concentrating his practice on
 U                      U




 managing and obtaining court approval of many of Capstone’s wage-and-hour, consumer, and PAGA
 settlements, from the initial contract drafting phase to motion practice, including contested motion practice
 on attorneys’ fees. Over the course of his career, Mr. Santos has helped to secure court approval of over one
 hundred high-stakes class and representative action settlements totaling over $100 million.




                                                          7
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 166 of 169 Page ID
                                   #:6600


 Before joining Capstone, Mr. Santos began his career at a prominent plaintiff’s firm in Los Angeles
 specializing in mass torts litigation, with a focus on complex pharmaceutical cases. Most notably, he was
 involved in the national Vioxx settlement, which secured a total of $4.85 billion for thousands of individuals
 with claims of injuries caused by taking Vioxx. Mr. Santos graduated from Loyola Law School, Los Angeles,
 where he was a recipient of a full-tuition scholarship awarded in recognition of academic excellence. While in
 law school, Mr. Santos served as an extern for the Honorable Thomas L. Willhite, Jr. of the California Court
 of Appeal. He graduated magna cum laude from UCLA and was a recipient of the Ralph J. Bunche
 Scholarship for academic achievement.

 John Stobart. John Stobart is a senior counsel with Capstone Law. He focuses on appellate issues in state
 U                 U




 and federal courts and contributes to the firm’s amicus curiae efforts to protect and expand the legal rights of
 California employees and consumers. Mr. Stobart has significant appellate experience having drafted over two
 dozen writs, appeals and petitions, and having argued before the Second, Fourth, and Fifth Districts of the
 California Court of Appeal.

 Prior to joining Capstone, Mr. Stobart was a law and motion attorney who defended against civil liability in
 catastrophic injury and wrongful death cases brought against his clients, which included the railroad, public
 schools, small businesses, and commercial and residential landowners. He has drafted and argued scores of
 dispositive motions at the trial court level and had success in upholding judgments and verdicts on appeal. He
 graduated cum laude from Thomas Jefferson School of Law where he was on the mock trial competition
 team and earned his undergraduate degree from the Ohio State University.

 Orlando Villalba. Orlando Villalba is a senior counsel at Capstone Law. His practice primarily involves
 U                     U




 wage-and-hour class actions and PAGA litigation on behalf of employees for the failure to pay overtime and
 minimum wages, failure to provide meal and rest breaks, claims under the Fair Labor Standards Act, and
 other California Labor Code violations.

 Mr. Villalba began his career at Kirkland & Ellis where he handled a wide range of business litigation matters,
 including transnational contract disputes, insurance-related tort claims, developer litigation, and civil rights
 actions. He also has extensive plaintiff-side experience representing government agencies and note-holders in
 the pursuit of mortgage and other fraud losses. Mr. Villalba graduated from Stanford Law School, where he
 served as an articles editor on the Stanford Journal of Law, Business & Finance. After law school, he clerked
 for the Honorable Warren Matthews of the Alaska Supreme Court. Orlando received his bachelor’s degree in
 International Business from the University of Southern California.

 Tarek Zohdy. An associate with Capstone, Tarek Zohdy litigates automotive defect class actions, along with
 U             U




 other consumer class actions for breach of warranty and consumer fraud. At Capstone, he has worked on
 several large-scale automotive class action settlements that have provided significant relief to thousands of
 defrauded car owners. Before joining Capstone, Mr. Zohdy spent several years representing individual
 consumers in their actions against automobile manufacturers and dealerships for breaches of express and
 implied warranties pursuant to the Song-Beverly Consumer Warranty Act and the Magnuson-Moss Warranty
 Act, commonly referred to together as “Lemon Law.” He also handled fraudulent misrepresentation and
 omission cases pursuant to the Consumers Legal Remedies Act. Mr. Zohdy graduated from Louisiana State
 University magna cum laude in 2003, and Boston University School of Law in 2006, where he was a member of
 the criminal clinic representing underprivileged criminal defendants.

                                                   Associates
                                                   U




                                                        8
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 167 of 169 Page ID
                                   #:6601


 Brandon Brouillette. Brandon Brouillette is an associate with Capstone Law, where his practice focuses on
 U                             U




 representing employees and consumers in complex litigation, primarily wage-and-hour class actions and
 PAGA representative actions. Mr. Brouillette’s entire legal career has been devoted to representing individual
 and class representative plaintiffs against large corporate entities. Prior to joining Capstone, he served as an
 associate at Boucher LLP where he managed the firm’s wage-and-hour class actions. He earned his Juris
 Doctor from Loyola Law School, Los Angeles, where he spent a summer interning for the legal clearance and
 corporate legal departments at Warner Bros. He received his undergraduate degree from the University of
 Southern California, where he majored in Business Administration and spent a semester abroad in Budapest,
 Hungary. In 2016, Brandon was selected as one of Super Lawyers’ “Rising Stars” in Southern California.

 Anthony Castillo. Anthony Castillo is an associate with Capstone Law. His practice focuses on analyzing
 U                 U




 pre-litigation wage-and-hour and consumer claims, including claims for overtime wages, meal and rest
 periods, and off-the-clock work violations. Prior to joining Capstone, he was an associate at a California
 bankruptcy practice, where he represented individual and business debtors in liquidations and re-
 organizations as well as various debt and foreclosure defense-related issues. Mr. Castillo graduated from
 Loyola Law School, Los Angeles in 2009, where he volunteered with the Disability Rights Legal Center. He
 attended Stanford University for his undergraduate degree, majoring in Political Science and minoring in
 History. Anthony is admitted to practice law in California and Washington and before the United States
 District Court for the Central and Southern Districts of California.

 Joseph Hakakian. Joseph Hakakian is an associate with Capstone Law. His practice focuses on prosecuting
 U                     U




 wage-and-hour class and representative actions in state and federal court. Prior to joining Capstone Law, Mr.
 Hakakian served as a summer clerk for Mark Ozzello at Markun Zusman Freniere & Compton, LLP, working
 on various actions including wage-and-hour claims, unpaid overtime, false advertising, and unfair
 competition. He graduated from UCLA School of Law, with a business law specialization, where he served as
 a staff editor for the Journal of Environmental Law and Policy and worked as a law clerk with the Consumer
 Protection Division of the Los Angeles District Attorney’s Office. Prior to attending law school, Mr.
 Hakakian received his undergraduate degree from University of California, Los Angeles, in 2013, where he
 graduated summa cum laude, Dean’s Honor List, and College Honors, and received scholastic achievement
 awards from Golden Key Honor Society and Phi Alpha Theta Honor Society. Joseph is an active member of
 the Consumer Attorneys Association of Los Angeles (CAALA), Consumer Attorneys of California (CAOC),
 and Beverly Hills, Los Angeles County, and Santa Monica Bar Associations.

 Michelle Kennedy. Michelle Kennedy is an associate with Capstone Law. Her practice focuses on analyzing
 U                         U




 pre-litigation wage-and-hour and consumer claims, including claims for overtime wages, meal and rest
 periods, and off-the-clock work violations. She began her career as a contract attorney in the Utah Attorney
 General’s Civil Litigation Division handling torts, civil rights, and employment law matters. She later founded
 her own firm handling business and intellectual property matters, where she settled a copyright infringement
 suit. Prior to moving to Southern California, Ms. Kennedy was recognized by Super Lawyers as a Mountain
 States Rising Star in 2017 and 2018. She also served as President of the Utah Minority Bar Association and as
 an Ex-Officio Member of the Utah State Bar Commission. Michelle graduated from the University of Utah
 S.J. Quinney College of Law in 2013, where she served as President of the Art Law Alliance and Vice
 President of the Minority Law Caucus. She earned her undergraduate degree from Brigham Young University
 in 2010, where she majored in Philosophy. Ms. Kennedy is an active member of the Consumer Attorneys
 Association of Los Angeles (CAALA) and the Los Angeles County Bar Association. Michelle is admitted to
 practice law in Utah and California.


                                                        9
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 168 of 169 Page ID
                                   #:6602


 Jonathan Lee. An associate with Capstone, Jonathan Lee primarily litigates employment class actions. At
 U             U




 Capstone, Mr. Lee has worked on several major successful class certification motions, and his work has
 contributed to multi-million dollar class settlements against various employers, including restaurant chains,
 retail stores, airport staffing companies, and hospitals. Prior to joining Capstone, Mr. Lee defended
 employers and insurance companies in workers’ compensation actions throughout California. Mr. Lee
 graduated in 2009 from Pepperdine University School of Law, where he served as an editor for the Journal of
 Business, Entrepreneurship and the Law; he received his undergraduate degree from UCLA.

 Trisha Monesi. Trisha Monesi is an associate with Capstone. Her practice focuses on prosecuting consumer
 U                         U




 class actions in state and federal court. Ms. Monesi graduated from Loyola Law School, Los Angeles in 2014,
 where she served as an editor of the Loyola of Los Angeles Entertainment Law Review and was a certified
 law clerk at the Center for Juvenile Law and Policy. She earned her undergraduate degree from Boston
 University in 2011, where she majored in Political Science and International Relations. She is an active
 member of the Women Lawyers Association of Los Angeles, and the Los Angeles County and Beverly Hills
 Bar Associations.

 Cody Padgett. An associate with Capstone, Cody Padgett’s practice focuses on prosecuting automotive
 U                 U




 defect and other consumer class action cases in state and federal court. He handles consumer cases at all
 stages of litigation, and has contributed to major settlements of automobile defect actions valued in the tens
 of millions. Prior to joining Capstone Law, Mr. Padgett was a certified legal intern with the San Diego
 County Public Defender’s Office. During law school, Mr. Padgett served as a judicial extern to the Honorable
 C. Leroy Hansen, United States District Court for the District of New Mexico. He graduated from California
 Western School of Law in the top 10% of his class and received his undergraduate degree from the University
 of Southern California, where he graduated cum laude.

 Mao Shiokura. Mao Shiokura is an associate with Capstone. Her practice focuses on identifying, analyzing,
 U                     U




 and developing new wage-and-hour and consumer claims, including violations of the Fair Credit Reporting
 Act, Consumers Legal Remedies Act, False Advertising Law, and Unfair Competition Law. Prior to joining
 Capstone, Ms. Shiokura was an associate at a California lemon law firm, where she represented consumers in
 Song-Beverly, Magnuson-Moss, and fraud actions against automobile manufacturers and dealerships. Ms.
 Shiokura graduated from Loyola Law School, Los Angeles in 2009, where she served as a staff member of
 Loyola of Los Angeles Law Review. She earned her undergraduate degree from the University of Southern
 California, where she was a Presidential Scholar and majored in Business Administration, with an emphasis in
 Cinema-Television and Finance.

 Brooke Waldrop. Brooke Waldrop is an associate with Capstone Law. Her practice focuses on the pre-
 U                             U




 litigation analysis of wage-and-hour and consumer claims, including claims for overtime wages, meal and rest
 periods, and off-the-clock work. Ms. Waldrop graduated from University of Utah S.J. Quinney College of
 Law in 2008, where she was a member of Extra Muros, an international law journal and think tank. During
 law school, she volunteered and clerked for the Disability Law Center, International Rights Advocates in
 Washington, D.C., the Utah Crime Victims Legal Center, and the Utah Council for Victims of Crime. After
 law school, Brooke obtained an MFA at USC’s School of Cinematic Arts Writing for Screen and Television
 program where she was also awarded the prestigious Annenberg Fellowship. Before joining Capstone as an
 associate, she worked at Capstone as a contract attorney and settled a copyright infringement suit for a
 commercially-successful property. She earned her undergraduate degree from Westminster College of Salt




                                                      10
Case 2:12-cv-08388-AB-FFM Document 279-1 Filed 01/24/20 Page 169 of 169 Page ID
                                   #:6603


 Lake, majoring in Political Studies with an emphasis in Philosophy, and minoring in Theater, where she
 graduated summa cum laude.

 OUTREACH AND EDUCATION

 To increase public awareness about the issues affecting class action and other representative litigation in the
 consumer and employment areas, Capstone publishes the Impact Litigation Journal
 (www.impactlitigation.com). Readers have access to news bulletins, op-ed pieces, and legal resources. By
 taking advantage of social media, Capstone hopes to spread the word about consumer protection and
 employee rights to a larger audience than has typically been reached by traditional print sources, and to
 thereby contribute to the enforcement of California’s consumer and workplace protection laws.




                                                        11
